
	
		I
		111th CONGRESS
		1st Session
		H. R. 3964
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2009
			Mr. Hensarling (for
			 himself, Mr. Ryan of Wisconsin,
			 Mr. Garrett of New Jersey,
			 Mr. Campbell,
			 Mr. Jordan of Ohio,
			 Mrs. Lummis,
			 Mr. Latta,
			 Mr. Barton of Texas,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Cole, Mr. Franks of Arizona,
			 Mr. Herger,
			 Mr. Lamborn,
			 Mr. Luetkemeyer,
			 Mr. Marchant,
			 Mr. Neugebauer,
			 Mr. Pitts, and
			 Mr. Shadegg) introduced the following
			 bill; which was referred to the Committee
			 on the Budget, and in addition to the Committees on
			 Rules,
			 Appropriations,
			 Oversight and Government
			 Reform, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reform Federal budget procedures, to impose spending
		  and deficit limits, to provide for a sustainable fiscal future, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Spending, Deficit, and Debt Control Act of
			 2009.
			(b)Table of
			 Contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Effective date.
					Title I—A BINDING FEDERAL BUDGET
					Sec. 100. Short title.
					Subtitle A—Joint Budget Resolution
					Sec. 101. Purposes.
					Sec. 102. Timetable.
					Sec. 103. Joint resolution on the budget.
					Sec. 104. Budget required before spending bills may be
				considered.
					Sec. 105. Amendments to joint resolutions on the
				budget.
					Subtitle B—Budgeting for Emergencies
					Sec. 111. Repeal of adjustments for emergencies.
					Sec. 112. Emergency criteria.
					Sec. 113. Development of guidelines for application of
				emergency definition.
					Sec. 114. Reserve fund for emergencies in President’s
				budget.
					Sec. 115. Adjustments and reserve rund for emergencies in joint
				budget resolutions.
					Sec. 116. Application of section 306 to emergencies in excess
				of amounts in reserve fund.
					Sec. 117. Up-to-date tabulations.
					Sec. 118. Prohibition on amendments to the emergency reserve
				fund.
					Subtitle C—Biennial Budget
					Sec. 121. Effective date.
					Sec. 122. Revision of timetable.
					Sec. 123. Amendments to the Congressional Budget and
				Impoundment Control Act of 1974.
					Sec. 124. Amendments to Rules of the House of
				Representatives.
					Sec. 125. Two-year appropriations; title and style of
				appropriation Acts.
					Sec. 126. Multiyear authorizations.
					Sec. 127. Government strategic and performance plans on a
				biennial basis.
					Sec. 128. Biennial appropriation bills.
					Sec. 129. Assistance by Federal agencies to standing committees
				of the Senate and the House of Representatives.
					Subtitle D—Prevention of Government Shutdown
					Sec. 131. Amendment to Title 31.
					Subtitle E—The Baseline
					Sec. 141. Elimination of inflation adjustment.
					Sec. 142. The President’s budget.
					Sec. 143. The congressional budget.
					Sec. 144. Congressional Budget Office reports to
				committees.
					Sec. 145. Treatment of emergencies.
					Title II—SPENDING LIMITS AND DEFICIT CONTROL
					Sec. 200. Short title.
					Subtitle A—Spending Limits and Deficit Control
					Sec. 201. Discretionary spending limits.
					Sec. 202. Direct spending limits.
					Sec. 203. Total spending limits.
					Sec. 204. Deficit limits.
					Subtitle B—Reports and Orders 
					Sec. 211. Reports and orders.
					Sec. 212. Spending and deficit limits enforcement.
					Sec. 213. Spending reduction orders.
					Title III—LONG-TERM BUDGETING
					Sec. 300. Short title; purposes.
					Sec. 301. CBO and OMB projections.
					Sec. 302. GAO and OMB statements of the Federal Government’s
				financial condition.
					Sec. 303. Five-year Fiscal Sustainability Review.
					Sec. 304. Long-term reconciliation.
					Sec. 305. Long-term spending increase point of
				order.
					Title IV—Spending Reform
					Subtitle A—Federal Program Sunset 
					Sec. 400. Short title.
					Sec. 401. Review and abolishment of Federal
				agencies.
					Sec. 402. Establishment of commission.
					Sec. 403. Review of efficiency and need for Federal
				agencies.
					Sec. 404. Criteria for review.
					Sec. 405. Commission oversight.
					Sec. 406. Rulemaking authority.
					Sec. 407. Relocation of Federal employees.
					Sec. 408. Program inventory.
					Sec. 409. Definition of agency.
					Subtitle B—Legislative Line-Item Veto
					Sec. 410. Short title.
					Sec. 411. Legislative line-item veto.
					Sec. 412. Technical and conforming amendments.
					Sec. 413. Rescission measures considered.
					Subtitle C—Commission to Eliminate Waste, Fraud, and
				Abuse
					Sec. 420. Short title.
					Sec. 421. Establishment of Commission.
					Sec. 422. Duties of the Commission.
					Sec. 423. Powers of the Commission.
					Sec. 424. Commission personnel matters.
					Sec. 425. Termination of the Commission.
					Sec. 426. Congressional consideration of reform
				proposals.
					Sec. 427. Authorization of appropriations.
					Title V—TRANSPARENCY IN BUDGETING
					Sec. 500. Short title.
					Subtitle A—Accrual Funding of Pensions and Retirement Pay for
				Federal Employees and Uniformed Services Personnel
					Sec. 501. Civil Service Retirement System.
					Sec. 502. Central Intelligence Agency Retirement and Disability
				System.
					Sec. 503. Foreign Service Retirement and Disability
				System.
					Sec. 504. Public Health Service Commissioned Corps Retirement
				System.
					Sec. 505. National Oceanic and Atmospheric Administration
				Commissioned Officer Corps Retirement System.
					Sec. 506. Coast Guard Military Retirement System.
					Subtitle B—Accrual Funding of Post-Retirement Health Benefits
				Costs for Federal Employees
					Sec. 511. Federal Employees Health Benefits Fund.
					Sec. 512. Funding Uniformed Services health benefits for all
				retirees.
					Sec. 513. Effective date.
					Subtitle C—Earmark Reform
					Sec. 521. Joint Select Committee on Earmark Reform.
					Sec. 522. Moratorium on consideration of earmarks.
					Subtitle D—Public Debt Limit
					Sec. 531. Limit on public debt.
					Sec. 532. Repeal of the Gephardt Rule.
					Subtitle E—Risk-Assumed Budgeting
					Sec. 541. Market Adjusted Rate for Federal Credit Reform Act of
				1990.
					Sec. 542. CBO and GAO study.
					Title VI—BUDGET ENFORCEMENT
					Sec. 600. Short title.
					Subtitle A—Enforcement Amendments
					Sec. 601. Points of order in the House of Representatives and
				the Senate.
					Sec. 602. Point of order waiver protection.
					Sec. 603. Application of the limitation on reconciliation
				legislation.
					Sec. 604. Twenty-percent limit on new direct spending in
				reconciliation legislation.
					Sec. 605. Treatment of extraneous appropriations.
					Sec. 606. Establishment of Discretionary Deficit Reduction
				Account.
					Sec. 607. Establishment of Mandatory Deficit Reduction
				Account.
					Sec. 608. Conforming amendment.
					Subtitle B—Committee Term Limits Study in the House of
				Representatives
					Sec. 611. Suspension of certain requirements regarding the
				House of Representatives committee term limits committee.
					Sec. 612. Establishment of the select committee on requirements
				regarding the House of Representatives Budget Committee.
					Sec. 613. Procedure.
					Sec. 614. Composition.
					Sec. 615. Reporting.
					Sec. 616. Administrative provisions.
					Sec. 617. Dissolution.
					Subtitle C—Judicial Consideration
					Sec. 621. Judicial review.
					Sec. 622. Severability.
				
			2.FindingsCongress finds that—
			(1)the Congressional Budget Office, the
			 Government Accountability Office, and the chairman of the Federal Reserve have
			 all found that unsustainable fiscal trends, driven by Federal spending,
			 represent a serious threat to the United States economy and the prosperity of
			 the American people;
			(2)the current
			 Federal budget process fails to fully allocate resources for national
			 priorities and lacks the means to control Federal spending, deficits, and
			 debt;
			(3)budgeting is
			 essential to governing; and
			(4)the effectiveness
			 of the budget depends on the strength of the budget process.
			3.PurposesThe purposes of this Act are as
			 follows—
			(1)to reform and strengthen the Federal budget
			 process by enacting a comprehensive set of sound, reasonable, and enforceable
			 measures;
			(2)to properly focus
			 the Federal budget process on controlling spending, deficits, and debt;
			(3)to provide
			 Congress with the tools for stronger and more durable control of spending and
			 deficits;
			(4)to increase transparency and provide a
			 comprehensive assessment of the budget’s commitments; and
			(5)to reform the
			 budget process to give Congress a thorough assessment of the long-term budget
			 commitments, to establish sustainable benchmarks for major programs, and to
			 provide the means to reform major entitlement programs to ensure sustainable
			 levels of Federal spending, deficits, and debt.
			4.Effective
			 dateExcept as otherwise
			 specifically provided, this Act and the amendments made by this Act shall
			 become effective on the date of enactment of this Act and shall apply with
			 respect to fiscal years beginning after September 30, 2010.
		IA
			 BINDING FEDERAL BUDGET
			100.Short
			 titleThis Act may be cited as
			 the Enhanced Spending Control and
			 Budget Enforcement Act of 2009.
			AJoint Budget
			 Resolution
				101.PurposesParagraphs (1) and (2) of section 2 of the
			 Congressional Budget and Impoundment Control Act of 1974 are amended to read as
			 follows:
					
						(1)to assure
				effective control over the budgetary process; and
						(2)to facilitate the
				determination each year of the appropriate level of Federal revenues and
				expenditures by the Congress and the
				President;
						.
				102.TimetableSection 300 of the Congressional Budget Act
			 of 1974 is amended to read as follows:
					
						300.TimetableThe timetable
				with respect to the Congressional budget process for any fiscal year is as
				follows:
							
								First Session
								
									
										On or before:Action to be
						completed:
										
										First Monday in FebruaryPresident submits his budget.
										
										February
						15Congressional Budget Office submits report to Budget
						Committees.
										
										Not
						later than 6 weeks after President submits budgetCommittees submit views and estimates
						to Budget Committees.
										
										April
						1Budget
						Committees report joint resolution on the budget.
										
										 April
						15Congress completes action on joint resolution on the
						budget.
										
										June
						10House
						Appropriations Committee reports last annual appropriation bill.
										
										June
						15Congress completes action on reconciliation
						legislation.
										
										June
						30House
						completes action on annual appropriation bills.
										
										October
						1Fiscal
						year begins.
										
									
								
						.
				103.Joint
			 resolution on the budget
					(a)Content of Joint
			 Resolutions on the BudgetSection 301(a)(4) of the Congressional
			 Budget Act of 1974 is amended to read as follows:
						
							(4)subtotals of new
				budget authority and outlays for nondefense discretionary spending, defense
				discretionary spending, Medicare, Medicaid, other direct spending (excluding
				interest), and interest; and for emergencies (for the reserve fund in section
				317(b) and for military operations in section
				317(C));
							.
					(b)Additional
			 Matters in Joint ResolutionSection 301(b) of the Congressional
			 Budget Act of 1974 is amended as follows:
						(1)Strike paragraphs
			 (1), and (6) through (9).
						(2)Redesignate
			 paragraphs (2), (3), (4), and (5) accordingly.
						(3)Amend paragraph
			 (3), as redesignated, to read as follows:
							
								(3)set forth such
				other matters, and require such other procedures, relating to the budget as may
				be appropriate to carry out the purposes of the Act, but shall not include a
				suspension or alteration of the application of the motion to strike a provision
				as set forth in section 310(d)(2) or
				(h)(2)(F).
								.
						(c)Required
			 Contents of ReportSection 301(e)(2) of the Congressional Budget
			 Act of 1974 is amended as follows:
						(1)Redesignate
			 subparagraphs (A), (B), (C), (D), (E), and (F) as subparagraphs (B), (C), (E),
			 (F), (H), and (I), respectively.
						(2)Before
			 subparagraph (B) (as redesignated), insert the following new
			 subparagraph:
							
								(A)new budget
				authority and outlays for each major functional category, based on allocations
				of the total levels set forth pursuant to subsection
				(a)(1);
								.
						(3)In subparagraph
			 (C) (as redesignated), strike mandatory and insert direct
			 spending.
						(4)After subparagraph
			 (C) (as redesignated), insert the following new subparagraph:
							
								(D)a measure, as a
				percentage of gross domestic product, of total outlays, total Federal revenues,
				the surplus or deficit, and new outlays for nondefense discretionary spending,
				defense spending, Medicare, Medicaid and other direct spending as set forth in
				such
				resolution;
								.
						(5)After subparagraph
			 (F) (as redesignated), insert the following new subparagraph:
							
								(G)if the joint
				resolution on the budget includes any allocation to a committee other than the
				Committee on Appropriations of levels in excess of current law levels, a
				justification for not subjecting any program, project, or activity (for which
				the allocation is made) to annual discretionary
				appropriations;
								.
						(d)Additional
			 Contents of ReportSection 301(e)(3) of the Congressional Budget
			 Act of 1974 is amended as follows:
						(1)Redesignate
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively, strike
			 subparagraphs (C) and (D), and redesignate subparagraph (E) as subparagraph (D)
			 and strike the period and insert ; and.
						(2)Before
			 subparagraph (B), insert the following new subparagraph:
							
								(A)new budget
				authority and outlays for each major functional category, based on allocations
				of the total levels set forth pursuant to subsection
				(a)(1);
								.
						(3)At the end, add
			 the following new subparagraph:
							
								(E)set forth, if
				required by subsection (f), the calendar year in which, in the opinion of the
				Congress, the goals for reducing unemployment set forth in section 4(b) of the
				Employment Act of 1946 should be
				achieved.
								.
						(e)Budget
			 PresentationAfter section 301(e)(3) add the following new
			 paragraph:
						
							(4)Budget
				FormatIn addition to the
				contents that may be included in the report pursuant to paragraph (3), a
				presentation of the functional categories may also be included as
				follows:
								(A)Principal
				Federal ObligationsActivities intrinsic to the Federal
				Government (including both discretionary and mandatory spending) as
				follows:
									(i)National
				defense;
									(ii)International
				affairs;
									(iii)Veterans
				benefits and services; and
									(iv)Administration of
				justice.
									(B)Federally
				Supported Domestic PrioritiesThe total domestic discretionary spending
				levels as follows:
									(i)Total domestic
				discretionary spending.
									(ii)Optional inclusion of additional specific
				recommended levels.
									(C)Major Domestic
				EntitlementsMajor domestic direct spending programs as
				follows:
									(i)Medicare.
									(ii)Medicaid.
									(iii)Other direct
				spending.
									(iv)Optional
				inclusion of additional specific recommended levels.
									(D)General
				Government and Financial ManagementFunding for financing
				government operations as follows:
									(i)General government.
									(ii)Net
				interest.
									(iii)Allowances.
									(iv)Offsetting
				receipts.
									.
					(f)President’s
			 Budget Submission to Congress(1)The first two sentences
			 of section 1105(a) of title 31, United States Code, are amended to read as
			 follows:
							
								On or after the first Monday in
			 January but not later than the first Monday in February of each year the
			 President shall submit a budget of the United States Government for the
			 following fiscal year which shall set forth the following
			 levels:(A)Totals of new budget authority and
				outlays.
								(B)Total Federal revenues and the amount,
				if any, by which the aggregate level of Federal revenues should be increased or
				decreased by bills and resolutions to be reported by the appropriate
				committees.
								(C)The surplus or deficit in the
				budget.
								(D)Subtotals of new budget authority and
				outlays for nondefense discretionary spending, defense discretionary spending,
				direct spending (excluding interest), and interest, and for emergencies (for
				the reserve fund in section 317(b) and for military operations in section
				317(c).
								(E)The public debt.
								Each
				budget submission shall include a budget message and summary and supporting
				information and, as a separately delineated statement, the levels requires in
				the preceding sentence for at least each of the 4 ensuing fiscal
				years..
						(2)The third sentence of section 1105(a)
			 of title 31, United States Code, is amended by inserting
			 submission after budget.
						(g)Limitation on
			 the Content of Budget ResolutionsSection 305 of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new subsection:
						
							(e)Limitation on
				Contents(1)It shall not be in order
				in the House of Representatives or in the Senate to consider any joint
				resolution on the budget or any amendment thereto or conference report thereon
				that contains any matter referred to in paragraph (2).
								(2)Any joint resolution on the budget or
				any amendment thereto or conference report thereon that contains any matter not
				permitted in section 301(a) or (b) shall not be treated in the House of
				Representatives or the Senate as a budget resolution under subsection (a) or
				(b) or as a conference report on a budget resolution under subsection (c) of
				this
				section.
								.
					104.Budget required
			 before spending bills may be considered
					(a)Amendments to
			 Section 302Section 302 of the
			 Congressional Budget Act of 1974 is amended—
						(1)in subsection (a),
			 by striking paragraph (5); and
						(2)in subsection
			 (f)(1)(A), by striking as reported.
						(b)Amendments to
			 Section 303 and Conforming
			 Amendments(1)Section 303 of the
			 Congressional Budget Act of 1974 is amended by striking “(a)
			 In General.—”,
			 by striking has been agreed to and inserting takes effect
			 in subsection (a), and by striking subsections (b) and (c); and
						(2)by striking its section heading and
			 inserting the following new section heading: consideration of
			 budget-related legislation before budget becomes
			 law.
						(c)Expedited
			 Procedures Upon Veto of Joint Resolution on the Budget(1)Title III of the
			 Congressional Budget Act of 1974 is amended by adding after section 315 the
			 following new section:
							
								316.Expedited Procedures Upon Veto of Joint Resolution on the
		  Budget(a)Special
				RuleIf the President vetoes a joint resolution on the budget for
				a fiscal year, the majority leader of the House of Representatives or Senate
				(or his designee) shall introduce a concurrent resolution on the budget or
				joint resolution on the budget for such fiscal year. If the Committee on the
				Budget of either House fails to report such concurrent or joint resolution
				referred to it within five calendar days (excluding Saturdays, Sundays, or
				legal holidays except when that House of Congress is in session) after the date
				of such referral, the committee shall be automatically discharged from further
				consideration of such resolution and such resolution shall be placed on the
				appropriate calendar.
									(b)Procedure in the
				House of Representatives and the Senate
										(1)Except as provided
				in paragraph (2), the provisions of section 305 for the consideration in the
				House of Representatives and in the Senate of joint resolutions on the budget
				and conference reports thereon shall also apply to the consideration of
				concurrent resolutions on the budget introduced under subsection (a) and
				conference reports thereon.
										(2)Debate in the
				Senate on any concurrent resolution on the budget or joint resolution on the
				budget introduced under subsection (a), and all amendments thereto and
				debatable motions and appeals in connection therewith, shall be limited to not
				more than 10 hours and in the House of Representatives such debate shall be
				limited to not more than 3 hours.
										(c)Contents of
				Concurrent ResolutionsAny concurrent resolution on the budget
				introduced under subsection (a) shall be in compliance with section 301.
									(d)Effect of
				Concurrent Resolution on the BudgetNotwithstanding any other
				provision of this title, whenever a concurrent resolution on the budget
				described in subsection (a) is agreed to, then the aggregates, allocations, and
				reconciliation directives (if any) contained in the report accompanying such
				concurrent resolution or in such concurrent resolution shall be considered to
				be the aggregates, allocations, and reconciliation directives for all purposes
				of sections 302, 303, and 311 for the applicable fiscal years and such
				concurrent resolution shall be deemed to be a joint resolution for all purposes
				of this title and the Rules of the House of Representatives and any reference
				to the date of enactment of a joint resolution on the budget shall be deemed to
				be a reference to the date agreed to when applied to such concurrent
				resolution.
									.
						(2)The table of contents set forth in
			 section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is
			 amended by inserting after the item relating to section 315 the following new
			 item:
							
								
									Sec. 316. Expedited procedures upon veto
				of joint resolution on the
				budget.
								
								.
						105.Amendments to
			 joint resolutions on the budget
					(a)DefinitionParagraph
			 (4) of section 3 of the Congressional Budget Act of 1974 is amended to read as
			 follows:
						
							(4)the term
				joint resolution on the budget means—
								(A)a joint resolution
				setting forth the budget for the United States Government for a fiscal year as
				provided in section 301; and
								(B)any other joint
				resolution revising the budget for the United States Government for a fiscal
				year as described in section
				304.
								.
					(b)Additional
			 Amendments to the Congressional Budget and Impoundment Control Act of
			 1974(1)(A)Sections 301, 302, 303,
			 305, 308, 310, 311, 312, 314, 405, and 904 of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 et seq.) are amended by striking concurrent
			 each place it appears and inserting joint.
							(B)Section 301 of the Congresional
			 Budget Act of 1974 is further amended by striking the last sentence.
							(C)(i)Sections 302(d), 302(g),
			 308(a)(1)(A), and 310(d)(1) of the Congressional Budget Act of 1974 are amended
			 by striking most recently agreed to concurrent resolution on the
			 budget each place it occurs and inserting most recently enacted
			 joint resolution on the budget or agreed to concurrent resolution on the budget
			 (as applicable).
								(ii)The section heading of section 301
			 is amended by striking annual adoption of concurrent
			 resolution and inserting joint resolutions;
			 and
								(iii)Section 304 of such Act is amended
			 to read as follows:
									
										304.Permissible Revisions of Budget
		  ResolutionsAt any time after
				the joint resolution on the budget for a fiscal year has been enacted pursuant
				to section 301, and before the end of such fiscal year, the two Houses and the
				President may enact a joint resolution on the budget which revises or reaffirms
				the joint resolution on the budget for such fiscal year most recently enacted,
				and for purposes of the enforcement of the Congressional Budget Act of 1974,
				the chairman of the Budget Committee of the House of Representatives or the
				Senate, as applicable, may adjust levels as needed for the enforcement off of
				the budget
				resolution.
										.
								(D)Sections 302, 303, 310, and 311, of
			 such Act are amended by striking agreed to each place it appears
			 and by inserting enacted.
							(2)(A)Paragraph (4) of section
			 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 striking concurrent each place it appears and by inserting
			 joint.
							(B)The table of contents set forth in
			 section 1(b) of such Act is amended—
								(i)in the item relating to section 301,
			 by striking Annual adoption of concurrent resolution and
			 inserting Joint resolutions;
								(ii)by striking the item relating to
			 section 303 and inserting the following:
									
										
											Sec. 303. Consideration of budget-related
				legislation before budget becomes
				law.
										
										.
								(iii)by striking
			 concurrent and inserting joint in the item
			 relating to section 305.
								(c)Conforming
			 Amendments to the Rules of the House of RepresentativesClauses
			 1(d)(1), 4(a)(4), 4(b)(2), 4(f)(1)(A), and 4(f)(2) of rule X, clause 10 of rule
			 XVIII, clause 10 of rule XX, and clauses 7 and 10 of rule XXI of the Rules of
			 the House of Representatives are amended by striking concurrent
			 each place it appears and inserting joint.
					(d)Conforming
			 Amendments to the Balanced Budget and Emergency Deficit Control Act of
			 1985Section 258C(b)(1) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 907d(b)(1)) is amended by striking
			 concurrent and inserting joint.
					(e)Conforming
			 Amendments to Section 310 Regarding
			 Reconciliation Directives(1)The side heading of
			 section 310(a) of the Congressional Budget Act of 1974 (as amended by section
			 105(b)) is further amended by inserting Joint Explanatory Statement Accompanying
			 Conference Report on before Joint.
						(2)Section 310(a) of such Act is amended
			 by striking A and inserting The joint explanatory
			 statement accompanying the conference report on a.
						(3)The first sentence of section 310(b)
			 of such Act is amended by striking If and inserting If
			 the joint explanatory statement accompanying the conference report
			 on.
						(4)Section 310(c)(1) of such Act is
			 amended by inserting the joint explanatory statement accompanying the
			 conference report on after pursuant to.
						(f)Conforming
			 Amendments to Section 3 Regarding Direct
			 SpendingSection 3 of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by adding at the end the following new
			 paragraph:
						
							(11)The term
				direct spending has the meaning given to such term in section
				250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of
				1985.
							.
					BBudgeting for
			 Emergencies
				111.Repeal of
			 adjustments for emergencies
					(a)Elimination of
			 Emergency DesignationSections 251(b)(2)(A), 252(e), and
			 252(d)(4)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985
			 are repealed.
					(b)Elimination of
			 Emergency AdjustmentsSection 314(b) of the Congressional Budget
			 Act of 1974 is amended by striking paragraph (1) and by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively.
					(c)Conforming
			 AmendmentClause 2 of rule XXI of the Rules of the House of
			 Representatives is amended by repealing paragraph (e) and by redesignating
			 paragraph (f) as paragraph (e).
					112.Emergency
			 criteria
					(a)Definition of
			 EmergencySection 3 of the Congressional Budget and Impoundment
			 Control Act of 1974 (as amended by section 105(f)) is further amended by adding
			 at the end the following new paragraph:
						
							(12)(A)The term
				emergency means a situation that—
									(i)requires new budget authority and
				outlays (or new budget authority and the outlays flowing therefrom) for the
				prevention or mitigation of, or response to, loss of life or property, or a
				threat to national security; and
									(ii)is unanticipated.
									(B)As used in subparagraph (A), the term
				unanticipated means that the situation is—
									(i)sudden, which means quickly coming
				into being or not building up over time;
									(ii)urgent, which means a pressing and
				compelling need requiring immediate action;
									(iii)unforeseen, which means not
				predicted or anticipated as an emerging need; and
									(iv)temporary, which means not of a
				permanent
				duration.
									.
					(b)Conforming
			 AmendmentThe term emergency has the meaning given
			 to such term in section 3 of the Congressional Budget and Impoundment Control
			 Act of 1974.
					113.Development of
			 guidelines for application of emergency definitionNot
			 later than 5 months after the date of enactment of this Act, the chairmen of
			 the Committees on the Budget (in consultation with the President) shall, after
			 consulting with the chairmen of the Committees on Appropriations and applicable
			 authorizing committees of their respective Houses and the Directors of the
			 Congressional Budget Office and the Office of Management and Budget, jointly
			 publish in the Congressional Record guidelines for application of the
			 definition of emergency set forth in section 3(12) of the Congressional Budget
			 and Impoundment Control Act of 1974.
				114.Reserve fund
			 for emergencies in President’s budgetSection 1105(f) of title 31, United States
			 Code, is amended by adding at the end the following new sentence: Such
			 budget submission shall also comply with the requirements of subsections (b)
			 and (c) of section 317 of the Congressional Budget Act of 1974 and, in the case
			 of any budget authority requested for an emergency, such submission shall
			 include a detailed justification of why such emergency is an emergency within
			 the meaning of section 3(12) of the Congressional Budget Act of
			 1974..
				115.Adjustments and
			 reserve fund for emergencies in joint budget resolutions
					(a)EmergenciesTitle
			 III of the Congressional Budget Act of 1974 (as amended by section 104(c)) is
			 further amended by adding at the end the following new section:
						
							317.Emergencies(a)Adjustments
									(1)Adjustment
				authorityExcept as provided
				by subsection (b)(4), if a bill or joint resolution is reported, or an
				amendment is offered thereto (or considered as adopted) or a conference report
				is filed thereon, that provides new budget authority (and outlays flowing
				therefrom), and such provision is designated as an emergency pursuant to this
				section, the chairman of the Committee on the Budget of the House of
				Representatives or the Senate, as applicable, shall make adjustments to the
				allocations and aggregates set forth in the most recently agreed to joint
				resolution on the budget, for the purpose of enforcing the points of order set
				forth in title III of the Congressional Budget Act of 1974, up to the amount of
				such provisions if such chairman determines and certifies, pursuant to the
				guidelines referred to in section 113 of the Spending, Deficit, and Debt
				Control Act of 2009, the portion (if any) of the amount so specified that is
				for an emergency within the meaning of section 3(12).
									(2)Limitation on
				adjustment authorityThe adjustments referred to in paragraph (1)
				made to the allocations made pursuant to section 302(a) shall not exceed the
				amount reserved for emergencies pursuant to the requirements of subsections (b)
				and (c).
									(3)Emergency
				amounts exceeding adjustment authorityBefore any adjustment is
				made pursuant to this section for any bill, joint resolution, concurrent
				resolution, or conference report that designates a provision an emergency, the
				enactment of which causes the total amount of the reserve fund to be
				exceeded:
										(A)The chairman of
				the Committee on the Budget of the House of Representatives or the Senate shall
				convene a meeting of that committee, where it shall be in order, subject to the
				terms set forth in this section, for one motion described in subparagraph (B)
				to be made to authorize the chairman to make adjustments above the maximum
				amount of adjustments set forth in subsection (a).
										(B)The motion
				referred to in subparagraph (A) shall be in the following form: I move
				that the chairman of the Committee on the Budget be authorized to adjust the
				allocations and aggregates set forth in the joint resolution on the budget for
				fiscal year ____ by the following amount: $____ for fiscal year ____.,
				with the second blank being filled in with amount determined by the chairman of
				the Committee on the Budget and the first and third blank being filled in by
				the applicable fiscal year.
										(C)The motion set
				forth in subparagraph (B) shall be open for debate and amendment, but any
				amendment offered thereto is only in order if limited to changing an amount in
				the motion.
										(D)The chairman of
				the applicable Committee on the Budget may make any adjustments he deems
				necessary under this section if he determines the enactment of any provision
				designated as an emergency is essential to respond to an urgent and imminent
				need, the chairman determines that exceptional circumstances exist and the
				committee cannot convene to consider the motion referred to in this section in
				a timely fashion.
										(4)The adjustments
				made pursuant to subsection (a)(1) or (2) shall—
										(A)apply while that
				bill, joint resolution, conference report, or amendment is under consideration;
				and
										(B)take effect upon
				the enactment of that legislation.
										(5)Such bill or joint
				resolution shall be referred to the Committee on the Budget of the House of
				Representatives or the Senate with instructions to report it without amendment,
				other than that specified in paragraph (2), within 5 legislative days of the
				day in which it is reported from the originating committee. If the Committee on
				the Budget of either House fails to report a bill or joint resolution referred
				to it under this paragraph within such 5-day period, the committee shall be
				automatically discharged from further consideration of such bill or joint
				resolution and such bill or joint resolution shall be placed on the appropriate
				calendar.
									(6)An amendment to
				such a bill or joint resolution referred to in this subsection shall only
				consist of an exemption from section 251 of the Balanced Budget and Emergency
				Deficit Control Act of 1985 of all or any part of the provisions that provide
				budget authority (and the outlays flowing therefrom) for such emergency if the
				committee determines, pursuant to the guidelines referred to in section 113 of
				the Spending, Deficit, and Debt Control Act of 2009, that such budget authority
				is for an emergency within the meaning of section 3(12).
									(b)Reserve
				FundThe amount set forth in the reserve fund for emergencies for
				budget authority and outlays for a fiscal year pursuant to section 301(a)(4)
				shall equal:
									(1)The average of the
				enacted levels of budget authority for emergencies (other than those covered by
				subsection (c)) in the 10 fiscal years preceding the current year; omitting in
				such average the fiscal years with the highest and lowest levels of budget
				authority.
									(2)The average of the
				levels of outlays for emergencies in the 10 fiscal years preceding the current
				year flowing from the budget authority referred to in paragraph (1), but only
				in the fiscal year for which such budget authority first becomes available for
				obligation.
									(3)The adjustments
				made pursuant to subsection (a)(1) or (2) shall—
										(A)apply while that
				bill, joint resolution, conference report, or amendment is under consideration;
				and
										(B)take effect upon
				the enactment of that legislation.
										(4)Such bill or joint
				resolution shall be referred to the Committee on the Budget of the House of
				Representatives or the Senate with instructions to report it without amendment,
				other than that specified in paragraph (2), within 5 legislative days of the
				day in which it is reported from the originating committee. If the Committee on
				the Budget of either House fails to report a bill or joint resolution referred
				to it under this paragraph within such 5-day period, the committee shall be
				automatically discharged from further consideration of such bill or joint
				resolution and such bill or joint resolution shall be placed on the appropriate
				calendar.
									(5)An amendment to
				such a bill or joint resolution referred to in this subsection shall only
				consist of an exemption from section 251 of the Balanced Budget and Emergency
				Deficit Control Act of 1985 of all or any part of the provisions that provide
				budget authority (and the outlays flowing therefrom) for such emergency if the
				committee determines, pursuant to the guidelines referred to in section 113 of
				the Spending, Deficit, and Debt Control Act of 2009, that such budget authority
				is for an emergency within the meaning of section 3(12).
									(c)Treatment of
				Emergencies To Fund Certain Military OperationsWhenever the
				Committee on Appropriations reports any bill or joint resolution that provides
				budget authority for any emergency that is a threat to national security and
				the funding of which carries out a military operation authorized by a
				declaration of war or a joint resolution authorizing the use of military force
				(or economic assistance funding in furtherance of such operation) and the
				report accompanying that bill or joint resolution identifies any provision that
				increases outlays or provides budget authority (and the outlays flowing
				therefrom) for such emergency, the enactment of which causes the total amount
				of budget authority or outlays provided for emergencies for the budget year in
				the joint resolution on the budget (pursuant to section 301(a)(4)) to be
				exceeded:
									(1)Such bill or joint
				resolution shall be referred to the Committee on the Budget of the House of
				Representatives or the Senate, as the case may be, with instructions to report
				it without amendment, other than that specified in paragraph (2), within 5
				legislative days of the day in which it is reported from the originating
				committee. If the Committee on the Budget of either House fails to report a
				bill or joint resolution referred to it under this paragraph within such 5-day
				period, the committee shall be automatically discharged from further
				consideration of such bill or joint resolution and such bill or joint
				resolution shall be placed on the appropriate calendar.
									(2)An amendment to
				such a bill or joint resolution referred to in this subsection shall only
				consist of an exemption from section 251 of the Balanced Budget and Emergency
				Deficit Control Act of 1985 of all or any part of the provisions that provide
				budget authority (and the outlays flowing therefrom) for such emergency if the
				committee determines, pursuant to the guidelines referred to in section 113 of
				the Spending, Deficit, and Debt Control Act of 2009, that such budget authority
				is for an emergency within the meaning of section 3(12).
									(3)If such a bill or
				joint resolution is reported with an amendment specified in paragraph (2) by
				the Committee on the Budget of the House of Representatives or the Senate, then
				the budget authority and resulting outlays that are the subject of such
				amendment shall not be included in any determinations under section 302(f) or
				311(a) for any bill, joint resolution, amendment, motion, or conference
				report.
									.
					(b)Conforming
			 AmendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 316 the following new item:
						
							
								Sec. 317.
				Emergencies.
							
							.
					116.Application of
			 section 306 to emergencies in excess of amounts in reserve fundSection 306 of the Congressional Budget Act
			 of 1974 is amended by inserting at the end the following new sentence:
			 No amendment reported by the Committee on the Budget (or from the
			 consideration of which such committee has been discharged) pursuant to section
			 317 may be amended..
				117.Up-to-date
			 tabulationsSection 308(b)(2)
			 of the Congressional Budget Act of 1974 is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting ; and, and by adding
			 at the end the following new subparagraph:
					
						(D)shall include an
				up-to-date tabulation of amounts remaining in the reserve fund for
				emergencies.
						.
				118.Prohibition on
			 amendments to the emergency reserve fund
					(a)Point of
			 OrderSection 305 of the Congressional Budget Act of 1974 (as
			 amended by section 103(f)) is further amended by adding at the end the
			 following new subsection:
						
							(f)Point of Order
				Regarding Emergency Reserve FundIt shall not be in order in the
				House of Representatives or in the Senate to consider an amendment to a joint
				resolution on the budget which changes the amount of budget authority and
				outlays set forth in section 301(a)(4) for the emergency reserve
				fund.
							.
					(b)Technical
			 Amendment(1)Section 904(C)(1) of the
			 Congressional Budget Act of 1974 is amended by inserting 305(e),
			 305(f), after 305(c)(4),.
						(2)Section 904(d)(2) of the
			 Congressional Budget Act of 1974 is amended by inserting 305(e),
			 305(f), after 305(c)(4),.
						CBiennial
			 Budget
				121.Effective
			 dateThe provisions of this
			 subtitle shall take effect on January 1 of the calendar year after the year of
			 the enactment of this Act.
				122.Revision of
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as
			 follows:
					
						300.Timetable(a)In
				GeneralExcept as provided by subsection (b), the timetable with
				respect to the congressional budget process for any Congress (beginning with
				the One Hundred Twelfth Congress or a subsequent Congress, as applicable) is as
				follows:
								
									First Session
									
										
											On or before:Action to be
						completed:
											
											First Monday in FebruaryPresident submits budget
						recommendations.
											
											February
						15Congressional Budget Office submits report to Budget
						Committees.
											
											Not
						later than 6 weeks after budget submissionCommittees submit views and estimates
						to Budget Committees.
											
											April
						1Budget
						Committees report joint resolution on the biennial budget.
											
											May
						15Congress completes action on joint resolution on the
						biennial budget.
											
											May
						15Biennial appropriation bills may be considered in the
						House of Representatives.
											
											June
						10House
						Appropriations Committee reports last biennial appropriation bill.
											
											June
						30House
						completes action on biennial appropriation bills.
											
											October
						1Biennium
						begins.
											
										
									
								
								
									Second Session
									
										
											On or before:Action to be
						completed:
											
											February
						15President submits budget review.
											
											Not
						later than 6 weeks after President submits budget reviewCongressional Budget
						Office submits report to Budget Committees.
											
											The last
						day of the sessionCongress completes action on bills and resolutions
						authorizing new budget authority for the succeeding biennium.
											
										
									
								
							(b)Special
				RuleIn the case of any first session of Congress that begins in
				any year during which the term of a President (except a President who succeeds
				himself) begins, the following dates shall supersede those set forth in
				subsection (a):
								
									First Session
									
										
											On or before:Action to be
						completed:
											
											First
						Monday in AprilPresident submits budget recommendations.
											
											April
						20Committees submit views and estimates to Budget
						Committees.
											
											May
						15Budget
						Committees report joint resolution on the biennial budget.
											
											June
						1Congress
						completes action on joint resolution on the biennial budget.
											
											June
						1Biennial
						appropriation bills may be considered in the House of Representatives.
											
											July
						1House
						Appropriations Committee reports last biennial appropriation bill.
											
											July
						20House
						completes action on biennial appropriation bills.
											
											October
						1Biennium
						begins.
											
										
									
							.
				123.Amendments to
			 the Congressional Budget and Impoundment Control Act of 1974
					(a)Declaration of
			 PurposeSection 2(2) of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each
			 year and inserting biennially.
					(b)Definitions
						(1)Budget
			 resolutionSection 3(4) of such Act (2 U.S.C. 622(4)) is amended
			 by striking fiscal year each place it appears and inserting
			 biennium.
						(2)BienniumSection
			 3 of such Act (2 U.S.C. 622) (as amended by section 113(a)) is further amended
			 by adding at the end the following new paragraph:
							
								(13)The term
				biennium means the period of 2 consecutive fiscal years beginning
				on October 1 of any odd-numbered
				year.
								.
						(c)Biennial Joint
			 Resolution on the Budget
						(1)Contents of
			 resolutionSection 301(a) of such Act (2 U.S.C. 632(a)) is
			 amended—
							(A)in the matter
			 preceding paragraph (1) by—
								(i)striking
			 April 15 of each year and inserting May 15 of each
			 odd-numbered year;
								(ii)striking
			 the fiscal year beginning on October 1 of such year the first
			 place it appears and inserting the biennium beginning on October 1 of
			 such year;
								(iii)striking
			 the fiscal year beginning on October 1 of such year the second
			 place it appears and inserting each fiscal year in such period;
			 and
								(iv)striking
			 each of the four ensuing fiscal years and inserting each
			 fiscal year in the next 2 bienniums;
								(B)in paragraph (6),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium; and
							(C)in paragraph (7),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium.
							(2)Additional
			 mattersSection 301(b) of such Act (2 U.S.C. 632(b)) is
			 amended—
							(A)in paragraph (3),
			 by striking for such fiscal year and inserting for either
			 fiscal year in such biennium; and
							(B)in paragraph (7),
			 by striking for the first fiscal year and inserting for
			 each fiscal year in the biennium.
							(3)Views of other
			 committeesSection 301(d) of such Act (2 U.S.C. 632(d)) is
			 amended by inserting (or, if applicable, as provided by section
			 300(b)) after United States Code.
						(4)HearingsSection
			 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended by—
							(A)striking
			 fiscal year and inserting biennium; and
							(B)inserting after
			 the second sentence the following: On or before April 1 of each
			 odd-numbered year (or, if applicable, as provided by section 300(b)), the
			 Committee on the Budget of each House shall report to its House the joint
			 resolution on the budget referred to in subsection (a) for the biennium
			 beginning on October 1 of that year..
							(5)Goals for
			 reducing unemploymentSection 301(f) of such Act (2 U.S.C.
			 632(f)) is amended by striking fiscal year each place it appears
			 and inserting biennium.
						(6)Economic
			 assumptionsSection 301(g)(1) of such Act (2 U.S.C. 632(g)(1)) is
			 amended by striking for a fiscal year and inserting for a
			 biennium.
						(7)Section
			 headingThe section heading of section 301 of such Act is amended
			 by striking annual and inserting
			 biennial.
						(8)Table of
			 contentsThe item relating to section 301 in the table of
			 contents set forth in section 1(b) of such Act is amended by striking
			 Annual and inserting Biennial.
						(d)Committee
			 AllocationsSection 302 of such Act (2 U.S.C. 633) is
			 amended—
						(1)in subsection
			 (a)(1) by—
							(A)striking
			 for the first fiscal year of the resolution, and inserting
			 for each fiscal year in the biennium,;
							(B)striking
			 for that period of fiscal years and inserting for all
			 fiscal years covered by the resolution; and
							(C)striking
			 for the fiscal year of that resolution and inserting for
			 each fiscal year in the biennium;
							(2)in subsection
			 (f)(1), by striking for a fiscal year and inserting for a
			 biennium;
						(3)in subsection
			 (f)(1), by striking first fiscal year and inserting
			 either fiscal year of the biennium;
						(4)in subsection
			 (f)(2)(A), by—
							(A)striking
			 first fiscal year and inserting each fiscal year of the
			 biennium; and
							(B)striking
			 the total of fiscal years and inserting the total of all
			 fiscal years covered by the resolution; and
							(5)in subsection
			 (g)(1)(A), by striking April and inserting
			 May.
						(e)Section
			 303 Point of OrderSection 303
			 of such Act (2 U.S.C. 634(a)) is amended by striking for a fiscal
			 year and inserting for a biennium and by striking
			 the first fiscal year and inserting each fiscal year of
			 the biennium.
					(f)Permissible
			 Revisions of Joint Resolutions on the BudgetSection 304 of such
			 Act (2 U.S.C. 635) is amended—
						(1)by striking
			 fiscal year the first two places it appears and inserting
			 biennium;
						(2)by striking
			 for such fiscal year; and
						(3)by inserting
			 before the period for such biennium.
						(g)Procedures for
			 Consideration of Budget ResolutionsSection 305(a)(3) of such Act
			 (2 U.S.C. 636(b)(3)) is amended by striking fiscal year and
			 inserting biennium.
					(h)Completion of
			 House Committee Action on Appropriation BillsSection 307 of such
			 Act (2 U.S.C. 638) is amended—
						(1)by striking
			 each year and inserting each odd-numbered year (or, if
			 applicable, as provided by section 300(b), July 1);
						(2)by striking
			 annual and inserting biennial;
						(3)by striking
			 fiscal year and inserting biennium; and
						(4)by striking
			 that year and inserting each odd-numbered
			 year.
						(i)Completion of
			 House Action on Regular Appropriation BillsSection 309 of such
			 Act (2 U.S.C. 640) is amended—
						(1)by striking
			 It and inserting Except whenever section 300(b) is
			 applicable, it;
						(2)by inserting
			 of any odd-numbered calendar year after
			 July;
						(3)by striking
			 annual and inserting biennial; and
						(4)by striking
			 fiscal year and inserting biennium.
						(j)Reconciliation
			 ProcessSection 310 of such Act (2 U.S.C. 641) is amended—
						(1)in subsection (a),
			 in the matter preceding paragraph (1), by striking any fiscal
			 year and inserting any biennium;
						(2)in subsection
			 (a)(1), by striking such fiscal year each place it appears and
			 inserting any fiscal year covered by such resolution; and
						(3)by striking
			 subsection (f) and redesignating subsection (g) as subsection (f).
						(k)Section
			 311 Point of Order
						(1)In the House of
			 RepresentativesSection 311(a)(1) of such Act (2 U.S.C. 642(a))
			 is amended—
							(A)by striking
			 for a fiscal year and inserting for a
			 biennium;
							(B)by striking
			 the first fiscal year each place it appears and inserting
			 either fiscal year of the biennium; and
							(C)by striking
			 that first fiscal year and inserting each fiscal year in
			 the biennium.
							(2)In the
			 senateSection 311(a)(2) of such Act is amended—
							(A)in subparagraph
			 (A), by striking for the first fiscal year and inserting
			 for either fiscal year of the biennium; and
							(B)in subparagraph
			 (B)—
								(i)by
			 striking that first fiscal year the first place it appears and
			 inserting each fiscal year in the biennium; and
								(ii)by
			 striking that first fiscal year and the ensuing fiscal years and
			 inserting all fiscal years.
								(3)Social security
			 levelsSection 311(a)(3) of such Act is amended by—
							(A)striking
			 for the first fiscal year and inserting each fiscal year
			 in the biennium; and
							(B)striking
			 that fiscal year and the ensuing fiscal years and inserting
			 all fiscal years.
							(l)Maximum Deficit
			 Amount Point of OrderSection 312(c) of the Congressional Budget
			 Act of 1974 (2 U.S.C. 643) is amended—
						(1)by striking
			 for a fiscal year and inserting for a
			 biennium;
						(2)in paragraph (1),
			 by striking first fiscal year and inserting either fiscal
			 year in the biennium;
						(3)in paragraph (2),
			 by striking that fiscal year and inserting either fiscal
			 year in the biennium; and
						(4)in the matter
			 following paragraph (2), by striking that fiscal year and
			 inserting the applicable fiscal year.
						124.Amendments to
			 Rules of the House of Representatives
					(a)Clause 4(a)(1)(A)
			 of rule X of the Rules of the House of Representatives is amended by inserting
			 odd-numbered after each.
					(b)Clause 4(a)(4) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 fiscal year and inserting biennium.
					(c)Clause 4(b)(2) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 each fiscal year and inserting the
			 biennium.
					(d)Clause 4(b) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 and at the end of subparagraph (5), by striking the period and
			 inserting ; and at the end of subparagraph (6), and by adding at
			 the end the following new subparagraph:
						
							(7)use the second
				session of each Congress to study issues with long-term budgetary and economic
				implications, including holding hearings to receive testimony from committees
				of jurisdiction to identify problem areas and to report on the results of
				oversight; and by January 1 of each odd-number year, issuing a report to the
				Speaker which identifies the key issues facing the Congress in the next
				biennium.
							.
					(e)Clause 4(e) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 annually each place it appears and inserting
			 biennially and by striking annual and inserting
			 biennial.
					(f)Clause 4(f) of
			 rule X of the Rules of the House of Representatives is amended—
						(1)by inserting
			 during each odd-numbered year after submits his
			 budget;
						(2)by striking
			 fiscal year the first place it appears and inserting
			 biennium; and
						(3)by striking
			 that fiscal year and inserting each fiscal year in such
			 ensuing biennium.
						(g)Clause 11(i) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 during the same or preceding fiscal year.
					(h)Clause 3(d)(2)(A)
			 of rule XIII of the Rules of the House of Representatives is amended by
			 striking five both places it appears and inserting
			 six.
					(i)Clause 5(a)(1) of
			 rule XIII of the Rules of the House of Representatives is amended by striking
			 fiscal year after September 15 in the preceding fiscal year and
			 inserting biennium after September 15 of the calendar year in which such
			 biennium begins.
					125.Two-year
			 appropriations; title and style of appropriation ActsSection 105 of title 1, United States Code,
			 is amended to read as follows:
					
						105.Title and style
				of appropriations Acts
							(a)The style and
				title of all Acts making appropriations for the support of the Government shall
				be as follows: An Act making appropriations (here insert the object) for
				each fiscal year in the biennium of fiscal years (here insert the fiscal years
				of the biennium)..
							(b)All Acts making
				regular appropriations for the support of the Government shall be enacted for a
				biennium and shall specify the amount of appropriations provided for each
				fiscal year in such period.
							(c)For purposes of
				this section, the term biennium has the same meaning as in section
				3(13) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(13)).
							.
				126.Multiyear
			 authorizations
					(a)In
			 GeneralTitle III of the Congressional Budget Act of 1974 (as
			 amended by section 115(a)) is further amended by adding at the end the
			 following new section:
						
							318.Multiyear authorizations of
		  appropriations(a)It shall not be in order
				in the House of Representatives or the Senate to consider any measure that
				contains a specific authorization of appropriations for any purpose unless the
				measure includes such a specific authorization of appropriations for that
				purpose for not less than each fiscal year in one or more bienniums.
								(b)(1)For purposes of this
				section, a specific authorization of appropriations is an authorization for the
				enactment of an amount of appropriations or amounts not to exceed an amount of
				appropriations (whether stated as a sum certain, as a limit, or as such sums as
				may be necessary) for any purpose for a fiscal year.
									(2)Subsection (a) does not apply with
				respect to an authorization of appropriations for a single fiscal year for any
				program, project, or activity if the measure containing that authorization
				includes a provision expressly stating the following: Congress finds
				that no authorization of appropriation will be required for [Insert name of
				applicable program, project, or activity] for any subsequent fiscal
				year..
									(c)For purposes of
				this section, the term measure means a bill, joint resolution,
				amendment, motion, or conference
				report.
								.
					(b)Amendment to
			 Table of ContentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 317 the following new item:
						
							
								Sec. 318. Multiyear authorizations of
				appropriations.
							
							.
					127.Government
			 strategic and performance plans on a biennial basis
					(a)Strategic
			 PlansSection 306 of title 5, United States Code, is
			 amended—
						(1)in subsection (a),
			 by striking September 30, 1997 and inserting September
			 30, 2010;
						(2)in subsection
			 (b)—
							(A)by striking
			 at least every three years and all that follows thereafter and
			 inserting at least every 4 years, except that strategic plans submitted
			 by September 30, 2010, shall be updated and revised by September 30,
			 2012; and
							(B)by striking
			 five years forward and inserting six years
			 forward; and
							(3)in subsection (c),
			 by inserting a comma after section the second place it appears
			 and adding including a strategic plan submitted by September 30, 2010,
			 meeting the requirements of subsection (a).
						(b)Budget Contents
			 and Submission to CongressParagraph (28) of section 1105(a) of
			 title 31, United States Code, is amended by striking beginning with
			 fiscal year 1999, a and inserting beginning with fiscal year
			 2012, a biennial.
					(c)Performance
			 PlansSection 1115 of title 31, United States Code, is
			 amended—
						(1)in subsection
			 (a)—
							(A)in the matter
			 before paragraph (1) by striking an annual and inserting
			 a biennial;
							(B)in paragraph (1)
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
							(C)in paragraph (5)
			 by striking and after the semicolon;
							(D)in paragraph (6)
			 by striking the period and inserting a semicolon; and inserting
			 and after the inserted semicolon; and
							(E)by adding after
			 paragraph (6) the following:
								
									(7)cover each fiscal
				year of the biennium beginning with the first fiscal year of the next biennial
				budget
				cycle.
									;
							(2)in subsection (d)
			 by striking annual and inserting biennial;
			 and
						(3)in paragraph (6)
			 of subsection (g) by striking annual and inserting
			 biennial.
						(d)Managerial
			 Accountability and FlexibilitySection 9703 of title 31, United
			 States Code, relating to managerial accountability, is amended—
						(1)in subsection
			 (a)—
							(A)in the first
			 sentence by striking annual; and
							(B)by striking
			 section 1105(a)(29) and inserting section
			 1105(a)(28);
							(2)in subsection
			 (e)—
							(A)in the first
			 sentence by striking one or before two
			 years;
							(B)in the second
			 sentence by striking a subsequent year and inserting for
			 a subsequent 2-year period; and
							(C)in the third
			 sentence by striking three and inserting
			 four.
							(e)Strategic
			 PlansSection 2802 of title 39, United States Code, is
			 amended—
						(1)in subsection (a),
			 by striking September 30, 1997 and inserting September
			 30, 2010;
						(2)in subsection (b),
			 by striking at least every three years and inserting at
			 least every 4 years except that strategic plans submitted by September 30,
			 2010, shall be updated and revised by September 30, 2013;
						(3)in subsection (b),
			 by striking five years forward and inserting six years
			 forward; and
						(4)in subsection (c),
			 by inserting a comma after section the second place it appears
			 and inserting including a strategic plan submitted by September 30,
			 2010, meeting the requirements of subsection (a).
						(f)Performance
			 PlansSection 2803(a) of title 39, United States Code, is
			 amended—
						(1)in the matter
			 before paragraph (1), by striking an annual and inserting
			 a biennial;
						(2)in paragraph (1),
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
						(3)in paragraph (5),
			 by striking and after the semicolon;
						(4)in paragraph (6),
			 by striking the period and inserting ; and; and
						(5)by adding after
			 paragraph (6) the following:
							
								(7)cover each fiscal
				year of the biennium beginning with the first fiscal year of the next biennial
				budget
				cycle.
								.
						(g)Committee Views
			 of Plans and ReportsSection 301(d) of the Congressional Budget
			 Act (2 U.S.C. 632(d)) is amended by adding at the end Each committee of
			 the Senate or the House of Representatives shall review the strategic plans,
			 performance plans, and performance reports, required under section 306 of title
			 5, United States Code, and sections 1115 and 1116 of title 31, United States
			 Code, of all agencies under the jurisdiction of the committee. Each committee
			 may provide its views on such plans or reports to the Committee on the Budget
			 of the applicable House..
					128.Biennial
			 appropriation bills
					(a)In the House of
			 RepresentativesClause 2(a) of rule XXI of the Rules of the House
			 of Representatives is amended by adding at the end the following new
			 subparagraph:
						
							(3)(A)Except as provided by
				subdivision (B), an appropriation may not be reported in a general
				appropriation bill (other than a supplemental appropriation bill), and may not
				be in order as an amendment thereto, unless it provides new budget authority or
				establishes a level of obligations under contract authority for each fiscal
				year of a biennium.
								(B)Subdivision (A) does not apply with
				respect to an appropriation for a single fiscal year for any program, project,
				or activity if the bill or amendment thereto containing that appropriation
				includes a provision expressly stating the following: Congress finds
				that no additional funding beyond one fiscal year will be required and the
				[Insert name of applicable program, project, or activity] will be completed or
				terminated after the amount provided has been expended..
								(C)For purposes of paragraph (b), the
				statement set forth in subdivision (B) with respect to an appropriation for a
				single fiscal year for any program, project, or activity may be included in a
				general appropriation bill or amendment
				thereto.
								.
					(b)Conforming
			 AmendmentClause 5(b)(1) of rule XXII of the House of
			 Representatives is amended by striking or (C) and inserting
			 or (3) or 2(C).
					129.Assistance by
			 Federal agencies to standing committees of the Senate and the House of
			 Representatives
					(a)Information
			 Regarding Agency Appropriations RequestsTo assist each standing
			 committee of the House of Representatives and the Senate in carrying out its
			 responsibilities, the head of each Federal agency which administers the laws or
			 parts of laws under the jurisdiction of such committee shall provide to such
			 committee such studies, information, analyses, reports, and assistance as may
			 be requested by the chairman and ranking minority member of the
			 committee.
					(b)Information
			 Regarding Agency Program AdministrationTo assist each standing
			 committee of the House of Representatives and the Senate in carrying out its
			 responsibilities, the head of any agency shall furnish to such committee
			 documentation, containing information received, compiled, or maintained by the
			 agency as part of the operation or administration of a program, or specifically
			 compiled pursuant to a request in support of a review of a program, as may be
			 requested by the chairman and ranking minority member of such committee.
					(c)Summaries by
			 Comptroller GeneralWithin 30 days after the receipt of a request
			 from a chairman and ranking minority member of a standing committee having
			 jurisdiction over a program being reviewed and studied by such committee under
			 this section, the Comptroller General of the United States shall furnish to
			 such committee summaries of any audits or reviews of such program which the
			 Comptroller General has completed during the preceding 6 years.
					(d)Congressional
			 AssistanceConsistent with their duties and functions under law,
			 the Comptroller General of the United States, the Director of the Congressional
			 Budget Office, and the Director of the Congressional Research Service shall
			 continue to furnish (consistent with established protocols) to each standing
			 committee of the House of Representatives or the Senate such information,
			 studies, analyses, and reports as the chairman and ranking minority member may
			 request to assist the committee in conducting reviews and studies of programs
			 under this section.
					DPrevention of
			 Government Shutdown
				131.Amendment to
			 title 31
					(a)In
			 GeneralChapter 13 of title 31, United States Code, is amended by
			 inserting after section 1310 the following new section:
						
							1311.Continuing
				appropriations
								(a)(1)If any regular
				appropriation bill for a fiscal year (or, if applicable, for each fiscal year
				in a biennium) does not become law before the beginning of such fiscal year or
				a joint resolution making continuing appropriations is not in effect, there are
				appropriated, out of any money in the Treasury not otherwise appropriated, and
				out of applicable corporate or other revenues, receipts, and funds, excluding
				any budget authority designated as an emergency or temporary funding for
				projects or activities that are not part of ongoing operations, to such sums as
				may be necessary to continue any project or activity for which funds were
				provided in the preceding fiscal year—
										(A)in the corresponding regular
				appropriation Act for such preceding fiscal year; or
										(B)if the corresponding regular
				appropriation bill for such preceding fiscal year did not become law, then in a
				joint resolution making continuing appropriations for such preceding fiscal
				year.
										(2)Appropriations and funds made
				available, and authority granted, for a project or activity for any fiscal year
				pursuant to this section shall be at a rate of operations not in excess of the
				lower of—
										(A)the rate of operations provided for in
				the regular appropriation Act providing for such project or activity for the
				preceding fiscal year;
										(B)in the absence of such an Act, the
				rate of operations provided for such project or activity pursuant to a joint
				resolution making continuing appropriations for such preceding fiscal
				year;
										(C)the rate of operations provided for in
				the regular appropriation bill as passed by the House of Representatives or the
				Senate for the fiscal year in question, except that the lower of these two
				versions shall be ignored for any project or activity for which there is a
				budget request if no funding is provided for that project or activity in either
				version; or
										(D)the annualized rate of operations
				provided for in the most recently enacted joint resolution making continuing
				appropriations for part of that fiscal year or any funding levels established
				under the provisions of this Act.
										(3)Appropriations and funds made
				available, and authority granted, for any fiscal year pursuant to this section
				for a project or activity shall be available for the period beginning with the
				first day of a lapse in appropriations and ending with the earlier of—
										(A)the date on which the applicable
				regular appropriation bill for such fiscal year becomes law (whether or not
				such law provides for such project or activity) or a continuing resolution
				making appropriations becomes law, as the case may be; or
										(B)the last day of such fiscal
				year.
										(b)An appropriation
				or funds made available, or authority granted, for a project or activity for
				any fiscal year pursuant to this section shall be subject to the terms and
				conditions imposed with respect to the appropriation made or funds made
				available for the preceding fiscal year, or authority granted for such project
				or activity under current law.
								(c)Appropriations and
				funds made available, and authority granted, for any project or activity for
				any fiscal year pursuant to this section shall cover all obligations or
				expenditures incurred for such project or activity during the portion of such
				fiscal year for which this section applies to such project or activity.
								(d)Expenditures made
				for a project or activity for any fiscal year pursuant to this section shall be
				charged to the applicable appropriation, fund, or authorization whenever a
				regular appropriation bill or a joint resolution making continuing
				appropriations until the end of a fiscal year providing for such project or
				activity for such period becomes law.
								(e)This section shall
				not apply to a project or activity during a fiscal year if any other provision
				of law (other than an authorization of appropriations)—
									(1)makes an
				appropriation, makes funds available, or grants authority for such project or
				activity to continue for such period; or
									(2)specifically
				provides that no appropriation shall be made, no funds shall be made available,
				or no authority shall be granted for such project or activity to continue for
				such period.
									(f)For purposes of
				this section, the term regular appropriation bill means any annual
				appropriation bill making appropriations, otherwise making funds available, or
				granting authority, for any of the following categories of projects and
				activities:
									(1)Agriculture, rural
				development, Food and Drug Administration, and related agencies
				programs.
									(2)The Department of
				Defense.
									(3)Energy and water
				development, and related agencies.
									(4)State, foreign
				operations, and related programs.
									(5)The Department of
				Homeland Security.
									(6)The Department of
				the Interior, Environmental Protection Agency, and related agencies.
									(7)The Departments of
				Labor, Health and Human Services, and Education, and related agencies.
									(8)Military
				construction, veterans affairs, and related agencies.
									(9)Science, the
				Departments of State, Justice, and Commerce, and related agencies.
									(10)The Departments
				of Transportation, Housing and Urban Development, and related agencies.
									(11)The Legislative
				Branch.
									(12)Financial
				services and general
				government.
									.
					(b)Clerical
			 AmendmentThe analysis of chapter 13 of title 31, United States
			 Code, is amended by inserting after the item relating to section 1310 the
			 following new item:
						
							
								1311. Continuing
				appropriations.
							
							.
					EThe
			 Baseline
				141.Elimination of
			 inflation adjustmentSection
			 257(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended—
					(1)in paragraph (1)
			 by striking for inflation as specified in paragraph (5),;
			 and
					(2)by striking
			 paragraph (5) and redesignating paragraph (6) as paragraph (5).
					142.The President’s
			 budget
					(a)Paragraph (5) of
			 section 1105(a) of title 31, United States Code, is amended to read as
			 follows:
						
							(5)except as provided
				in subsection (b) of this section, estimated expenditures and appropriations
				for the current year and estimated expenditures and proposed appropriations the
				President decides are necessary to support the Government in the fiscal year
				for which the budget is submitted and at least the 4 fiscal years following
				that year, and, except for detailed budget estimates, the percentage change
				from the current year to the fiscal year for which the budget is submitted for
				estimated expenditures and for
				appropriations.
							.
					(b)Section 1105(a)(6)
			 of title 31, United States Code, is amended to read as follows:
						
							(6)estimated receipts
				of the Government in the current year and the fiscal year for which the budget
				is submitted and at least the 4 fiscal years after that year under—
								(A)laws in effect
				when the budget is submitted; and
								(B)proposals in the
				budget to increase revenues,
								and the
				percentage change (in the case of each category referred to in subparagraphs
				(A) and (B)) between the current year and the fiscal year for which the budget
				is submitted and between the current year and each of the 9 fiscal years after
				the fiscal year for which the budget is
				submitted..
					(c)Section
			 1105(a)(12) of title 31, United States Code, is amended to read as
			 follows:
						
							(12)for each proposal
				in the budget for legislation that establishes or expands a Government activity
				or function, a table showing—
								(A)the amount
				proposed in the budget for appropriation and for expenditure because of the
				proposal in the fiscal year for which the budget is submitted;
								(B)the estimated
				appropriation required because of the proposal for each of at least the 4
				fiscal years after that year that the proposal will be in effect; and
								(C)the estimated
				amount for the same activity or function, if any, in the current fiscal
				year,
								and,
				except for detailed budget estimates, the percentage change (in the case of
				each category referred to in subparagraphs (A), (B), and (C)) between the
				current year and the fiscal year for which the budget is
				submitted..
					(d)Section
			 1105(a)(18) of title 31, United States Code, is amended by inserting new
			 budget authority and before budget outlays.
					(e)Section 1105(a) of
			 title 31, United States Code, is amended by adding at the end the following new
			 paragraphs:
						
							(36)a comparison of
				levels of estimated expenditures and proposed appropriations for each function
				and subfunction in the current fiscal year and the fiscal year for which the
				budget is submitted, along with the proposed increase or decrease of spending
				in percentage terms for each function and subfunction.
							(37)a table on
				sources of growth in total direct spending under current law and as proposed in
				this budget submission for the budget year and at least the ensuing 9 fiscal
				years, which shall include changes in outlays attributable to the following:
				cost-of-living adjustments; changes in the number of program recipients;
				increases in medical care prices, utilization and intensity of medical care;
				and residual
				factors.
							.
					(f)Section 1109(a) of
			 title 31, United States Code, is amended by inserting after the first sentence
			 the following new sentence: For discretionary spending, these estimates
			 shall assume the levels no higher than those set forth in the discretionary
			 spending limits under section 251(b) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985, as adjusted, for the appropriate fiscal years (and
			 if no such limits are in effect, these estimates shall assume adjusted levels
			 no higher than those for the most recent fiscal year for which such levels were
			 in effect)..
					143.The
			 congressional budgetSection
			 301(e) of the Congressional Budget Act of 1974 (as amended by section 103) is
			 further amended—
					(1)in paragraph (1),
			 by inserting at the end the following: The basis of deliberations in
			 developing such joint resolution shall be the estimated budgetary levels for
			 the preceding fiscal year. Any budgetary levels pending before the committee
			 and the text of the joint resolution shall be accompanied by a document
			 comparing such levels or such text to the estimated levels of the prior fiscal
			 year.; and
					(2)in paragraph (2),
			 by striking and at the end of subparagraph (H) (as
			 redesignated), by striking the period and inserting ; and at the
			 end of subparagraph (I) (as redesignated), and by adding at the end the
			 following new subparagraph:
						
							(J)a comparison of
				levels for the current fiscal year with proposed spending and revenue levels
				for the subsequent fiscal years along with the proposed increase or decrease of
				spending in percentage terms for each
				function.
							.
					144.Congressional
			 Budget Office reports to committees
					(a)Comparable
			 LevelsThe first sentence of section 202(e)(1) of the
			 Congressional Budget Act of 1974 is amended by inserting compared to
			 comparable levels for the current year before the comma at the end of
			 subparagraph (A) and before the comma at the end of subparagraph (B).
					(b)Sources of
			 Spending GrowthSection 202(e)(1) of the Congressional Budget Act
			 of 1974 is amended by inserting after the first sentence the following new
			 sentence: Such report shall also include a table on sources of spending
			 growth in total direct spending, revenue, deficit and debt for the budget year
			 and the ensuing 4 fiscal years, which shall include changes in outlays
			 attributable to the following: cost-of-living adjustments; changes in the
			 number of program recipients; increases in medical care prices, utilization and
			 intensity of medical care; and residual factors..
					(c)Comparison of
			 LevelsSection 308(a)(1)(B) of the Congressional Budget Act of
			 1974 is amended by inserting and shall include a comparison of those
			 levels to comparable levels for the current fiscal year before
			 if timely submitted.
					145.Treatment of
			 emergenciesSection 257(c) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 (as amended by
			 section 141) is further amended by adding at the end the following new
			 paragraph:
					
						(6)EmergenciesBudgetary
				resources for emergencies shall be at the level provided in the reserve fund
				for emergencies for that fiscal year pursuant to section 301(a)(4) of the
				Congressional Budget Act of
				1974.
						.
				IISPENDING LIMITS
			 AND DEFICIT CONTROL
			200.Short
			 titleThis title may be cited
			 as the Spending Enforcement and Reform
			 Act of 2009.
			ASpending Limits
			 and Deficit Control
				201.Discretionary
			 spending limits
					(a)Discretionary
			 Spending LimitsSection 251 of the Balanced Budget and Emergency
			 Deficit Control of Act of 1985 is amended to read as follows:
						
							(a)Discretionary
				Spending LimitsFor each fiscal year set forth in this
				subsection, the total level of discretionary spending for all nonexempt
				discretionary spending programs, projects, and activities shall not exceed the
				following levels:
								(1)with respect to
				fiscal year 2011—
									(A)$1,058,021,000,000 in new budget authority;
				and
									(B)$1,216,924,000,000 in outlays;
									(2)with respect to
				fiscal year 2012—
									(A)$1,068,938,000,000 in new budget authority;
				and
									(B)$1,164,593,000,000 in outlays;
									(3)with respect to
				fiscal year 2013—
									(A)$1,079,387,000,000 in new budget authority;
				and
									(B)$1,158,941,000,000 in outlays;
									(4)with respect to
				fiscal year 2014—
									(A)$1,094,344,000,000 in new budget authority;
				and
									(B)$1,160,021,000,000 in outlays;
									(5)with respect to
				fiscal year 2015—
									(A)$1,113,727,000,000 in new budget authority;
				and
									(B)$1,168,741,000,000 in outlays;
									(6)with respect to
				fiscal year 2016—
									(A)$1,138,053,000,000 in new budget authority;
				and
									(B)$1,189,434,000,000 in outlays;
									(7)with respect to
				fiscal year 2017—
									(A)$1,162,849,000,000 in new budget authority;
				and
									(B)$1,207,686,000,000 in outlays; and
									(8)with respect to
				fiscal year 2018—
									(A)$1,187,516,000,000 in new budget authority;
				and
									(B)$1,226,788,000,000 in outlays; and
									(9)with respect to
				fiscal year 2019—
									(A)$1,214,197,000,000 in new budget authority;
				and
									(B)$1,256,883,000,000 in outlays.
									(b)Sequence of
				Sequestration ReportsWithin 15 calendar days after Congress
				adjourns to end a session and on the same day as a spending reduction ordered
				under sections 252A, 252B, and 253, but prior to any spending reduction
				required by sections 252A, 252B, and 253, OMB shall issue a final spending
				reduction report to reduce an excess spending amount.
							(c)Spending
				Reduction OrderA spending reduction ordered pursuant to
				subsection (b) shall be implemented using the procedures set forth in section
				256.
							. 
					(b)Conforming
			 AmendmentThe item relating to section 251 in the table of
			 contents set forth in 250(c) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
						
							
								Sec. 251. Discretionary spending
				limits.
							
							.
					202.Direct spending
			 limits
					(a)Control of
			 Direct SpendingThe Balanced Budget and Emergency Deficit Control
			 Act of 1985 is amended by adding after section 252 the following new
			 section:
						
							252A.Direct
				Spending Limits
								(a)Direct Spending
				LimitsFor fiscal year 2011 and each ensuing fiscal year through
				fiscal year 2019, the total level of direct spending for all direct spending
				programs, projects, and activities for any such fiscal year shall not exceed
				the total level of spending for all such programs, projects, and activities for
				the previous fiscal year after the direct spending for each such program,
				project, or activity is increased by the calculation made pursuant to section
				257.
								(b)Sequence of
				Sequestration ReportsWithin 15 calendar days after Congress
				adjourns to end a session and on the same day as a spending reduction ordered
				under sections 251, 253, 252B, but after any spending reduction required by
				section 251 and section 252A, OMB shall issue a final spending reduction report
				to reduce an excess spending amount (if any remains).
								(c)Spending
				Reduction OrderA spending reduction ordered pursuant to
				subsection (b) shall be implemented using the procedures set forth in section
				256.
								.
					(b)Conforming
			 AmendmentThe table of contents set forth in 250(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 amending the item relating to section 256 to read as follows:
						
							
								Sec. 252A. Enforcing direct spending
				limits.
							
							.
					203.Total spending
			 limits
					(a)Total Spending
			 LimitsAfter section 252A of
			 the Balanced Budget and Emergency Deficit Control Act of 1985, add the
			 following new section:
						
							252B.Total spending
				limits
								(a)Projections
									(1)Spending
				projectionsFor the current
				fiscal year and each subsequent ten fiscal years:
										(A)OMB shall prepare
				a report comparing projected total spending under section 257 and the total
				spending limits in subsection (d), and include such report in the budget as
				submitted by the President annually under section 1105(a) of title 31, United
				States Code.
										(B)CBO shall prepare
				a report comparing projected total spending under section 257 and the total
				spending limits in subsection (d) and include such report in the CBO annual
				baseline and reestimate of the President’s budget.
										(2)Inclusion in
				spending reduction ordersReports prepared pursuant to subsection
				(a) shall be included in the spending reduction report set forth in subsection
				(b).
									(b)Spending
				Reduction ReportWithin 15 calendar days after Congress adjourns
				to end a session and on the same day as a spending reduction ordered under
				sections 251, 252A, and 253, but after any spending reduction required by
				sections 251 and 252A, but before section 253, OMB shall issue a spending
				reduction report to reduce an excess spending amount (if any remains).
								(c)Spending
				Reduction OrderA spending reduction ordered pursuant to
				subsection (b) shall be implemented using the procedures set forth in section
				256.
								(d)Total Spending
				Limits
									(1)fiscal year 2010:
				25 percent;
									(2)fiscal year 2011:
				24 percent;
									(3)fiscal year 2012:
				22 percent;
									(4)fiscal year 2013: 22 percent;
									(5)fiscal year 2014: 22 percent;
									(6)fiscal year 2015: 22 percent;
									(7)fiscal year 2016: 22 percent;
									(8)fiscal year 2017:
				21 percent;
									(9)fiscal year 2018:
				21 percent; and
									(10)fiscal year 2019
				and each year thereafter: 20 percent;
									of the
				projected GDP for the budget year.(e)Temporary
				Adjustment AuthorityOMB
				shall make adjustments to the total spending limits set forth in subsection
				(d)(6) and the years thereafter equal to the percentage level of—
									(1)the average per
				capita benefit for OASDI and Medicare eligible retirees born during the period
				of fiscal years 1946 through 1964 receiving benefits under the OASDI and
				Medicare programs in fiscal year 2014;
									(2)multiplied by the
				increase in the number of such beneficiaries in the applicable fiscal year from
				the number of such beneficiaries in fiscal year 2014;
									(3)adjusted
				for—
										(A)the blend of the
				Consumer Price Index and the Medical Economic Index for Medicare programs;
				and
										(B)the Consumer Price Index for OASDI
				programs; and
										(4)as a percentage of
				the gross domestic product of the applicable fiscal year.
									OMB may
				modify the adjustments required by this subsection in order that the spending
				limits accommodate the OASDI and Medicare benefits of individuals who were born
				during the period of fiscal years 1946 through 1964.(f)Additional
				Temporary Adjustment AuthorityOMB shall make further adjustments to the
				total spending limits for any fiscal year set forth in subsection (d) to ensure
				that any individual who is at least 55 years of age on January 1 of the
				calendar year in which this subsection is enacted shall receive full benefits
				under the OASDI and Medicare
				programs.
								.
					(b)DefinitionsSection 3 of such Act (2 U.S.C. 622) is
			 further amended by adding at the end the following new paragraph:
						
							(14)The term
				total spending means all outlays of the Federal Government
				including those from off-budget entities and budget authority and outlays
				flowing therefrom, as applicable, designated as
				emergencies.
							.
					(c)Conforming
			 AmendmentThe table of contents set forth in 250(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting after the item relating to section 252A the following new
			 item:
						
							
								Sec. 252B. Total spending
				limits.
							
							.
					204.Deficit
			 limits
					(a)Amend section 253 of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 to read as follows:
						
							253.Deficit
				limits
								(a)Deficit
				Projections
									(1)Deficit
				amountsFor the current
				fiscal year and each subsequent ten fiscal years:
										(A)OMB shall prepare
				a report comparing projected total deficits and the Deficit Limits in
				subsection (d), and include such report in the budget as submitted by the
				President annually under section 1105(a) of title 31, United States
				Code.
										(B)CBO shall prepare
				a report comparing projected deficits amounts and the Deficit Limits in
				subsection (d) and include such report in the CBO annual baseline and
				reestimate of the President’s budget.
										(2)Inclusion in
				spending reduction ordersReports prepared pursuant to subsection
				(a) shall be included in the spending reduction report set forth in subsection
				(c).
									(b)Deficit
				reduction reportWithin 15 calendar days after Congress adjourns
				to end a session and on the same day as a spending reduction ordered under
				sections 251, 252A, and 252B, but after any spending reduction required by
				section 251, OMB shall issue a spending reduction report to reduce an excess
				spending amount (if any remains).
								(c)Deficit
				reduction orderA spending reduction ordered pursuant to
				subsection (b) shall be implemented using the procedures set forth in section
				256.
								(d)Deficit
				LimitsIn this section, the
				term Deficit Limit means an amount that equals with respect
				to—
									(1)fiscal year 2011:
				6.9 percent;
									(2)fiscal year 2012: 4.8 percent;
									(3)fiscal year 2013: 4.3 percent;
									(4)fiscal year 2014: 4.2 percent;
									(5)fiscal year 2015: 3.9 percent;
									(6)fiscal year 2016: 3.6 percent;
									(7)fiscal year 2017: 3.1 percent;
									(8)fiscal year 2018: 2.6 percent; and
									(9)fiscal year 2019: 2.0 percent.
									of the
				projected GDP for the budget year.(e)Temporary
				Adjustment AuthorityOMB shall make adjustments to the Deficit
				Limits set forth in subsection (d)(5) and the years thereafter consistent with
				any adjustments made pursuant to subsections (e) and (f) of section
				252B.
								.
					(b)Conforming
			 AmendmentThe item relating to section 253 in the table of
			 contents set forth in section 250(c) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended to read as follows:
						
							
								Sec. 253. Deficit
				limits.
							
							.
					BReports and Orders
			 
				211.Reports and
			 ordersSection 254 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
					
						254.Reports and
				Orders
							(a)Timetable
								
									
										
											Date:Action to be completed:
											
											5 days
						before the President’s budget submissionCBO sequestration preview
						report.
											
											President’s budget submissionOMB sequestration preview
						report.
											
											August
						10CBO
						sequestration update report.
											
											August
						20OMB
						sequestration update report.
											
											10 days
						after end of sessionCBO sequestration final
						report.
											
											15 days
						after end of sessionOMB sequestration final report;
						Presidential order
											
										
									
								
							(b)Submission and
				Availability of ReportsEach report required by this section
				shall be submitted to the Budget Committees of the House of Representatives and
				the Senate. On the following day a notice of the report shall be printed in the
				Federal Register.
							(c)Sequestration
				Preview Reports
								(1)Reporting
				requirementOn the dates specified in subsection (a), OMB and CBO
				shall issue a preview report regarding discretionary, pay-as-you-go, and
				deficit sequestration based on laws enacted through those dates.
								(2)Discretionary
				spending limit sequestration reportThe preview reports shall set
				forth estimates for the current year and each subsequent year through 2019 of
				the applicable discretionary spending limits and an explanation of any
				adjustments in such limits under section 251.
								(3)Direct spending
				limit sequestration reportThe preview reports shall set forth,
				for the current year and the budget year, estimates for each of the
				following:
									(A)The amount of
				total direct spending, if any, calculated under subsection 252A(b).
									(B)A list identifying
				each law enacted and sequestration implemented after the date of enactment of
				this section included in the calculation of the amount of deficit increase or
				decrease and specifying the budgetary effect of each such law.
									(C)The sequestration
				percentage or percentages necessary to eliminate a deficit increase under
				section 252A(C).
									(4)Total spending
				limit sequestration reportThe preview reports shall set forth
				for the budget year estimates for each of the following:
									(A)The total spending
				limit and the estimated total spending amount calculated under section 252A,
				and the excess deficit.
									(B)The amount of
				reductions required under sections 251 and 252A, the excess total spending
				amount remaining after those reductions have been made.
									(C)The sequestration
				percentage necessary to achieve the required reduction in any fiscal year for
				which a Deficit Limit is set forth pursuant to this Act.
									(5)Deficit limit
				sequestration reportThe preview reports shall set forth for the
				budget year estimates for each of the following:
									(A)The maximum
				deficit amount, the estimated deficit calculated under section 253(b), the
				excess deficit;
									(B)The amount of
				reductions required under sections 251, 252A and 252B, the excess deficit
				remaining after those reductions have been made; and
									(C)The sequestration
				percentage necessary to achieve the required reduction in any fiscal year for
				which a Deficit Limit is set forth pursuant to this Act.
									(6)Explanation of
				differencesThe OMB reports shall explain the differences between
				OMB and CBO estimates for each item set forth in this subsection.
								(d)Sequestration
				Update ReportsOn the dates specified in subsection (a), OMB and
				CBO shall issue a sequestration update report, reflecting laws enacted through
				those dates, containing all of the information required in the sequestration
				preview reports.
							(e)Final
				Sequestration Reports
								(1)Reporting
				requirementOn the dates specified in subsection (a), OMB and CBO
				shall issue a final sequestration report, updated to reflect laws enacted
				through those dates.
								(2)Discretionary
				spending sequestration reportsThe final reports shall set forth
				estimates for each of the following:
									(A)For the current
				year and each subsequent year the applicable discretionary spending limits for
				each category and an explanation of any adjustments in such limits under
				section 251.
									(B)For the current
				year and the budget year the estimated new budget authority and outlays for
				each category and the breach, if any, in each category.
									(C)For each category
				for which a sequestration is required, the sequestration percentages necessary
				to achieve the required reduction.
									(D)For the budget
				year, for each account to be sequestered, estimates of the baseline level of
				budgetary resources subject to sequestration and resulting outlays and the
				amount of budgetary resources to be sequestered and resulting outlay
				reductions.
									(3)Direct spending,
				total spending, and deficit limit sequestration reportsThe final reports shall contain all the
				information required in the direct spending, total spending, and Deficit Limit
				sequestration preview reports. In addition, these reports shall contain, for
				the budget year, for each account to be sequestered, estimates of the baseline
				level of sequestrable budgetary resources and resulting outlays and the amount
				of budgetary resources to be sequestered and resulting outlay reductions. The
				reports shall also contain estimates of the effects on outlays of the
				sequestration in each outyear for direct spending programs.
								(4)Explanation of
				differencesThe OMB report shall explain any differences between
				OMB and CBO estimates of the amount of any net direct spending change
				calculated under section 252A, any excess deficit, any breach, and any required
				sequestration percentage. The OMB report shall also explain differences in the
				amount of sequesterable resources for any budget account to be reduced if such
				difference is greater than $5,000,000.
								(5)Presidential
				orderOn the date specified in subsection (a), if in its final
				sequestration report OMB estimates that any sequestration is required, the
				President shall issue an order fully implementing without change all
				sequestrations required by the OMB calculations set forth in that report. This
				order shall be effective on issuance.
								(f)Within-Session
				Sequestration ReportsIf an appropriation for a fiscal year in
				progress is enacted (after Congress adjourns to end the session for that budget
				year and before July 1 of that fiscal year) that causes a breach, 10 days later
				CBO shall issue a report containing the information required in subsection
				(e)(2). Fifteen days after enactment, OMB shall issue a report containing the
				information required in subsections (e)(2) and (e)(4). On the same day as the
				OMB report, the President shall issue an order fully implementing without
				change all sequestrations required by the OMB calculations set forth in that
				report. This order shall be effective on issuance.
							(g)GAO Compliance
				ReportUpon request of the Committee on the Budget of the House
				of Representatives or the Senate, the Comptroller General shall submit to the
				Congress and the President a report on—
								(1)the extent to
				which each order issued by the President under this section complies with all
				of the requirements contained in this part, either certifying that the order
				fully and accurately complies with such requirements or indicating the respects
				in which it does not; and
								(2)the extent to
				which each report issued by OMB or CBO under this section complies with all of
				the requirements contained in this part, either certifying that the report
				fully and accurately complies with such requirements or indicating the respects
				in which it does not.
								(h)Low-Growth
				ReportAt any time, CBO shall notify the Congress if—
								(1)during the period
				consisting of the quarter during which such notification is given, the quarter
				preceding such notification, and the 4 quarters following such notification,
				CBO or OMB has determined that real economic growth is projected or estimated
				to be less than zero with respect to each of any 2 consecutive quarters within
				such period; or
								(2)the most recent of
				the Department of Commerce’s advance preliminary or final reports of actual
				real economic growth indicate that the rate of real economic growth for each of
				the most recently reported quarter and the immediately preceding quarter is
				less than one percent.
								(i)Economic and
				Technical AssumptionsIn all reports required by this section,
				OMB shall use the same economic and technical assumptions as used in the most
				recent budget submitted by the President under section 1105(a) of title 31,
				United States
				Code
							.
				212.Spending and
			 deficit limits enforcement
					(a)Conforming
			 Amendments to Section 312Section 312 of the Congressional Budget Act
			 of 1974 is amended—
						(1)by striking
			 subsection (a) and inserting the following:
							
								(a)Budget Committee
				DeterminationsFor purposes
				of this title, the levels of new budget authority, outlays, direct spending,
				deficits, revenues, and debt, or the increases or decreases of such levels for
				purpose of section 303, shall be determined on the basis of estimates made by
				the Committee on the Budget of the House of Representatives or the Senate, as
				applicable.
								.
						(2)by striking
			 subsections (b) and (c) and redesignating subsections (d), (e), and (f) as (h),
			 (i), and (j).
						(b)Enforcement
			 Amendments to Section 312Section 312 of the Congressional Budget
			 Act of 1974 is further amended by adding at the end the following new
			 subsections after subsection (a):
						
							(b)Discretionary
				Spending Limit Point of OrderIt shall not be in order in the
				House of Representatives or the Senate to consider any bill, joint resolution,
				amendment, concurrent resolution, or conference report that—
								(1)causes the
				discretionary spending limits for the budget year to be breached;
								(2)increases the
				discretionary spending limits for the budget year or any ensuing fiscal year;
				or
								(3)includes any
				provision that has the effect of modifying the application of section 251 of
				the Balanced Budget and Emergency Deficit Control Act of 1985.
								(c)Direct Spending
				Limit Point of OrderIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, concurrent resolution, or conference report that—
								(1)causes the direct
				spending limits for the budget year to be breached; or
								(2)increases
				aggregate level of direct spending for any ensuing fiscal year.
								(d)Total Spending
				Limit Point of OrderIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				concurrent resolution, amendment, or conference report that—
								(1)causes the total spending limits for the
				budget year, as a percentage of gross domestic product, to be breached;
				or
								(2)increases outlays
				above the total spending limits, as a percentage of gross domestic product, for
				the budget year or any ensuing fiscal year after the budget year.
								(e)Deficit Limit
				Point of OrderIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, concurrent resolution, or conference report that—
								(1)causes the Deficit Limits for the budget
				year, as a percentage of gross domestic product, to be breached; or
								(2)increases the
				amount of deficit, as a percentage of gross domestic product, for the budget
				year or any ensuing fiscal year.
								(f)Sequestration
				ApplicationIt shall not be
				in order in the House of Representatives or the Senate to consider any bill,
				joint resolution, amendment, concurrent resolution, or conference report
				that—
								(1)includes any
				provision that has the effect of modifying the application of section 256 of
				the Balanced Budget and Emergency Deficit Control Act of 1985 to any program
				subject to sequestration or exempt from sequestration; and
								(2)includes any
				provision that has the effect of modifying the application of section 251,
				252A, 252B or 253 to any program subject to sequestration or exempt from
				sequestration.
								(g)Waiver or
				SuspensionThe provisions of this section may be waived or
				suspended:
								(1)In the
				SenateIn the Senate only by the affirmative vote of three-fifths
				of the Members, duly chosen and sworn.
								(2)In the House of
				RepresentativesIn the House
				of Representatives:
									(A)Only by a rule or
				order proposing only to waive such provisions by an affirmative vote of
				two-thirds of the Members, duly chosen and sworn.
									(B)It shall not be in
				order to consider a rule or order that waives the application of subparagraph
				(A).
									(C)It shall not be in
				order for the Speaker to entertain a motion to suspend the application of this
				section under clause 1 of rule XV of the Rules of the House of
				Representatives.
									.
					213.Spending
			 reduction orders
					(a)In
			 GeneralSection 256 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
						
							256.Spending
				Reduction Order
								(a)ApplicationA spending reduction order issued pursuant
				to this part shall apply to eliminate breaches of the limits set forth in
				sections 251 (discretionary spending limits), 252A (direct spending limits),
				253 (Deficit Limits) and 252B (total spending limits).
								(b)Waiver or
				Suspension(1)In the Senate, the
				provisions of this section may be waived or suspended in the Senate only by the
				affirmative vote of two-thirds of the Members, duly chosen and sworn.
									(2)In the House—
										(A)The provisions of this section may be
				waived or suspended in the House of Representatives only by a rule or order
				proposing only to waive such provisions by an affirmative vote of two-thirds of
				the Members, duly chosen and sworn.
										(B)It shall not be in order to consider a
				rule or order that waives the application of paragraph (1).
										(C)It shall not be in order for the
				Speaker to entertain a motion to suspend the application of this section under
				clause 1 of rule XV of the Rules of the House of Representatives.
										(c)General
				Rules
									(1)Calculation of
				spending reduction percentageOMB shall include in its final
				spending sequestration report a requirement that each nonexempt spending
				account shall be reduced by an amount of budget authority calculated by
				multiplying the baseline level of budgetary resources in that account at that
				time by the uniform percentage necessary to reduce outlays sufficient to
				eliminate an excess spending amount.
									(2)ExemptionsThe
				following shall be exempt from reduction under any order issued under this
				part:
										(A)Payments for net
				interest.
										(B)Benefits payable
				under the old-age, survivors, and disability insurance program established
				under title II of the Social Security Act if—
											(i)OASDI Trust Funds
				are actuarially solvent in the 75-year period utilized in the most recent
				annual report of the Board of Trustees provided pursuant to section 201(C)(2)
				of the Social Security Act; and
											(ii)OASDI Trust Funds
				have not run a cash deficit in the fiscal year prior to the transmittal of the
				most recent Sequestration Preview Report.
											(C)Benefits provided
				to veterans defined as direct spending payable by the Department of Veterans
				affairs.
										(D)Obligated balances
				of budget authority carried over from prior fiscal years.
										(E)Any obligations of
				the Federal Government required to be paid under the United States Constitution
				or legally contractual obligations.
										(F)Provisions of
				spending legislation designated by the President, and so designated in statute,
				as an emergency, except an amount of budget authority and the outlays flowing
				therefrom so designated that is above the emergency reserve fund as calculated
				in section 317(b) of the Congressional Budget Act of 1974 shall not be
				exempt.
										(G)Any program whose
				growth in the budget year is equal to or less than the consumer price
				index.
										(H)Intergovernmental
				transfers.
										(3)One-percent
				reduction limitationNo program shall be subject to a spending
				reduction of more than one percent of its budgetary resources.
									(4)Calculation of
				spending reductionThe percentage required to produce a spending
				reduction, as ordered by a spending reduction order, shall be calculated by OMB
				by adding all budgetary resources of the Government, and reducing that amount
				by an amount sufficient to reduce the total amount of outlays of the Government
				to equal, or lower, a level of outlays than the amount set forth in the
				guideline period.
									(5)ApplicationOnce
				issued, a spending reduction shall be applied to nonexempt programs as
				follows:
										(A)Budgetary
				resources subject to a spending reduction to any discretionary account shall be
				permanently canceled.
										(B)The same
				percentage spending reduction shall apply to all programs, projects, and
				activities within a budget account (with programs, projects, and activities as
				delineated in the appropriation Act or accompanying report for the relevant
				fiscal year covering that account, or for accounts not included in
				appropriation Acts, as delineated in the most recently submitted President's
				budget).
										(C)Administrative
				regulations implementing a spending reduction shall be made within 120 days of
				the issue of a spending reduction order.
										(6)OASDI special
				proceduresIf the OASDI Trust Funds are subject to sequestration,
				then payments from such Trust Funds shall be treated the same as other
				programs, except—
										(A)reductions from
				such Trust Funds shall not exceed one percent of the 75-year unfunded liability
				set forth in the most current Social Security Trustees Report;
										(B)reduction in
				individual benefits shall be implemented by increasing the Normal Retirement
				Age (NRA) by an amount certified by the Social Security Office of the Chief
				Actuary;
										(C)the increase in the NRA shall not be
				applied to any beneficiary born in a year 55 years or before—
											(i)the year of the
				enactment of the Spending, Deficit, and Debt Control Act of 2009; or
											(ii)the year in which
				the final spending sequestration report is issued; and
											(D)no change in the NRA shall be made before
				it is fully phased-in under the Social Security Act as in effect before the
				date of enactment of the Spending, Deficit, and Debt Control Act of
				2009.
										(d)Discretionary
				Spending Sequestration
									(1)Eliminating a
				breachEach nonexempt account shall be reduced by an amount of
				budget authority calculated by multiplying the baseline level of budgetary
				resources subject to sequestration in that account at that time by the uniform
				percentage necessary to eliminate a breach by—
										(A)first, calculating
				the uniform percentage necessary to eliminate a breach in new budget authority,
				if any, and
										(B)second, if any
				breach in outlays remains, increasing the uniform percentage to a level
				sufficient to eliminate that breach.
										(2)Emergency
				spending above the reserve fundAn amount of budget authority and the
				outlays flowing therefrom designated in statute as an emergency that is above
				level in the emergency reserve fund as calculated in Section 317(b) of the
				Congressional Budget Act of 1974 shall count toward the discretionary spending
				limits.
									(3)Part-year
				appropriationsIf, on the date specified in paragraph (1), there
				is in effect an Act making or continuing appropriations for part of a fiscal
				year for any budget account, then the dollar sequestration calculated for that
				account under paragraph (2) shall be subtracted from—(A) the annualized amount
				otherwise available by law in that account under that or a subsequent part-year
				appropriation; and (B) when a full-year appropriation for that account is
				enacted, from the amount otherwise provided by the full year
				appropriation.
									(4)Look-backIf,
				after June 30, an appropriation for the fiscal year in progress is enacted that
				causes a breach for that year, the discretionary spending limits for the next
				fiscal year shall be reduced by the amount of the breach.
									(5)Within-session
				sequestrationIf an appropriation for a fiscal year in progress
				is enacted (after Congress adjourns to end the session for that budget year and
				before July 1 of that fiscal year) that causes a breach for that year (after
				taking into account any prior sequestration of amounts), 15 days later there
				shall be a sequestration to eliminate that breach following the procedures set
				forth in paragraphs (2) through (3).
									(6)Estimates
										(A)CBO
				estimatesAs soon as practicable after Congress completes action
				on any discretionary appropriation, CBO, after consultation with the Committees
				on the Budget of the House of Representatives and the Senate, shall provide OMB
				with an estimate of the amount of discretionary new budget authority and
				outlays for the current year (if any) and the budget year provided by that
				legislation.
										(B)OMB
				estimatesNot later than seven calendar days (excluding
				Saturdays, Sundays, and legal holidays) after the date of enactment of any
				discretionary appropriation, OMB shall transmit a report to the House of
				Representatives and to the Senate containing the CBO estimate of that
				legislation, an OMB estimate of the amount of discretionary new budget
				authority and outlays for the current year (if any) and the budget year
				provided by that legislation, and an explanation of any difference between the
				two estimates.
										(C)Explanation of
				differences between OMB and OMB estimatesIf OMB determines that
				there is a significant difference between OMB and CBO reports prepared pursuant
				to subparagraph (A) and (B), OMB shall consult with the Committees on the
				Budget of the House of Representatives and the Senate regarding that difference
				and that consultation shall include, to extent practicable, written
				communication to those committees that affords such committees the opportunity
				to comment before the issuance of the report.
										(D)Assumptions and
				guidelinesOMB estimates under this paragraph shall be made using
				current economic and technical assumptions. OMB shall use the OMB estimates
				transmitted to the Congress under this paragraph. OMB and CBO shall prepare
				estimates under this paragraph in conformance with scorekeeping guidelines
				determined after consultation among the House of Representatives and Senate
				Committees on the Budget, CBO, and OMB.
										(E)Annual
				appropriationsFor purposes of this paragraph, amounts provided
				by annual appropriations shall include any new budget authority and outlays for
				the current year (if any) and the budget year in accounts for which funding is
				provided in that legislation that result from previously enacted
				legislation.
										(7)Discretionary
				sequestration limitationIf appropriations for a fiscal year do
				not require a sequester pursuant to the discretionary spending limits set forth
				in this Act, discretionary accounts shall not be subject to sequestration under
				sections 252A, 252B or
				253.
									.
					(b)Low-Growth
			 AmendmentAmend section
			 258(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 to read
			 as follows:
						
							(b)Suspension of
				Sequestration ProceduresUpon
				the enactment of a declaration of war or a joint resolution described in
				subsection (a)—
								(1)the subsequent
				issuance of any sequestration report to enforce the spending limits in section
				252B or the Deficit Limits in section 253 order is precluded;
								(2)sections 302(f),
				310(d), 311(a), of the Congressional Budget Act of 1974 are suspended;
				and
								(3)section 1103 of
				title 31, United States Code, is
				suspended.
								.
					(c)Technical and
			 Conforming Amendments(1)Repealssection 255 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is repealed.
						(2)Conforming
			 amendmentthe item relating to section 256 in the table of
			 contents set forth in section 250(a) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended to read as follows:
							
								
									Sec. 256. Spending reduction
				order.
								
								.
						IIILONG-TERM
			 BUDGETING
			300.Short title;
			 purposesThis title may be
			 cited as Budget Reform and Long-Term
			 Sustainability Act of 2009
			301.CBO and OMB
			 projections
				(a)Congressional
			 Budget OfficeAt the end of
			 section 308 of the Congressional Budget Act of 1974, add the following:
					
						(d)Long-Term
				ProjectionsNot later than
				February 15 of each calendar year after the date of enactment of this
				subsection, the Director of the Congressional Budget Office shall issue a
				report projecting total spending, revenue, deficits, and debt for 75 years
				beginning with such fiscal year as a percentage of gross domestic product
				annually based on current law levels as modified to maintain current
				policy.
						(e)CBO Spending
				Review Report IssuanceAs a
				component of the report required by subsection (d), the Congressional Budget
				Office shall issue a Spending Review Report and transmit such report to the
				Committees on the Budget of the House of Representatives and the Senate.
						(f)Content of
				Spending Review ReportThe content of the Spending Review Report
				referred to in subsection (e) shall include analyses of the following:
							(1)OASDIThe solvency of the Old-Age, Survivors, and
				Disability Insurance Trust Fund;
							(2)MedicareThe
				long-range sustainability of the spending levels of Medicare;
							(3)MedicaidThe
				long-range sustainability of the spending levels of Medicaid; and
							(4)Other direct
				spendingThe long-range sustainability of spending levels of
				other direct spending.
							(g)DefinitionsFor
				purposes of the development of the Spending Review Report referred to in
				subsection (b):
							(1)Solvency of the
				OASDIThe term
				solvency as used in this section means the solvency of the
				Old-Age Security and Disability Insurance Trust Funds over a 75-year period
				beginning in the year the Spending Review Report is reported.
							(2)SustainabilityThe
				term sustainability means the following:
								(A)MedicareThe Medicare program is sustainable if it
				is projected to grow, beginning in the tenth year following the date of the
				enactment of this Act from the fixed percentage of Gross Domestic Product in
				the year prior to the date of enactment of this subsection, adjusted by the
				adjustment formula as set forth in section 252B(e) of the Balanced Budget and
				Emergency Deficit Control Act of 1985;
								(B)MedicaidThe Medicaid program is sustainable if its
				outlays, excluding those designated as emergencies, are projected to grow from
				the fixed percentage of Gross Domestic Product in the year prior to the date of
				the enactment of this Act, adjusted by a rate no higher than a blend of the
				Consumer Price Index and the Medical Economic Index, as adjusted after fiscal
				year 2018 using the same calculation, excluding benefits provided from the
				OASDI Trust funds, as that set forth in section 252B(e) of the Balanced Budget
				and Emergency Deficit Control Act of 1985 to reflect the increase in the the
				number of Medicare eligible retirees receiving benefiits in the program
				relative to fiscal year 2018.
								(C)Other direct
				spendingOther direct spending is direct spending other than
				OASDI, the Medicare and Medicaid program and is sustainable if it grows from a
				fixed percentage of gross domestic product in fiscal year
				2008.
								.
				(b)Office of
			 Management and BudgetSection
			 1105(a) of title 31, United States Code, (as amended by section 142(e)) is
			 further amended by adding at the end the following:
					
						(38)long-term
				projections of total spending over 75 years as a percentage of gross domestic
				product annually and the impact of proposed policies over that
				period.
						.
				302.GAO and OMB
			 statements of the Federal Government’s financial condition
				(a)Government
			 Accountability OfficeOn or
			 before April 15 of each fiscal year, the Government Accountability Office shall
			 submit a report on the federal government’s financial condition, including the
			 long-term unfunded obligations.
				(b)Definition of
			 Long-Term Unfunded ObligationsSection 3 of the Congressional
			 Budget Act of 1974 is further amended by adding at the end the following new
			 paragraph, and redesignate the paragraph accordingly:
					
						(11)Unfunded
				ObligationsThe term
				Unfunded Obligations means the dollar sum of the Total Net
				Position as displayed in the United States Government Balance Sheets contained
				within the most recently published Financial Report of the United States
				Government; plus the 75-year actuarial balances, using the intermediate
				open-group assumption, of Medicare’s Hospital Insurance, Supplementary Medical
				Insurance, and Prescription Drug programs contained within the most recently
				published Annual Report of the Boards of Trustees of the Federal Hospital
				Insurance and Federal Supplementary Medical Insurance Trust Funds; plus the
				75-year actuarial balance, using the intermediate open group assumption, of the
				Old-Age Survivors and Disability Insurance program contained within the most
				recently published Annual Report of the Board of Trustees of the Federal
				Old-Age and Survivors Insurance and Federal Disability Insurance Trust
				Funds.
						.
				(c)Office of
			 Management and BudgetSection
			 1105(a) of title 31, United States Code, (as amended by section 301(b)) is
			 further amended by adding at the end the following:
					
						(39)a report on the
				Federal Government’s financial condition, the including the long-term unfunded
				obligations.
						.
				303.Five-year
			 Fiscal Sustainability ReviewTitle III of the Congressional Budget Act of
			 1974 (as amended by section 126(a)) is further amended by adding at the end the
			 following new section:
				
					319.Five-year Fiscal Sustainability Review(a)Congressional Spending
				Review ReportNot later than
				15 calendar days after the date of the transmittal of the report referred to in
				subsection 308(e), the Committees on the Budget of the House of Representatives
				and the Senate shall issue, and have printed in the Congressional Record, an
				assessment of such report.
						(b)Committee
				RecommendationsNot later than 15 calendar days after the date of
				the report of the review referred to in subsection (c), the committees of the
				House of Representatives and the Senate shall consider and vote to submit to
				the Committees on the Budget of the House of Representatives and Senate, as
				applicable, recommendations, if any, such committees deem appropriate in
				response to the Spending Review Report issued pursuant to subsection
				(c).
						(c)Expedited
				Consideration of Spending Review Legislation
							(1)Consideration in
				the House of Representatives
								(A)Introduction of
				spending review legislation
									(i)If
				the report referred to in section 308 indicates that the OASDI Trust Funds are
				not solvent, or that Medicare, Medicaid or other direct spending programs are
				not sustainable, or total spending exceeds the limits set forth in section 252B
				for any year within the 75-year period referred to in such report, then not
				later than 30 calendar days after the transmittal of the report referred to in
				subsection (a), if any, the majority leader and minority leader of the House of
				Representatives shall each introduce legislation implementing to the extent
				practicable the recommendations referred to in subsection (d), or if necessary
				additional spending reduction sufficient to achieve the spending levels
				referred to in subsection (b).
									(ii)If Spending
				Review Legislation is not introduced pursuant to this subparagraph by the
				majority leader or minority leader, then not later than 45 calendar days after
				the transmittal of the report referred to in subsection (a), the chairman or
				ranking member of the Committee on the Budget shall introduce Spending Review
				Legislation sufficient to achieve the same spending levels.
									(iii)Spending review
				legislation shall be referred solely to the House of Representatives Budget
				Committee, which shall have sole jurisdiction of such legislation.
									(iv)Spending review
				legislation introduced pursuant to this section shall cause total spending to
				be reduced by an amount equal or greater than the amount of the breach of the
				limits set forth in section 252B, and shall cause the OASDI Trust Funds to
				achieve solvency, and shall cause Medicare, Medicaid, and other direct spending
				programs to achieve sustainability.
									(B)Referral and
				reportingThe Committee on the Budget of the House of
				Representatives shall report Spending Review Legislation to the House of
				Representatives not later than the seventh legislative day after the date of
				introduction of the legislation referred to in subparagraph (A). If such
				committee fails to report the Spending Review Legislation within that period or
				the House of Representatives has adopted a concurrent resolution providing for
				adjournment sine die at the end of a Congress, such committee shall be
				automatically discharged from further consideration of the Spending Review
				Legislation and it shall be placed on the appropriate calendar.
								(C)Proceeding to
				considerationAfter Spending Review Legislation is reported by or
				discharged from the Committee on the Budget or the House of Representatives has
				adopted a concurrent resolution providing for adjournment sine die at the end
				of a Congress, it shall be in order to move to proceed to consider the Spending
				Review Legislation in the House of Representatives. Such a motion shall be in
				order in the legislative schedule within two legislative days after the day on
				which the proponent announces his intention to offer the motion. Such a motion
				shall not be in order after the House of Representatives has disposed of a
				motion to proceed with respect to that special message. The previous question
				shall be considered as ordered on the motion to its adoption without
				intervening motion. A motion to reconsider the vote by which the motion is
				disposed of shall not be in order.
								(D)ConsiderationThe
				Spending Review Legislation shall be considered as read. All points of order
				against Spending Review Legislation and against its consideration are waived.
				The previous question shall be considered as ordered on an Spending Review
				Legislation to its passage without intervening motion except five hours of
				debate equally divided and controlled by the proponent and an opponent and one
				motion to limit debate on the Spending Review Legislation. A motion to
				reconsider the vote on passage of the Spending Review Legislation shall not be
				in order.
								(E)Senate Spending
				Review LegislationSpending Review Legislation received from the
				Senate shall not be referred to committee.
								(2)Consideration in
				the Senate
								(A)Motion to
				proceed to considerationA motion to proceed to the consideration
				of Spending Review Legislation under this subsection in the Senate shall not be
				debatable. It shall not be in order to move to reconsider the vote by which the
				motion to proceed is agreed to or disagreed to.
								(B)Limits on
				debateDebate in the Senate on Spending Review Legislation under
				this subsection, and all debatable motions and appeals in connection therewith
				(including debate pursuant to subparagraph (D)), shall not exceed 10 hours,
				equally divided and controlled in the usual form.
								(C)AppealsDebate
				in the Senate on any debatable motion or appeal in connection with Spending
				Review Legislation under this subsection shall be limited to not more than 1
				hour, to be equally divided and controlled in the usual form.
								(D)Motion to limit
				debateA motion in the Senate to further limit debate on Spending
				Review Legislation under this subsection is not debatable.
								(E)Motion to
				recommitA motion to recommit Spending Review Legislation under
				this subsection is not in order.
								(F)Consideration of
				the House of Representatives Spending Review Legislation
									(i)In
				generalIf the Senate has received the House of Representatives
				companion resolution to the Spending Review Legislation introduced in the
				Senate prior to the vote required under paragraph (1)(C), then the Senate may
				consider, and the vote under paragraph (1)(C) may occur on, the House of
				Representatives companion resolution.
									(ii)Procedure after
				vote on Senate Spending Review LegislationIf the Senate votes,
				pursuant to paragraph (1)(C), on the Spending Review Legislation introduced in
				the Senate, then immediately following that vote, or upon receipt of the House
				of Representatives companion resolution, the House of Representatives Spending
				Review Legislation shall be deemed to be considered, read the third time, and
				the vote on passage of the Senate resolution shall be considered to be the vote
				on the Spending Review Legislation received from the House of
				Representatives.
									(3)JurisdictionThe
				Committees on the Budget of the House of Representatives and Senate shall have
				exclusive jurisdiction over any Spending Review Legislation and all the
				provisions therein for all purposes of the rules of either
				House.
							.
			304.Long-term
			 reconciliation
				(a)Long-Term
			 ReconciliationSection 310 of
			 the Congressional Budget Act of 1974 is amended as follows:
					
						(h)Long-Term
				Reconciliation Directives in a Joint Resolution on the Budget
							(1)Long-term
				reconciliation directivesIn addition to a reconciliation measure
				as set forth in subsection (a), a joint resolution on the budget for any fiscal
				year, to the extent necessary to effectuate the spending levels as set forth
				for such categories in section 301(a) (providing for long-term spending levels
				as a percentage of gross domestic product) of such resolution, shall—
								(A)specify the total
				amount by which Medicare, Medicaid, the OASDI Trust Funds, and other direct
				spending outlays are to be reduced within the jurisdiction of a committee as a
				percentage of gross domestic product of such fiscal year; and
								(B)direct that
				committee to determine and recommend changes to accomplish a reduction of such
				total amount for such categories as a percentage of gross domestic
				product.
								(2) Limitation on
				amendments to long-term reconciliation legislation
								(A)It shall not be in
				order in the House of Representatives to consider any amendment to a
				reconciliation bill or reconciliation resolution if such amendment decreases
				outlay reductions below the level of such outlay reductions provided (for the
				fiscal years covered) in the reconciliation instructions which relate to such
				long-term reconciliation bill.
								(B)It shall not be in
				order in the Senate to consider any amendment to a reconciliation bill or
				reconciliation resolution if such amendment decreases outlay reductions below
				the level of such outlay reductions provided (for the fiscal years covered) in
				the reconciliation instructions which relate to such long-term reconciliation
				bill.
								(C)Subparagraphs (A)
				and (B) shall not apply if a declaration of war by the Congress is in
				effect.
								(D)For purposes of
				this section, the levels of outlays as a percentage of a gross domestic product
				for a fiscal year shall be determined on the basis of estimates made by the
				Committee on the Budget of the House of Representatives or of the
				Senate.
								(E)The Committee on
				Rules of the House of Representatives may make in order amendments to achieve
				outlay reductions specified by reconciliation directives contained in a joint
				resolution on the budget if a committee or committees of the House of
				Representatives fail to submit recommended reductions in outlays as a
				percentage or gross domestic product to its Committee on the Budget pursuant to
				its instruction.
								(F)In the Senate, a
				motion to strike a provision shall always be in order.
								(3)Subject
				matterSubject matter included in a long-term reconciliation bill
				may be any of the following:
								(A)Any part of the
				Medicare program.
								(B)Medicaid.
								(C)The Old-Age,
				Survivors, and Disability Insurance Trust Fund.
								(D)Other direct
				spending.
								(4)ApplicationSubsections
				(c), (d), and (g) shall not apply to long-term reconciliation measures reported
				under this
				subsection.
							.
				(b)Conforming
			 AmendmentIn section 310(b)
			 of the Congressional Budget Act of 1974, strike subsection (a)
			 and insert subsections (a) and (h).
				305.Long-term
			 spending increase point of order
				(a)In
			 GeneralTitle III of the
			 Congressional Budget Act of 1974 (as amended by section 303) is further amended
			 by adding at the end the following new section:
					
						320.Long-term Spending Increase Point of
		  Order(a)Congressional Budget
				Office Analysis of ProposalsThe Director of the Congressional Budget
				Office shall, to the extent practicable, prepare for each bill and joint
				resolution reported from committee (except measures within the jurisdiction of
				the Committee on Appropriations), and amendments thereto and conference reports
				thereon, an estimate of whether the measure causes, relative to current law, a
				net increase in direct spending in excess of $5,000,000,000 in any of the four
				10-year periods beginning in fiscal year 2019 through fiscal year 2058.
							(b)In the
				Senate
								(1)Point of
				orderIt shall not be in order in the Senate to consider any
				bill, joint resolution, amendment, motion, or conference report that causes a
				net increase in deficits in excess of $5,000,000,000 in any of the four 10-year
				periods beginning in 2019 through 2058.
								(2)Supermajority
				waiver and appeal
									(A)This section may
				be waived or suspended only by the affirmative vote of three-fifths of the
				Members, duly chosen and sworn.
									(B)An affirmative
				vote of three-fifths of the Members, duly chosen and sworn, shall be required
				to sustain an appeal of the ruling of the Chair on a point of order raised
				under this section.
									(c)In the House of
				Representatives
								(1)Point of
				orderIt shall not be in order in the House of Representatives to
				consider any bill, joint resolution, amendment, motion, or conference report
				that causes a net increase in deficits in excess of $5,000,000,000 in any of
				the four 10-year periods beginning in 2019 through 2058.
								(2)Supermajority
				waiver and appeal
									(A)This section may
				be waived or suspended only by the affirmative vote of three-fifths of the
				Members, duly chosen and sworn.
									(B)An affirmative
				vote of two-thirds of the Members, duly chosen and sworn, shall be required to
				sustain an appeal of the ruling of the Chair on a point of order raised under
				this section.
									(d)Determinations
				of Budget LevelsFor purposes of this section, the levels of net
				deficit increases shall be determined on the basis of estimates provided by the
				chairmen of the Senate and House Committees on the Budget, as
				applicable.
							.
				(b)Conforming
			 AmendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 319 the following new item:
					
						
							Sec. 320. Long-term spending increase
				point of
				order.
						
						.
				IVSpending
			 Reform
			AFederal Program
			 Sunset 
				400.Short
			 titleThis subtitle may be
			 cited as the Federal Program Sunset
			 Act of 2009.
				401.Review and
			 abolishment of Federal agencies
					(a)Schedule for
			 ReviewNot later than one year after the date of the enactment of
			 this Act, the Federal Agency Sunset Commission established under section 402
			 (in this subtitle referred to as the Commission) shall submit to
			 Congress a schedule for review by the Commission, at least once every 12 years
			 (or less, if determined appropriate by Congress), of the abolishment or
			 reorganization of each agency.
					(b)Review of
			 Agencies Performing Related FunctionsIn determining the schedule
			 for review of agencies under subsection (a), the Commission shall provide that
			 agencies that perform similar or related functions be reviewed concurrently to
			 promote efficiency and consolidation.
					(c)Abolishment of
			 Agencies
						(1)In
			 generalEach agency shall—
							(A)be reviewed
			 according to the schedule created pursuant to this section; and
							(B)be abolished not
			 later than one year after the date that the Commission completes its review of
			 the agency pursuant to such schedule, unless the agency is reauthorized by the
			 Congress.
							(2)ExtensionThe
			 deadline for abolishing an agency may be extended for an additional two years
			 after the date described in paragraph (1)(B) if the Congress enacts legislation
			 extending such deadline by a vote of a super majority of the House of
			 Representatives and the Senate.
						402.Establishment of
			 Commission
					(a)EstablishmentThere
			 is established a commission to be known as the Federal Agency Sunset
			 Commission.
					(b)CompositionThe
			 Commission shall be composed of 12 members (in this subtitle referred to as the
			 members) who shall be appointed as follows:
						(1)Six members shall
			 be appointed by the Speaker of the House of Representatives, with minority
			 members appointed with the consent of the minority leader of the House of
			 Representatives.
						(2)Six members shall
			 be appointed by the majority leader of the Senate, with minority members
			 appointed with the consent of the minority leader of the Senate.
						(c)Qualifications
			 of Members
						(1)In
			 general(A)Of
			 the members appointed under subsection (b)(1), four shall be members of the
			 House of Representatives (not more than two of whom may be of the same
			 political party), and two shall be an individual described in subparagraph
			 (C).
							(B)Of the members appointed under
			 subsection (b)(2), four shall be members of the Senate (not more than two of
			 whom may be of the same political party) and two shall be an individual
			 described in subparagraph (C).
							(C)An individual under this subparagraph
			 is an individual—
								(i)who is not a member of Congress;
			 and
								(ii)with expertise in the operation
			 and administration of Government programs.
								(2)Continuation of
			 membershipIf a member was appointed to the Commission as a
			 Member of Congress and the member ceases to be a Member of Congress, that
			 member shall cease to be a member of the Commission. The validity of any action
			 of the Commission shall not be affected as a result of a member becoming
			 ineligible to serve as a member for the reasons described in this
			 paragraph.
						(d)Initial
			 AppointmentsAll initial appointments to the Commission shall be
			 made not later than 90 days after the date of the enactment of this Act.
					(e)Chairman;
			 Vice-Chairman
						(1)Initial
			 ChairmanAn individual shall be designated by the Speaker of the
			 House of Representatives from among the members initially appointed under
			 subsection (b)(1) to serve as chairman of the Commission for a period of 2
			 years.
						(2)Initial
			 vice-chairmanAn individual shall be designated by the majority
			 leader of the Senate from among the individuals initially appointed under
			 subsection (b)(2) to serve as vice-chairman of the Commission for a period of
			 two years.
						(3)Alternate
			 appointments of chairmen and vice-chairmenFollowing the
			 termination of the two-year period described in paragraphs (1) and (2), the
			 Speaker and the majority leader shall alternate every two years in appointing
			 the chairman and vice-chairman of the Commission.
						(f)Terms of
			 Members
						(1)Members of
			 CongressEach member appointed to the Commission who is a member
			 of Congress shall serve for a term of six years, except that, of the members
			 first appointed under paragraphs (1) and (2) of subsection (b), 2 members shall
			 be appointed to serve a term of three years under each such paragraph.
						(2)Other
			 membersEach member of the Commission who is not a member of
			 Congress shall serve for a term of three years.
						(3)Term
			 Limits(A)A
			 member of the Commission who is a member of Congress and who serves more than
			 three years of a term may not be appointed to another term as a member.
							(B)A member of the Commission who is not
			 a member of Congress and who serves as a member of the Commission for more than
			 56 months may not be appointed to another term as a member.
							(g)Powers of
			 Commission
						(1)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 subtitle, hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers appropriate.
			 The Commission may administer oaths to witnesses appearing before it.
						(2)Obtaining
			 informationThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out its duties under this subtitle. Upon request of the chairman, the
			 head of that department or agency shall furnish that information to the
			 Commission in a full and timely manner.
						(3)Subpoena
			 power(A)The
			 Commission may issue a subpoena to require the attendance and testimony of
			 witnesses and the production of evidence relating to any matter under
			 investigation by the Commission.
							(B)If a person refuses to obey an order
			 or subpoena of the Commission that is issued in connection with a Commission
			 proceeding, the Commission may apply to the United States district court in the
			 judicial district in which the proceeding is held for an order requiring the
			 person to comply with the subpoena or order.
							(4)ImmunityThe
			 Commission is an agency of the United States for purposes of part V of title
			 18, United States Code (relating to immunity of witnesses).
						(5)Contract
			 authorityThe Commission may contract with and compensate
			 government and private agencies or persons for services without regard to
			 section 3709 of the Revised Statutes (41 U.S.C. 5).
						(h)Commission
			 Procedures
						(1)MeetingsThe
			 Commission shall meet at the call of the chairman.
						(2)QuorumSeven
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
						(i)Personnel
			 Matters
						(1)CompensationMembers
			 shall not be paid by reason of their service as members.
						(2)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code.
						(3)DirectorThe
			 Commission shall have a Director who shall be appointed by the chairman. The
			 Director shall be paid at a rate not to exceed the maximum rate of basic pay
			 payable for GS–15 of the General Schedule.
						(4)StaffThe
			 Director may appoint and fix the pay of additional personnel as the director
			 considers appropriate.
						(5)Applicability of
			 certain civil service lawsThe director and staff of the
			 Commission shall be appointed subject to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and shall be
			 paid in accordance with the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule pay
			 rates.
						(j)Other
			 Administrative Matters
						(1)Postal and
			 printing servicesThe Commission may use the United States mails
			 and obtain printing and binding services in the same manner and under the same
			 conditions as other departments and agencies of the United States.
						(2)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its duties under this subtitle.
						(3)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
						(k)Sunset of
			 CommissionThe Commission shall terminate on December 31, 2033,
			 unless reauthorized by Congress.
					403.Review of efficiency
			 and need for Federal agencies
					(a)In
			 GeneralThe Commission shall review the efficiency and public
			 need for each agency in accordance with the criteria described in section
			 404.
					(b)Recommendations;
			 Report to CongressThe Commission shall submit to Congress and
			 the President not later than September 1 of each year a report
			 containing—
						(1)an analysis of the
			 efficiency of operation and public need for each agency to be reviewed in the
			 year in which the report is submitted pursuant to the schedule submitted to
			 Congress under section 2;
						(2)recommendations on
			 whether each such agency should be abolished or reorganized;
						(3)recommendations on
			 whether the functions of any other agencies should be consolidated,
			 transferred, or reorganized in an agency to be reviewed in the year in which
			 the report is submitted pursuant to the schedule submitted to Congress under
			 section 2; and
						(4)recommendations
			 for administrative and legislative action with respect to each such agency, but
			 not including recommendations for appropriation levels.
						(c)Draft
			 LegislationThe Commission shall submit to Congress and the
			 President not later than September 1 of each year a draft of legislation to
			 carry out the recommendations of the Commission under subsection (b).
					(d)Information
			 GatheringThe Commission shall—
						(1)conduct public
			 hearings on the abolishment of each agency reviewed under subsection
			 (b);
						(2)provide an
			 opportunity for public comment on the abolishment of each such agency;
						(3)require the agency
			 to provide information to the Commission as appropriate; and
						(4)consult with the
			 Government Accountability Office, the Office of Management and Budget, the
			 Congressional Budget Office, and the chairman and ranking minority members of
			 the committees of Congress with oversight responsibility for the agency being
			 reviewed regarding the operation of the agency.
						(e)Use of Program
			 InventoryThe Commission shall use the program inventory prepared
			 under section 9 in reviewing the efficiency and public need for each agency
			 under subsection (a).
					404.Criteria for
			 reviewThe Commission shall
			 evaluate the efficiency and public need for each agency pursuant to section 403
			 using the following criteria:
					(1)The effectiveness,
			 and the efficiency of the operation of, the programs carried out by each such
			 agency.
					(2)Whether the
			 programs carried out by the agency are cost effective.
					(3)Whether the agency
			 has acted outside the scope of its original authority, and whether the original
			 objectives of the agency have been achieved.
					(4)Whether less
			 restrictive or alternative methods exist to carry out the functions of the
			 agency.
					(5)The extent to
			 which the jurisdiction of, and the programs administered by, the agency
			 duplicate or conflict with the jurisdiction and programs of other
			 agencies.
					(6)The potential
			 benefits of consolidating programs administered by the agency with similar or
			 duplicative programs of other agencies, and the potential for consolidating
			 such programs.
					(7)The number and
			 types of beneficiaries or persons served by programs carried out by the
			 agency.
					(8)The extent to
			 which any trends, developments, and emerging conditions that are likely to
			 affect the future nature and extent of the problems or needs that the programs
			 carried out by the agency are intended to address.
					(9)The extent to
			 which the agency has complied with the provisions contained in the Government
			 Performance and Results Act of 1993 (Public Law 103–62; 107 Stat. 285).
					(10)The promptness
			 and effectiveness with which the agency seeks public input and input from State
			 and local governments on the efficiency and effectiveness of the performance of
			 the functions of the agency.
					(11)Whether the
			 agency has worked to enact changes in the law that are intended to benefit the
			 public as a whole rather than the specific business, institution, or
			 individuals that the agency regulates.
					(12)The extent to
			 which the agency has encouraged participation by the public as a whole in
			 making its rules and decisions rather than encouraging participation solely by
			 those it regulates.
					(13)The extent to
			 which the public participation in rulemaking and decision making of the agency
			 has resulted in rules and decisions compatible with the objectives of the
			 agency.
					(14)The extent to
			 which the agency complies with section 552 of title 5, United States Code
			 (commonly known as the Freedom of Information Act).
					(15)The extent to
			 which the agency complies with equal employment opportunity requirements
			 regarding equal employment opportunity.
					(16)The extent of the
			 regulatory, privacy, and paperwork impacts of the programs carried out by the
			 agency.
					(17)The extent to
			 which the agency has coordinated with State and local governments in performing
			 the functions of the agency.
					(18)The potential
			 effects of abolishing the agency on State and local governments.
					(19)The extent to
			 which changes are necessary in the authorizing statutes of the agency in order
			 that the functions of the agency can be performed in the most efficient and
			 effective manner.
					405.Commission
			 oversight
					(a)Monitoring of
			 Implementation of RecommendationsThe Commission shall monitor
			 implementation of laws enacting provisions that incorporate recommendations of
			 the Commission with respect to abolishment or reorganization of
			 agencies.
					(b)Monitoring of
			 Other Relevant Legislation
						(1)In
			 generalThe Commission shall review and report to Congress on all
			 legislation introduced in either house of Congress that establishes—
							(A)a new agency;
			 or
							(B)a new program to
			 be carried out by an existing agency.
							(2)Report to
			 CongressThe Commission shall include in each report submitted to
			 Congress under paragraph (1) an analysis of whether—
							(A)the functions of
			 the proposed agency or program could be carried out by one or more existing
			 agencies;
							(B)the functions of
			 the proposed agency or program could be carried out in a less restrictive
			 manner than the manner proposed in the legislation; and
							(C)the legislation
			 provides for public input regarding the performance of functions by the
			 proposed agency or program.
							406.Rulemaking
			 authorityThe Commission may
			 promulgate such rules as necessary to carry out this subtitle.
				407.Relocation of
			 Federal employeesIf the
			 position of an employee of an agency is eliminated as a result of the
			 abolishment of an agency in accordance with this subtitle, there shall be a
			 reasonable effort to relocate such employee to a position within another
			 agency.
				408.Program
			 inventory
					(a)PreparationThe
			 Comptroller General and the Director of the Congressional Budget Office, in
			 cooperation with the Director of the Congressional Research Service, shall
			 prepare an inventory of Federal programs (in this subtitle referred to as the
			 program inventory) within each agency.
					(b)PurposeThe
			 purpose of the program inventory is to advise and assist the Congress and the
			 Commission in carrying out the requirements of this subtitle. Such inventory
			 shall not in any way bind the committees of the Senate or the House of
			 Representatives with respect to their responsibilities under this subtitle and
			 shall not infringe on the legislative and oversight responsibilities of such
			 committees. The Comptroller General shall compile and maintain the inventory
			 and the Director of the Congressional Budget Office shall provide budgetary
			 information for inclusion in the inventory.
					(c)Inventory
			 ContentThe program inventory shall set forth for each program
			 each of the following matters:
						(1)The specific
			 provision or provisions of law authorizing the program.
						(2)The committees of
			 the Senate and the House of Representatives which have legislative or oversight
			 jurisdiction over the program.
						(3)A
			 brief statement of the purpose or purposes to be achieved by the
			 program.
						(4)The committees
			 which have jurisdiction over legislation providing new budget authority for the
			 program, including the appropriate subcommittees of the Committees on
			 Appropriations of the Senate and the House of Representatives.
						(5)The agency and, if
			 applicable, the subdivision thereof responsible for administering the
			 program.
						(6)The grants-in-aid,
			 if any, provided by such program to State and local governments.
						(7)The next
			 reauthorization date for the program.
						(8)A
			 unique identification number which links the program and functional category
			 structure.
						(9)The year in which
			 the program was originally established and, where applicable, the year in which
			 the program expires.
						(10)Where applicable,
			 the year in which new budget authority for the program was last authorized and
			 the year in which current authorizations of new budget authority expire.
						(d)Budget
			 AuthorityThe report also shall set forth for each program
			 whether the new budget authority provided for such programs is—
						(1)authorized for a
			 definite period of time;
						(2)authorized in a
			 specific dollar amount but without limit of time;
						(3)authorized without
			 limit of time or dollar amounts;
						(4)not specifically
			 authorized; or
						(5)permanently
			 provided,
						as
			 determined by the Director of the Congressional Budget Office.(e)CBO
			 InformationFor each program or group of programs, the program
			 inventory also shall include information prepared by the Director of the
			 Congressional Budget Office indicating each of the following matters:
						(1)The amounts of new
			 budget authority authorized and provided for the program for each of the
			 preceding four fiscal years and, where applicable, the four succeeding fiscal
			 years.
						(2)The functional and
			 subfunctional category in which the program is presently classified and was
			 classified under the fiscal year 2010 budget.
						(3)The identification
			 code and title of the appropriation account in which budget authority is
			 provided for the program.
						(f)Mutual Exchange
			 of InformationThe Government Accountability Office, the
			 Congressional Research Service, and the Congressional Budget Office shall
			 permit the mutual exchange of available information in their possession which
			 aids in the compilation of the program inventory.
					(g)Assistance by
			 Executive BranchThe Office of Management and Budget, and the
			 Executive agencies and the subdivisions thereof shall, to the extent necessary
			 and possible, provide the Government Accountability Office with assistance
			 requested by the Comptroller General in the compilation of the program
			 inventory.
					409.Definition of
			 agencyAs used in this
			 subtitle, the term agency has the meaning given that term by
			 section 105 of title 5, United States Code, except that such term includes an
			 advisory committee as that term is defined in section 102(2) of the
			 Federal Advisory Committee
			 Act.
				BLegislative
			 Line-Item Veto
				410.Short
			 titleThis subtitle may be
			 cited as the Legislative Line-Item
			 Veto Act of 2009.
				411.Legislative
			 line-item veto
					(a)In
			 GeneralTitle X of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking all of part B
			 (except for sections 1016 and 1013, which are redesignated as sections 1020 and
			 1021, respectively) and part C and inserting the following:
						
							BLegislative
				Line-Item Veto
								1011.Line-item veto authority(a)Proposed
				CancellationsWithin 45 calendar days after the enactment of any
				bill or joint resolution providing any discretionary budget authority, item of
				direct spending, limited tariff benefit, or targeted tax benefit, the President
				may propose, in the manner provided in subsection (b), the cancellation of any
				dollar amount of such discretionary budget authority, item of direct spending,
				or targeted tax benefit. If the 45 calendar-day period expires during a period
				where either House of Congress stands adjourned sine die at the end of a
				Congress or for a period greater than 45 calendar days, the President may
				propose a cancellation under this section and transmit a special message under
				subsection (b) on the first calendar day of session following such a period of
				adjournment.
									(b)Transmittal of
				Special Message
										(1)Special
				message
											(A)In
				generalThe President may transmit to the Congress a special
				message proposing to cancel any dollar amounts of discretionary budget
				authority, items of direct spending, limited tariff benefits, or targeted tax
				benefits.
											(B)Contents of
				special messageEach special message shall specify, with respect
				to the discretionary budget authority, items of direct spending proposed,
				limited tariff benefits, or targeted tax benefits to be canceled—
												(i)the dollar amount
				of discretionary budget authority, the specific item of direct spending (that
				OMB, after consultation with CBO, estimates to increase budget authority or
				outlays as required by section 1017(9)), the limited tariff benefit, or the
				targeted tax benefit that the President proposes be canceled;
												(ii)any account,
				department, or establishment of the Government to which such discretionary
				budget authority is available for obligation, and the specific project or
				governmental functions involved;
												(iii)the reasons why
				such discretionary budget authority, item of direct spending, limited tariff
				benefit, or targeted tax benefit should be canceled;
												(iv)to the maximum
				extent practicable, the estimated fiscal, economic, and budgetary effect
				(including the effect on outlays and receipts in each fiscal year) of the
				proposed cancellation;
												(v)to
				the maximum extent practicable, all facts, circumstances, and considerations
				relating to or bearing upon the proposed cancellation and the decision to
				propose the cancellation, and the estimated effect of the proposed cancellation
				upon the objects, purposes, or programs for which the discretionary budget
				authority, item of direct spending, limited tariff benefit, or the targeted tax
				benefit is provided;
												(vi)a
				numbered list of cancellations to be included in an approval bill that, if
				enacted, cancels discretionary budget authority, items of direct spending,
				limited tariff benefit, or targeted tax benefits proposed in that special
				message; and
												(vii)if the special
				message is transmitted subsequent to or at the same time as another special
				message, a detailed explanation why the proposed cancellations are not
				substantially similar to any other proposed cancellation in such other
				message.
												(C)Duplicative
				proposals prohibitedThe President may not propose to cancel the
				same or substantially similar discretionary budget authority, item of direct
				spending, limited tariff benefit, or targeted tax benefit more than one time
				under this Act.
											(D)Maximum number
				of special messagesThe President may not transmit to the
				Congress more than 5 special messages under this subsection related to any bill
				or joint resolution described in subsection (a), but may transmit not more than
				10 special messages for any omnibus budget reconciliation or appropriation
				measure.
											(2)Enactment of
				approval bill
											(A)Deficit
				reductionAmounts of budget authority, items of direct spending,
				limited tariff benefit, or targeted tax benefits which are canceled pursuant to
				enactment of a bill as provided under this section shall be dedicated only to
				reducing the deficit or increasing the surplus.
											(B)Adjustment of
				levels in the joint resolution on the budgetNot later than 5
				days after the date of enactment of an approval bill as provided under this
				section, the chairs of the Committees on the Budget of the Senate and the House
				of Representatives shall revise allocations and aggregates and other
				appropriate levels under the appropriate joint resolution on the budget to
				reflect the cancellation, and the applicable committees shall report revised
				suballocations pursuant to section 302(b), as appropriate.
											(C)Adjustments to
				statutory limitsAfter enactment of an approval bill as provided
				under this section, the Office of Management and Budget shall revise applicable
				limits under the Balanced Budget and Emergency Deficit Control Act of 1985, as
				appropriate.
											(D)Trust funds and
				special fundsNotwithstanding subparagraph (A), nothing in this
				part shall be construed to require or allow the deposit of amounts derived from
				a trust fund or special fund which are canceled pursuant to enactment of a bill
				as provided under this section to any other fund.
											1012.Procedures for expedited
		  consideration(a)Expedited
				Consideration
										(1)In
				generalThe majority leader or minority leader of each House or
				his designee shall (by request) introduce an approval bill as defined in
				section 1017 not later than the third day of session of that House after the
				date of receipt of a special message transmitted to the Congress under section
				1011(b). If the bill is not introduced as provided in the preceding sentence in
				either House, then, on the fourth day of session of that House after the date
				of receipt of the special message, any Member of that House may introduce the
				bill.
										(2)Consideration in
				the House of Representatives
											(A)Referral and
				reportingAny committee of the House of Representatives to which
				an approval bill is referred shall report it to the House of Representatives
				without amendment not later than the seventh legislative day after the date of
				its introduction. If a committee fails to report the bill within that period or
				the House of Representatives has adopted a joint resolution providing for
				adjournment sine die at the end of a Congress, such committee shall be
				automatically discharged from further consideration of the bill and it shall be
				placed on the appropriate calendar.
											(B)Proceeding to
				considerationAfter an approval bill is reported by or discharged
				from committee or the House of Representatives has adopted a joint resolution
				providing for adjournment sine die at the end of a Congress, it shall be in
				order to move to proceed to consider the approval bill in the House of
				Representatives within two legislative days after the day on which the
				proponent announces his intention to offer the motion. Such a motion shall not
				be in order after the House of Representatives has disposed of a motion to
				proceed with respect to that special message. The previous question shall be
				considered as ordered on the motion to its adoption without intervening motion.
				A motion to reconsider the vote by which the motion is disposed of shall not be
				in order.
											(C)ConsiderationThe
				approval bill shall be considered as read. All points of order against an
				approval bill and against its consideration are waived. The previous question
				shall be considered as ordered on an approval bill to its passage without
				intervening motion except five hours of debate equally divided and controlled
				by the proponent and an opponent and one motion to limit debate on the bill. A
				motion to reconsider the vote on passage of the bill shall not be in
				order.
											(D)Senate
				billAn approval bill received from the Senate shall not be
				referred to committee.
											(3)Consideration in
				the Senate
											(A)Motion to
				proceed to considerationA motion to proceed to the consideration
				of a bill under this subsection in the Senate shall not be debatable. It shall
				not be in order to move to reconsider the vote by which the motion to proceed
				is agreed to or disagreed to.
											(B)Limits on
				debateDebate in the Senate on a bill under this subsection, and
				all debatable motions and appeals in connection therewith (including debate
				pursuant to subparagraph (D)), shall not exceed 10 hours, equally divided and
				controlled in the usual form.
											(C)AppealsDebate
				in the Senate on any debatable motion or appeal in connection with a bill under
				this subsection shall be limited to not more than 1 hour, to be equally divided
				and controlled in the usual form.
											(D)Motion to limit
				debateA motion in the Senate to further limit debate on a bill
				under this subsection is not debatable.
											(E)Motion to
				recommitA motion to recommit a bill under this subsection is not
				in order.
											(F)Consideration of
				the House of Representatives bill
												(i)In
				generalIf the Senate has received the House of Representatives
				companion bill to the bill introduced in the Senate prior to the vote required
				under paragraph (1)(C), then the Senate may consider, and the vote under
				paragraph (1)(c) may occur on, the House of Representatives companion
				bill.
												(ii)Procedure after
				vote on senate billIf the Senate votes, pursuant to paragraph
				(1)(C), on the bill introduced in the Senate, then immediately following that
				vote, or upon receipt of the House of Representatives companion bill, the House
				of Representatives bill shall be deemed to be considered, read the third time,
				and the vote on passage of the Senate bill shall be considered to be the vote
				on the bill received from the House of Representatives.
												(b)Amendments
				ProhibitedNo amendment to,
				or motion to strike a provision from, a bill considered under this section
				shall be in order in either the Senate or the House of Representatives.
									1013.Presidential deferral
		  authority(a)Temporary Presidential
				Authority To Withhold Discretionary Budget Authority
										(1)In
				generalAt the same time as the President transmits to the
				Congress a special message pursuant to section 1011(b), the President may
				direct that any dollar amount of discretionary budget authority to be canceled
				in that special message shall not be made available for obligation for a period
				not to exceed 45 calendar days from the date the President transmits the
				special message to the Congress.
										(2)Early
				availabilityThe President shall make any dollar amount of
				discretionary budget authority deferred pursuant to paragraph (1) available at
				a time earlier than the time specified if he determines that continuation of
				the deferral not further the purposes of this Act.
										(b)Temporary
				Presidential Authority To Suspend Direct Spending
										(1)In
				generalAt the same time as the President transmits to the
				Congress a special message pursuant to section 1011(b), the President may
				suspend the implementation of any item of direct spending proposed to be
				canceled in that special message for a period not to exceed 45 calendar days
				from the date the President transmits the special message to the
				Congress.
										(2)Early
				availabilityThe President shall terminate the suspension of any
				item of direct spending at a time earlier than the time specified if he
				determines that continuation of the suspension will not further the purposes of
				this Act.
										(c)Temporary
				Presidential Authority To Suspend a Limited Tariff Benefit
										(1)In
				generalAt the same time as the President transmits to the
				Congress a special message pursuant to section 1011(b), the President may
				suspend the implementation of any limited tariff benefit proposed to be
				canceled in that special message for a period not to exceed 45 calendar days
				from the date the President transmits the special message to the
				Congress.
										(2)Early
				availabilityThe President shall terminate the suspension of any
				limited tariff benefit at a time earlier than the time specified if he
				determines that continuation of the suspension will not further the purposes of
				this Act.
										(d)Temporary
				Presidential Authority To Suspend a Targeted Tax Benefit
										(1)In
				generalAt the same time as the President transmits to the
				Congress a special message pursuant to section 1011(b), the President may
				suspend the implementation of any targeted tax benefit proposed to be repealed
				in that special message for a period not to exceed 45 calendar days from the
				date the President transmits the special message to the Congress.
										(2)Early
				availabilityThe President shall terminate the suspension of any
				targeted tax benefit at a time earlier than the time specified if he determines
				that continuation of the suspension will not further the purposes of this
				Act.
										(e)Extension of
				45-Day PeriodThe President may transmit to the Congress not more
				than one supplemental special message to extend the period to suspend the
				implementation of any discretionary budget authority, item of direct spending,
				limited tariff benefit, or targeted tax benefit, as applicable, by an
				additional 45 calendar days. Any such supplemental message may not be
				transmitted to the Congress before the 40th day of the 45-day period set forth
				in the preceding message or later than the last day of such period.
									1014.Identification of targeted tax
		  benefits(a)StatementThe
				chairman of the Committee on Ways and Means of the House of Representatives and
				the chairman of the Committee on Finance of the Senate acting jointly
				(hereafter in this subsection referred to as the chairmen) shall
				review any revenue or reconciliation bill or joint resolution which includes
				any amendment to the Internal Revenue Code of 1986 that is being prepared for
				filing by a committee of conference of the two Houses, and shall identify
				whether such bill or joint resolution contains any targeted tax benefits. The
				chairmen shall provide to the committee of conference a statement identifying
				any such targeted tax benefits or declaring that the bill or joint resolution
				does not contain any targeted tax benefits. Any such statement shall be made
				available to any Member of Congress by the chairmen immediately upon
				request.
									(b)Statement
				Included in Legislation
										(1)In
				generalNotwithstanding any other rule of the House of
				Representatives or any rule or precedent of the Senate, any revenue or
				reconciliation bill or joint resolution which includes any amendment to the
				Internal Revenue Code of 1986 reported by a committee of conference of the two
				Houses may include, as a separate section of such bill or joint resolution, the
				information contained in the statement of the chairmen, but only in the manner
				set forth in paragraph (2).
										(2)ApplicabilityThe
				separate section permitted under subparagraph (A) shall read as follows:
				Section 1021 of the Congressional Budget and Impoundment Control Act of
				1974 shall ______ apply to ________., with the blank spaces being
				filled in with—
											(A)in any case in
				which the chairmen identify targeted tax benefits in the statement required
				under subsection (a), the word only in the first blank space and
				a list of all of the specific provisions of the bill or joint resolution in the
				second blank space; or
											(B)in any case in
				which the chairmen declare that there are no targeted tax benefits in the
				statement required under subsection (a), the word not in the
				first blank space and the phrase any provision of this Act in
				the second blank space.
											(c)Identification
				in Revenue EstimateWith respect to any revenue or reconciliation
				bill or joint resolution with respect to which the chairmen provide a statement
				under subsection (a), the Joint Committee on Taxation shall—
										(1)in the case of a
				statement described in subsection (b)(2)(A), list the targeted tax benefits in
				any revenue estimate prepared by the Joint Committee on Taxation for any
				conference report which accompanies such bill or joint resolution, or
										(2)in the case of a
				statement described in 13 subsection (b)(2)(B), indicate in such revenue
				estimate that no provision in such bill or joint resolution has been identified
				as a targeted tax benefit.
										(d)President’s
				AuthorityIf any revenue or reconciliation bill or joint
				resolution is signed into law—
										(1)with a separate
				section described in subsection (b)(2), then the President may use the
				authority granted in this section only with respect to any targeted tax benefit
				in that law, if any, identified in such separate section; or
										(2)without a separate
				section described in subsection (b)(2), then the President may use the
				authority granted in this section with respect to any targeted tax benefit in
				that law.
										1015.Treatment of
		  cancellationsThe cancellation of any dollar amount of
				discretionary budget authority, item of direct spending, limited tariff
				benefit, or targeted tax benefit shall take effect only upon enactment of the
				applicable approval bill. If an approval bill is not enacted into law before
				the end of the applicable period under section 1013, then all proposed
				cancellations contained in that bill shall be null and void and any such dollar
				amount of discretionary budget authority, item of direct spending, limited
				tariff benefit, or targeted tax benefit shall be effective as of the original
				date provided in the law to which the proposed cancellations applied.
								1016.Reports by Comptroller
		  GeneralWith respect to each special message under
				this part, the Comptroller General shall issue to the Congress a report
				determining whether any discretionary budget authority is not made available
				for obligation or item of direct spending, limited tariff benefit, or targeted
				tax benefit continues to be suspended after the deferral authority set forth in
				section 1013 of the President has expired.
								1017.DefinitionsAs used in this part:
									(1)Appropriation
				lawThe term appropriation law means an Act referred
				to in section 105 of title 1, United States Code, including any general or
				special appropriation Act, or any Act making supplemental, deficiency, or
				continuing appropriations, that has been signed into law pursuant to Article I,
				section 7, of the Constitution of the United States.
									(2)Approval
				billThe term approval bill means a bill or joint
				resolution which only approves proposed cancellations of dollar amounts of
				discretionary budget authority, items of new direct spending, limited tariff
				benefits, or targeted tax benefits in a special message transmitted by the
				President under this part and—
										(A)the title of which
				is as follows: A bill approving the proposed cancellations transmitted
				by the President on ___, the blank space being filled in with the date
				of transmission of the relevant special message and the public law number to
				which the message relates;
										(B)which does not
				have a preamble; and
										(C)which provides
				only the following after the enacting clause: That the Congress approves
				of proposed cancellations ___, the blank space being filled in with a
				list of the cancellations contained in the President’s special message,
				as transmitted by the President in a special message on ____,
				the blank space being filled in with the appropriate date, regarding
				____., the blank space being filled in with the public law number to
				which the special message relates;
										(D)which only
				includes proposed cancellations that are estimated by CBO to meet the
				definition of discretionary budgetary authority or items of direct spending, or
				limited tariff benefits, or that are identified as targeted tax benefits
				pursuant to section 1014;
										(E)if any proposed cancellation other than
				discretionary budget authority or targeted tax benefits is estimated by CBO to
				not meet the definition of item of direct spending, then the approval bill
				shall include at the end: The President shall cease the suspension of
				the implementation of the following under section 1013 of the Impoundment
				Control Act of 1974: _____, the blank space being filled in with the
				list of such proposed cancellations; and
										(F)if no CBO estimate
				is available, then the entire list of legislative provisions proposed by the
				President is inserted in the second blank space in subparagraph (C).
										(3)Calendar
				dayThe term calendar day means a standard 24-hour
				period beginning at midnight.
									(4)Cancel or
				cancellationThe terms cancel or
				cancellation means to prevent—
										(A)budget authority
				from having legal force or effect;
										(B)in the case of
				entitlement authority, to prevent the specific legal obligation of the United
				States from having legal force or effect;
										(C)in the case of the
				food stamp program, to prevent the specific provision of law that provides such
				benefit from having legal force or effect; or
										(D)a limited tariff
				benefit from having legal force or effect, and to make any necessary,
				conforming statutory change to ensure that such limited tariff benefit is not
				implemented; or
										(E)a targeted tax
				benefit from having legal force or effect, and to make any necessary,
				conforming statutory change to ensure that such targeted tax benefit is not
				implemented and that any budgetary resources are appropriately canceled.
										(5)Congressional
				Budget OfficeThe term CBO means the Director of the
				Congressional Budget Office.
									(6)Direct
				spendingThe term direct spending means—
										(A)budget authority
				provided by law (other than an appropriation law);
										(B)entitlement
				authority; and
										(C)the food stamp
				program.
										(7)Amount of
				discretionary budget authority(A)Except as provided in
				subparagraph (B), the term dollar amount of discretionary budget
				authority means the entire dollar amount of budget authority—
											(i)specified in an
				appropriation law, or the entire dollar amount of budget authority or
				obligation limitation required to be allocated by a specific proviso in an
				appropriation law for which a specific dollar figure was not included;
											(ii)represented
				separately in any table, chart, or explanatory text included in the statement
				of managers or the governing committee report accompanying such law;
											(iii)required to be
				allocated for a specific program, project, or activity in a law (other than an
				appropriation law) that mandates the expenditure of budget authority from
				accounts, programs, projects, or activities for which budget authority is
				provided in an appropriation law;
											(iv)represented by
				the product of the estimated procurement cost and the total quantity of items
				specified in an appropriation law or included in the statement of managers or
				the governing committee report accompanying such law; or
											(v)represented by the
				product of the estimated procurement cost and the total quantity of items
				required to be provided in a law (other than an appropriation law) that
				mandates the expenditure of budget authority from accounts, programs, projects,
				or activities for which budget authority is provided in an appropriation
				law.
											(B)The term
				dollar amount of discretionary budget authority does not
				include—
											(i)direct
				spending;
											(ii)budget authority
				in an appropriation law which funds direct spending provided for in other
				law;
											(iii)any existing
				budget authority canceled in an appropriation law; or
											(iv)any restriction,
				condition, or limitation in an appropriation law or the accompanying statement
				of managers or committee reports on the expenditure of budget authority for an
				account, program, project, or activity, or on activities involving such
				expenditure.
											(8)Item of direct
				spendingThe term item of direct spending means any
				provision of law that results in an increase in budget authority or outlays for
				direct spending relative to the most recent levels calculated consistent with
				the methodology used to calculate a baseline under section 257 of the Balanced
				Budget and Emergency Deficit Control Act of 1985 and included with a budget
				submission under section 1105(a) of title 31, United States Code, in the first
				year or the 5-year period for which the item is effective. However, such item
				does not include an extension or reauthorization of existing direct spending,
				but instead only refers to provisions of law that increase such direct
				spending.
									(9)Limited tariff
				benefitThe term limited tariff benefit means any
				provision of law that modifies the Harmonized Tariff Schedule of the United
				States in a manner that benefits 10 or fewer entities (as defined in paragraph
				(12)(B)).
									(10)OMBThe
				term OMB means the Director of the Office of Management and
				Budget.
									(11)Omnibus
				reconciliation or appropriation measureThe term omnibus
				reconciliation or appropriation measure means—
										(A)in the case of a
				reconciliation bill, any such bill that is reported to its House by the
				Committee on the Budget; or
										(B)in the case of an
				appropriation measure, any such measure that provides appropriations for
				programs, projects, or activities falling within 2 or more section 302(b)
				suballocations.
										(12)Targeted tax
				benefit(A)The term targeted
				tax benefit means any revenue-losing provision that provides a Federal
				tax deduction, credit, exclusion, or preference to ten or fewer beneficiaries
				(determined with respect to either present law or any provision of which the
				provision is a part) under the Internal Revenue Code of 1986 in any year for
				which the provision is in effect;
										(B)for purposes of
				subparagraph (A)—
											(i)all businesses and
				associations that are members of the same controlled group of corporations (as
				defined in section 1563(a) of the Internal Revenue Code of 1986) shall be
				treated as a single beneficiary;
											(ii)all shareholders,
				partners, members, or beneficiaries of a corporation, partnership, association,
				or trust or estate, respectively, shall be treated as a single
				beneficiary;
											(iii)all employees of
				an employer shall be treated as a single beneficiary;
											(iv)all qualified
				plans of an employer shall be treated as a single beneficiary;
											(v)all beneficiaries
				of a qualified plan shall be treated as a single beneficiary;
											(vi)all contributors
				to a charitable organization shall be treated as a single beneficiary;
											(vii)all holders of
				the same bond issue shall be treated as a single beneficiary; and
											(viii)if a
				corporation, partnership, association, trust or estate is the beneficiary of a
				provision, the shareholders of the corporation, the partners of the
				partnership, the members of the association, or the beneficiaries of the trust
				or estate shall not also be treated as beneficiaries of such provision;
											(C)for the purpose of
				this paragraph, the term revenue-losing provision means any
				provision that is estimated to result in a reduction in Federal tax revenues
				(determined with respect to either present law or any provision of which the
				provision is a part) for any one of the two following periods—
											(i)the first fiscal
				year for which the provision is effective; or
											(ii)the period of the
				five fiscal years beginning with the first fiscal year for which the provision
				is effective;
											(D)the term
				targeted tax benefit does not include any provision which applies
				uniformly to an entire industry; and
										(E)the terms used in
				this paragraph shall have the same meaning as those terms have generally in the
				Internal Revenue Code of 1986, unless otherwise expressly provided.
										1018.ExpirationThis title shall have no force or effect on
				or after October 1, 2019.
								1019.Deficit reductionAll spending reductions related to this
				title shall be for deficit
				reduction.
								.
					412.Technical and
			 conforming amendments
					(a)Exercise of
			 Rulemaking PowersSection 904 of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 note) is amended—
						(1)in subsection (a),
			 by striking 1017 and inserting 1012; and
						(2)in subsection (d),
			 by striking section 1017 and inserting section
			 1012.
						(b)Analysis by
			 Congressional Budget OfficeSection 402 of the Congressional
			 Budget Act of 1974 is amended by inserting (a) after
			 402. and by adding at the end the following new
			 subsection:
						
							(b)Upon the receipt
				of a special message under section 1011 proposing to cancel any item of direct
				spending, the Director of the Congressional Budget Office shall prepare an
				estimate of the savings in budget authority or outlays resulting from such
				proposed cancellation relative to the most recent levels calculated consistent
				with the methodology used to calculate a baseline under section 257 of the
				Balanced Budget and Emergency Deficit Control Act of 1985 and included with a
				budget submission under section 1105(a) of title 31, United States Code, and
				transmit such estimate to the chairmen of the Committees on the Budget of the
				House of Representatives and
				Senate.
							.
					(c)Clerical
			 Amendments(1)Section 1(a) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by striking
			 the last sentence.
						(2)Section 1021(c) of such Act (as
			 redesignated) is amended is amended by striking rescinded or that is to
			 be reserved and insert canceled and by striking
			 1012 and inserting 1011.
						(3)Table of ContentsThe
			 table of contents set forth in section 1(b) of the Congressional Budget and
			 Impoundment Control Act of 1974 is amended by deleting the contents for parts B
			 and C of title X and inserting the following:
							
								
									Part B—Legislative Line-Item Veto
									Sec. 1011. Line-item veto authority.
									Sec. 1012. Procedures for expedited consideration.
									Sec. 1013. Presidential deferral authority.
									Sec. 1014. Identification of targeted tax benefits.
									Sec. 1015. Treatment of cancellations.
									Sec. 1016. Reports by Comptroller General.
									Sec. 1017. Definitions.
									Sec. 1018. Expiration.
									Sec. 1019. Deficit reduction.
									Sec. 1020. Suits by Comptroller
				General.
									Sec. 1021. Proposed deferrals of budget
				authority.
								
								.
						(d)Effective
			 DateThe amendments made by this subtitle shall take effect on
			 the date of its enactment and apply only to any dollar amount of discretionary
			 budget authority, item of direct spending, or targeted tax benefit provided in
			 an Act enacted on or after the date of enactment of this Act.
					413.Rescission
			 measures considered
					(a)Rules
			 AmendmentClause 6(c) of rule XIII of the Rules of the House of
			 Representatives is amended by inserting before the period , or a rule or
			 order that limits any amendment otherwise in order to a rescission
			 bill.
					(b)Automatic
			 Allocations ReductionsClause 4(b) of rule X of the Rules of the
			 House of Representatives is amended by inserting (1) after
			 (b), by redesignating subparagraphs (1) through (6) as
			 subdivisions (A) through (F), respectively, and by adding at the end the
			 following:
						
							(2)(A)Whenever a rescission
				bill passes the House of Representatives, the Committee on the Budget shall
				immediately reduce the applicable allocations under section 302(a) of the
				Congressional Budget Act of 1974 by the total amount of reductions in budget
				authority and in outlays resulting from such rescission bill.
								(B)As used in this subparagraph, the
				term rescission bill means a bill or joint resolution which only
				rescinds, in whole or in part, budget authority and which includes only titles
				corresponding to the most recently enacted appropriation bills that continue to
				include unobligated
				balances.
								.
					(c)Privileged
			 Discharge ResolutionsRule XIII of the Rules of the House of
			 Representatives is amended by adding at the end the following new
			 clause:
						
							8. (a)
				By February 1, May 1, July 30, and November 11 of each session,
				the majority leader shall introduce a rescission bill. If such bill is not
				introduced by that date, then whenever a rescission bill is introduced during a
				session on or after that date, a motion to discharge the committee from its
				consideration shall be privileged after the 10-legislative day period beginning
				on that date for the first 5 such bills.
							(b)It shall not be in
				order to offer any amendment to a rescission bill except an amendment that
				increases the amount of budget authority that such bill rescinds.
							(c)As used in this
				clause and in clause 6, the term rescission bill has the meaning
				given such term in clause 4(b)(2)(B) of rule
				X.
							.
					(d)Point of
			 OrderRule XXI of the Rules of the House of Representatives (as
			 amended by subsection (d)) is further amended by adding at the end the
			 following new clause:
						
							9. (a) It
				shall not be in order to consider any rescission bill, or conference report
				thereon or amendment thereto, unless—
								(1)in the case of
				such bill or conference report thereon, it is made available to Members and the
				general public on the Internet for at least 48 hours before its consideration;
				or
								(2)(A)in the case of an
				amendment to such rescission bill made in order by a rule, it is made available
				to Members and the general public on the Internet within one hour after the
				rule is filed; or
									(B)in the case of an amendment under an
				open rule, it is made available to Members and the general public on the
				Internet immediately after being offered; in a format that is searchable and
				sortable.
									(3)No amendment to an
				amendment to a rescission bill shall be in order unless germane to the
				amendment to which it is
				offered.
								.
					CCommission to
			 Eliminate Waste, Fraud, and Abuse
				420.Short
			 titleThis Act may be cited as
			 the Commission on the Accountability
			 and Review of Federal Agencies Act of 2009.
				421.Establishment
			 of Commission
					(a)EstablishmentThere
			 is established the Commission on the Accountability and Review of Federal
			 Agencies (hereafter in this Act referred to as the
			 Commission).
					(b)Membership
						(1)Number and
			 appointment
							(A)In
			 generalThe Commission shall be composed of 7 members, whom shall
			 have experience in finance and the analysis of Federal spending, appointed by
			 the President after consultation with the majority and minorities leaders of
			 the House of Representatives and the Senate, as follows:
								(i)One
			 in consultation with the Speaker of the House of Representatives.
								(ii)One
			 in consultation with the minority leader of the House of
			 Representatives.
								(iii)One in
			 consultation with the majority leader of the Senate.
								(iv)One
			 in consultation with the minority leader of the Senate.
								(v)Three other
			 members.
								(B)Ex officio
			 membersThe President may appoint up to 4 Members of Congress (up
			 to 2 from each House) as nonvoting ex officio members of the Commission.
							(2)Chairman and
			 Vice-ChairmanThe President shall appoint a chairman and
			 vice-chairman from among the members of the Commission.
						(c)Period of
			 Appointment; VacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
					(d)Initial
			 MeetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
					(e)MeetingsThe
			 Commission shall meet at the call of the chairman.
					(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
					422.Duties of the
			 Commission
					(a)DefinitionThe
			 term agency, as used in this section, has the meaning given the
			 term executive agency under section 105 of title 5, United States
			 Code.
					(b)In
			 GeneralThe Commission shall—
						(1)evaluate all
			 agencies and programs within those agencies, using the criteria under
			 subsection (c); and
						(2)submit to
			 Congress—
							(A)a plan with
			 recommendations of the agencies and programs that should be realigned or
			 eliminated; and
							(B)proposed
			 legislation to implement the plan under subparagraph (A), but shall be limited
			 in content to matters directly related to the purpose of the Commission.
							(c)Criteria
						(1)Cost
			 effectiveWhether the agency or program as carried out by the
			 agency is cost effective and achieves its stated purpose of goals.
						(2)MissionThe
			 extent to which the program has achieved or completed its intended
			 purpose.
						(3)DuplicativeThe
			 extent to which the agency or program duplicates or conflicts with other
			 Federal agencies, State and local government, or the private sector.
						(4)Coordination
			 with state and local governmentsThe extent to which the agency
			 coordinates effectively with State and local governments in performing the
			 functions of the program.
						(5)PerformanceThe
			 extent to which the program failed to meet its objectives or a national
			 priority or purpose
						(6)Management
			 structureThe extent to which changes in the management structure
			 of the agency or program or its placement in the Executive Branch are needed to
			 improve the overall efficiency, effectiveness, or accountability of Executive
			 Branch operations.
						(7)National
			 needsThe extent to which the program benefits special interest
			 groups and does not meet a national priority or purpose.
						(d)Report
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Commission shall submit to the President and Congress a report
			 that includes—
							(A)the plan described
			 under subsection (b)(1) with supporting documentation for all recommendations;
			 and
							(B)the proposed
			 legislation described under subsection (b)(2).
							(2)Use of
			 savingsThe proposed legislation under paragraph (1)(B) shall
			 provide that all funds saved by the implementation of the plan under paragraph
			 (1)(A) shall be used for deficit reduction.
						423.Powers of the
			 Commission
					(a)Hearings and
			 Subpoena PowerThe Commission or, at its direction, any
			 subcommittee or member of the Commission, may, for the purpose of carrying out
			 this Act—
						(1)hold such
			 hearings, sit and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths as any member of the Commission
			 considers advisable;
						(2)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses as any
			 member of the Commission considers advisable; and
						(3)require, by
			 subpoena or otherwise, the production of such books, records, correspondence,
			 memoranda, papers, documents, tapes, and other evidentiary materials relating
			 to any matter under investigation by the Commission.
						(b)Enforcement of
			 SubpoenasThe Commission may
			 issue subpoenas as follows:
						(1)IssuanceSubpoenas
			 shall only be issued pursuant to this section if approved by a vote of the
			 Commission, shall bear the signature of the chairman of the Commission, and
			 shall be served by a person or class of persons designated by the chairman for
			 that purpose.
						(2)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under subsection
			 (a), the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found, may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
						(3)Limitation on
			 issuance and enforcementSubpoenas may only be issued pursuant to
			 this section to Federal agencies, Federal contractors, or persons or entities
			 receiving Federal funds, and only for information or matter directly related to
			 the purpose of the Commission.
						(c)Information From
			 Federal AgenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this Act. Upon request of the chairman of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
					(d)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
					424.Commission
			 personnel matters
					(a)Compensation of
			 Members
						(1)Non-federal
			 membersExcept as provided under subsection (b), each member of
			 the Commission who is not an officer or employee of the Federal Government
			 shall not be compensated.
						(2)Federal officers
			 or employeesAll members of the Commission who are officers or
			 employees of the United States shall serve without compensation in addition to
			 that received for their services as officers or employees of the United
			 States.
						(b)Travel
			 ExpensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
					(c)Staff
						(1)In
			 generalThe chairman of the Commission may, without regard to the
			 civil service laws and regulations, appoint and terminate an executive director
			 and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
						(2)CompensationUpon
			 the approval of the chairman, the executive director may fix the compensation
			 of the executive director and other personnel without regard to chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 maximum rate payable for a position at GS–15 of the General Schedule under
			 section 5332 of such title.
						(3)Personnel as
			 federal employees
							(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
							(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
							(d)Detail of
			 Government EmployeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
					(e)Procurement of
			 Temporary and Intermittent ServicesThe chairman of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
					425.Termination of
			 the CommissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits the
			 report under section 3(d).
				426.Congressional
			 consideration of reform proposals
					(a)DefinitionsIn
			 this section—
						(1)the term
			 implementation bill means only a bill which is introduced as
			 provided under subsection (b), and contains the proposed legislation included
			 in the report submitted to Congress under section 3, without modification;
			 and
						(2)the term
			 calendar day means a calendar day other than 1 on which either
			 House is not in session because of an adjournment of more than 3 days to a date
			 certain.
						(b)Introduction;
			 Referral; and Report or Discharge
						(1)IntroductionOn
			 the first calendar day on which both Houses are in session, on or immediately
			 following the date on which the report is submitted to Congress under section
			 3, a single implementation bill shall be introduced (by request)—
							(A)in the Senate by
			 the majority leader of the Senate, for himself and the minority leader of the
			 Senate, or by Members of the Senate designated by the majority leader and
			 minority leader of the Senate; and
							(B)in the House of
			 Representatives by the majority leader of the House of Representatives, for
			 himself and the minority leader of the House of Representatives, or by Members
			 of the House of Representatives designated by the Speaker and minority leader
			 of the House of Representatives.
							(2)ReferralThe
			 implementation bills introduced under paragraph (1) shall be referred to any
			 appropriate committee of jurisdiction in the Senate and any appropriate
			 committee of jurisdiction in the House of Representatives. A committee to which
			 an implementation bill is referred under this paragraph may report such bill to
			 the respective House without substantive revision.
						(3)Report or
			 dischargeIf a committee to which an implementation bill is
			 referred has not reported such bill by the end of the 30th calendar day,
			 excepting Saturdays and Sundays, after the date of the introduction of such
			 bill, such committee shall be immediately discharged from further consideration
			 of such bill, and upon being reported or discharged from the committee, such
			 bill shall be placed on the appropriate calendar.
						(c)Floor
			 Consideration
						(1)In
			 generalWhen the committee to which an implementation bill is
			 referred has reported, or has been discharged under subsection (b)(3), it is at
			 any time thereafter in order (even though a previous motion to the same effect
			 has been disagreed to) for any Member of the respective House to move to
			 proceed to the consideration of the implementation bill, and all points of
			 order against such legislation and against its consideration) are waived,
			 except those arising under sections 302(f) and 311 of the Congressional Budget
			 Act of 1974. The motion is highly privileged in the House of Representatives
			 and is privileged in the Senate and is not debatable. The motion is not subject
			 to amendment, or to a motion to postpone, or motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion is agreed to or disagreed to shall not be in order. If a motion to
			 proceed to the consideration of the implementation bill is agreed to, it shall
			 remain the unfinished business of the respective House until disposed
			 of.
						(2)Cost
			 estimateAn implementation bill may not be considered pursuant to
			 paragraph (1) unless a cost estimate has been prepared for such bill by the
			 Congressional Budget Office and been publicly available for 72 hours prior to
			 consideration.
						(3)AmendmentsAn
			 implementation bill may not be amended in the Senate or the House of
			 Representatives.
						(4)DebateDebate
			 on the implementation bill, and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 10 hours, which shall
			 be divided equally between those favoring and those opposing the resolution. A
			 motion further to limit debate is in order and not debatable. An amendment to,
			 or a motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the implementation bill is not in order. A
			 motion to reconsider the vote by which the implementation bill is agreed to or
			 disagreed to is not in order.
						(5)Vote on final
			 passageImmediately following the conclusion of the debate on an
			 implementation bill, and a single quorum call at the conclusion of the debate
			 if requested in accordance with the rules of the appropriate House, the vote on
			 final passage of the implementation bill shall occur.
						(6)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to an
			 implementation bill shall be decided without debate.
						(d)Coordination
			 With Action by Other HouseIf, before the passage by 1 House of
			 an implementation bill of that House, that House receives from the other House
			 an implementation bill, then the following procedures shall apply:
						(1)Non-referralThe
			 implementation bill of the other House shall not be referred to a
			 committee.
						(2)Vote on bill of
			 other houseWith respect to an implementation bill of the House
			 receiving the implementation bill—
							(A)the procedure in
			 that House shall be the same as if no implementation bill had been received
			 from the other House; but
							(B)the vote on final
			 passage shall be on the implementation bill of the other House.
							(e)Rules of the
			 Senate and the House of RepresentativesThis section is enacted
			 by Congress—
						(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of an implementation bill described in subsection (a), and it
			 supersedes other rules only to the extent that it is inconsistent with such
			 rules; and
						(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
						427.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of fiscal
			 years 2010 through 2013 for carrying out this Act.
				VTRANSPARENCY IN
			 BUDGETING
			500.Short
			 titleThis title may be cited
			 as the Transparency in Budgeting Act
			 of 2009.
			AAccrual Funding of
			 Pensions and Retirement Pay for Federal Employees and Uniformed Services
			 Personnel
				501.Civil Service
			 Retirement System
					(a)Civil Service
			 Retirement and Disability FundChapter 83 of title 5, United
			 States Code, is amended—
						(1)in section
			 8331—
							(A)in paragraph
			 (17)—
								(i)by
			 striking normal cost and inserting normal cost
			 percentage; and
								(ii)by
			 inserting and standards (using dynamic assumptions) after
			 practice;
								(B)by amending
			 paragraph (18) to read as follows:
								
									(18)Fund
				balance means the current net assets of the Fund available for payment
				of benefits, as determined by the Office in accordance with appropriate
				accounting standards, but does not include any amount attributable to—
										(A)the Federal
				Employees’ Retirement System; or
										(B)contributions made
				under the Federal Employees’ Retirement Contribution Temporary Adjustment Act
				of 1983 by or on behalf of any individual who became subject to the Federal
				Employees’ Retirement System;
										
							(C)by amending
			 paragraph (19) to read as follows:
								
									(19)accrued
				liability means the estimated excess of the present value of all
				benefits payable from the Fund to employees and Members, and former employees
				and Members, subject to this subchapter, and their survivors, over the present
				value of deductions to be withheld from the future basic pay of employees and
				Members currently subject to this subchapter and of future agency contributions
				to be made in their behalf;
									
							(D)in paragraph (27)
			 by striking and at the end;
							(E)in paragraph (28)
			 by striking the period at the end and inserting a semicolon; and
							(F)by adding at the
			 end the following paragraphs:
								
									(29)dynamic
				assumptions means economic assumptions that are used in determining
				actuarial costs and liabilities of a retirement system and in anticipating the
				effects of long-term future—
										(A)investment
				yields;
										(B)increases in rates
				of basic pay; and
										(C)rates of price
				inflation; and
										(30)unfunded
				liability means the estimated excess of—
										(A)the actuarial
				present value of all future benefits payable from the Fund under this
				subchapter based on the service of current or former employees or Members,
				over
										(B)the sum of—
											(i)the actuarial
				present value of deductions to be withheld from the future basic pay of
				employees and Members currently subject to this chapter pursuant to section
				8334;
											(ii)the actuarial
				present value of the future contributions to be made pursuant to section 8334
				with respect to employees and Members currently subject to this
				subchapter;
											(iii)the Fund
				balance, as defined in paragraph (18), as of the date the unfunded liability is
				determined; and
											(iv)any other
				appropriate amount, as determined by the Office of Personnel Management in
				accordance with generally accepted actuarial practices and
				principles.
											;
							(2)in section
			 8334—
							(A)in subsection
			 (a)(1)—
								(i)by
			 striking the last two sentences;
								(ii)by
			 redesignating that subsection, as so amended, as (a)(1)(A); and
								(iii)by
			 adding at the end the following new subparagraphs:
									
										(B)Except as provided in subparagraph
				(E), each employing agency having any employees or Members subject to
				subparagraph (A) shall contribute from amounts available for salaries and
				expenses an amount equal to the sum of—
											(i)the product of—
												(I)the normal cost percentage, as
				determined for employees (other than employees covered by clause (ii)),
				multiplied by
												(II)the aggregate amount of basic pay
				payable by the agency, for the period involved, to employees (under subclause
				(I)) who are within such agency; and
												(ii)the product of—
												(I)the normal cost percentage, as
				determined for Members, Congressional employees, law enforcement officers,
				firefighters, air traffic controllers, bankruptcy judges, Court of Federal
				Claims judges, United States magistrates, judges of the United States Court of
				Appeals for the Armed Forces, members of the Capitol Police, nuclear materials
				couriers, and members of the Supreme Court Police, multiplied by
												(II)the aggregate amount of basic pay
				payable by the agency for the period involved, to employees and Members (under
				subclause (I)) who are within such agency.
												(C)In determining the normal cost
				percentage to be applied under subparagraph (B), amounts provided for under
				subparagraph (A) shall be taken into account.
										(D)Contributions under this paragraph
				shall be paid—
											(i)in the case of law enforcement
				officers, firefighters, air traffic controllers, bankruptcy judges, Court of
				Federal Claims judges, United States magistrates, judges of the United States
				Court of Appeals for the Armed Forces, members of the Supreme Court Police,
				nuclear materials couriers and other employees, from the appropriations or fund
				used to pay such law enforcement officers, firefighters, air traffic
				controllers, bankruptcy judges, Court of Federal Claims judges, United States
				magistrates, judges of the United States Court of Appeals for the Armed Forces,
				members of the Supreme Court Police, nuclear materials couriers and other
				employees, respectively;
											(ii)in the case of elected officials,
				from an appropriation or fund available for payment of other salaries of the
				same office or establishment; and
											(iii)in the case of employees of the
				legislative branch paid by the Clerk of the House of Representatives, from the
				contingent fund of the House of Representatives.
											(E)In the case of the United States
				Postal Service, the Metropolitan Washington Airports Authority, and the
				government of the District of Columbia, an amount equal to that withheld under
				subparagraph (A) shall be contributed from the appropriation or fund used to
				pay the employee.
										;
				
								(B)in subsection
			 (k)—
								(i)in
			 paragraph (1)—
									(I)in subparagraph
			 (A) by striking the first sentence of subsection (a)(1) of this
			 section and inserting subsection (a)(1)(A); and
									(II)by amending
			 subparagraph (B) to read as follows:
										
											(B)the amount of the contribution under
				subsection (a)(1)(B) shall be the amount contributed under such subsection if
				this subsection had not been enacted.
											
									(ii)in
			 paragraph (2)(C)(iii) by striking the first sentence of subsection
			 (a)(1) and inserting subsection (a)(1)(A); and
								(3)in section
			 8348—
							(A)by repealing
			 subsection (f);
							(B)by amending
			 subsection (g) to read as follows:
								
									(g)(1)(A)Not later than June 30,
				2011, the Office of the Actuary shall determine the unfunded liability of the
				Fund, as of September 30, 2010, attributable to benefits payable under this
				chapter and make recommendations regarding its liquidation. After considering
				such recommendations, the Office shall establish an amortization schedule,
				including a series of annual installments commencing October 1, 2011, which
				provides for the liquidation of such liability by October 1, 2049.
											(B)The Office shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year, for each
				fiscal year beginning after September 30, 2010, through the fiscal year ending
				September 30, 2044, and shall establish a new amortization schedule, including
				a series of annual installments commencing on October 1 of the second
				subsequent fiscal year, which provides for the liquidation of such liability by
				October 1, 2049.
											(C)The Office shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year for each
				fiscal year beginning after September 30, 2044, and shall establish a new
				amortization schedule, including a series of annual installments commencing on
				October 1 of the second subsequent fiscal year, which provides for the
				liquidation of such liability over five years.
											(D)Amortization schedules established
				under this paragraph shall be set in accordance with generally accepted
				actuarial practices and principles, with interest computed at the rate used in
				the most recent valuation of the Civil Service Retirement System.
											(2)At the beginning of each fiscal year,
				beginning on October 1, 2011, the Office shall notify the Secretary of the
				Treasury of the amount of the first installment under the most recent
				amortization schedule established under paragraph (1). The Secretary shall
				credit that amount to the Fund, as a Government contribution, out of any money
				in the Treasury of the United States not otherwise appropriated.
										(3)For the purpose of carrying out
				paragraph (1) with respect to any fiscal year, the Office may—
											(A)require the Board of Actuaries of the
				Civil Service Retirement System to make actuarial determinations and
				valuations, make recommendations, and maintain records in accordance with
				section 8347(f); and
											(B)use the latest actuarial
				determinations and valuations made by such Board of
				Actuaries.
											;
							(C)in subsections
			 (h), (i), and (m) by striking unfunded and inserting
			 accrued each place it appears; and
							(D)by adding at the
			 end the following new subsection:
								
									(n)Under regulations
				prescribed by the Office, the head of an agency may request reconsideration of
				any amount determined to be payable with respect to such agency under section
				8334(a)(1)(B)–(D). Any such request shall be referred to the Board of Actuaries
				of the Civil Service Retirement System. The Board of Actuaries shall review the
				computations of the Office and may make any adjustment with respect to any such
				amount which the Board determines appropriate. A determination by the Board of
				Actuaries under this subsection shall be
				final.
									.
							(b)Government
			 ContributionsSection 8423 of title 5, United States Code, is
			 amended—
						(1)in subsection
			 (a)(2) by striking section 8422 and inserting section
			 8422(a); and
						(2)in subsection
			 (b)(2) by striking equal annual installments and inserting
			 annual installments set in accordance with generally accepted actuarial
			 practices and principles.
						502.Central
			 Intelligence Agency Retirement and Disability System
					(a)Section 101 of the
			 Central Intelligence Agency Retirement Act (50 U.S.C. 2001) is amended—
						(1)in paragraph (5),
			 to read as follows:
							
								(5)Unfunded
				liabilityThe term unfunded liability means the
				estimated excess of—
									(A)the actuarial
				present value of all future benefits payable from the Fund under title II of
				this Act based on the service of current or former participants, over
									(B)the sum of—
										(i)the actuarial
				present value of deductions to be withheld from the future basic pay of
				participants currently subject to title II of this Act pursuant to section
				211;
										(ii)the actuarial
				present value of the future contributions to be made pursuant to section 211
				with respect to participants currently subject to title II of this Act;
										(iii)the Fund
				balance, as defined in paragraph (4), as of the date the unfunded liability is
				determined; and
										(iv)any other
				appropriate amount, as determined by the Director in accordance with generally
				accepted actuarial practices and
				principles.
										;
						(2)in paragraph
			 (6)—
							(A)by striking
			 normal cost and inserting normal
			 cost percentage; and
							(B)by inserting
			 and standards (using dynamic assumptions) after
			 practice; and
							(3)by adding at the
			 end the following paragraph:
							
								(10)Dynamic
				assumptionsThe term dynamic assumptions means
				economic assumptions that are used in determining actuarial costs and
				liabilities of a retirement system and in anticipating the effects of long-term
				future—
									(A)investment
				yields;
									(B)increases in rates
				of basic pay; and
									(C)rates of price
				inflation.
									.
						(b)Section 202 of
			 such Act (50 U.S.C. 2012) is amended by adding at the end the following:
			 The Fund is appropriated for the payment of benefits as provided by this
			 title..
					(c)Section 211(a)(2)
			 of such Act (50 U.S.C. 2021(a)(2)) is amended to read as follows:
						
							(2)Agency
				contributionsThe Agency shall contribute to the Fund the amount
				computed in a manner similar to that used under section 8334(a) of title 5,
				United States Code, pursuant to determinations of the normal cost percentage of
				the Central Intelligence Agency Retirement and Disability System by the
				Director. Contributions under this paragraph shall be paid from amounts
				available for salaries and
				expenses.
							.
					(d)Section 261 of
			 such Act (50 U.S.C. 2091) is amended—
						(1)by striking
			 subsections (c), (d), and (e); and
						(2)by inserting after
			 subsection (b) the following new subsections:
							
								(c)(1)Not later than June 30,
				2011, the Director shall cause to be made actuarial valuations of the Fund that
				determine the unfunded liability of the Fund, as of September 30, 2010,
				attributable to benefits payable under this title and make recommendations
				regarding its liquidation. After considering such recommendations, the Director
				shall establish an amortization schedule, including a series of annual
				installments commencing October 1, 2011, which provides for the liquidation of
				such liability by October 1, 2049.
									(2)The Director shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year, for each
				fiscal year beginning after September 30, 2010, through the fiscal year ending
				September 30, 2044, and shall establish a new amortization schedule, including
				a series of annual installments commencing on October 1 of the second
				subsequent fiscal year, which provides for the liquidation of such liability by
				October 1, 2049.
									(3)The Director shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year for each
				fiscal year beginning after September 30, 2044, and shall establish a new
				amortization schedule, including a series of annual installments commencing on
				October 1 of the second subsequent fiscal year, which provides for the
				liquidation of such liability over five years.
									(4)Amortization schedules established
				under this subsection shall be set in accordance with generally accepted
				actuarial practices and principles, with interest computed at the rate used in
				the most recent valuation of the Civil Service Retirement and Disability
				System.
									(d)At the beginning
				of each fiscal year, beginning on October 1, 2011, the Director shall notify
				the Secretary of the Treasury of the amount of the first installment under the
				most recent amortization schedule established under subsection (c). The
				Secretary shall credit that amount to the Fund, as a Government contribution,
				out of any money in the Treasury of the United States not otherwise
				appropriated. For the purposes of section 504 of the National Security Act of
				1947, this amount shall be considered
				authorized.
								.
						(e)(1)Title III of such Act
			 (50 U.S.C. 2151 et seq.) is amended by adding at the end the following new
			 section:
							
								308.Full funding of
				retiree costs for employees designated under Section
				302
									(a)In addition to
				other government contributions required by law, the Agency shall contribute to
				the Civil Service Retirement and Disability Fund (hereinafter in this section
				referred to as the Fund) amounts calculated in accordance with
				section 8423 of title 5, United States Code, based on the projected number of
				employees to be designated pursuant to section 302 of this Act. In addition,
				the Agency, in a manner similar to that established for employee contributions
				to the Fund by section 8422 of title 5, United States Code, will contribute an
				amount equal to the difference between that contributed by the number of
				employees projected to be designated under section 302 and the amounts that are
				actually being deducted and contributed from the basic pay of an equal number
				of employees pursuant to section 8422. The amounts of the Agency’s
				contributions under this subsection shall be determined by the Director of the
				Office of Personnel Management, in consultation with the Director, and shall be
				paid by the Agency from funds available for salaries and expenses. Agency
				employees designated pursuant to section 302 of this Act shall, commencing with
				such designation, have deducted from their basic pay the full amount required
				by section 8422 of title 5, United States Code, and such deductions shall be
				contributed to the Fund.
									(b)(1)The Director of the
				Office of Personnel Management, in consultation with the Director, shall
				determine the total amount of unpaid contributions (government and employee
				contributions) and interest attributable to the number of individuals employed
				with the Agency on September 30, 2011, who are projected to be designated under
				section 302 of this Act, but are not yet designated under that section as of
				that date. The amount shall be referred to as the section 302 unfunded
				liability.
										(2)Not later than June 30, 2012, the
				Director of the Office of Personnel Management, in consultation with the
				Director, shall establish an amortization schedule, setting forth a series of
				annual installments commencing September 30, 2012, which provides for the
				liquidation of the section 302 unfunded liability by September 30, 2019.
										(3)At the end of each fiscal year,
				beginning on September 30, 2012, the Director shall notify the Secretary of the
				Treasury of the amount of the annual installment under the amortization
				schedule established under paragraph (2) of this subsection. Before closing the
				accounts for that fiscal year, the Secretary shall credit that amount to the
				Fund, out of any money in the Treasury of the United States not otherwise
				appropriated.
										(c)Amounts paid by
				the Agency pursuant to this section are deemed to be specifically authorized by
				the Congress for the purposes of section 504 of the National Security Act of
				1947.
									.
						(2)The table of contents of such Act is
			 amended by inserting after the item relating to section 307 the following new
			 item:
							
								
									Sec. 308. Full funding of retiree costs
				for employees designated under section
				302.
								
								.
						503.Foreign Service
			 Retirement and Disability System
					(a)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 804 (22 U.S.C. 4044)—
						(1)by amending
			 paragraph (5) to read as follows:
							
								(5)normal cost
				percentage means the entry-age normal cost computed in accordance with
				generally accepted actuarial practice and standards (using dynamic assumptions)
				and expressed as a level percentage of aggregate basic
				pay.
								;
						(2)by amending
			 paragraph (14) to read as follows:
							
								(14)unfunded
				liability means the estimated excess of—
									(A)the actuarial
				present value of all future benefits payable from the Fund under this part
				based on the service of current or former participants, over
									(B)the sum of—
										(i)the actuarial
				present value of deductions to be withheld from the future basic pay of
				participants currently subject to this part pursuant to section 805;
										(ii)the actuarial
				present value of the future contributions to be made pursuant to section 805
				with respect to participants currently subject to this part;
										(iii)the Fund
				balance, as defined in paragraph (7), as of the date the unfunded liability is
				determined, excluding any amount attributable to the Foreign Service Pension
				System, or contributions made under the Federal Employees’ Retirement
				Contribution Temporary Adjustment Act of 1983 by or on behalf of any individual
				who became subject to the Foreign Service Pension System; and
										(iv)any other
				appropriate amount, as determined by the Secretary of the Treasury in
				accordance with generally accepted actuarial practices and
				principles.
										
						(3)(A)by striking the period
			 at the end of paragraph (15) and inserting ; and; and
							(B)by adding at the end the following new
			 paragraph:
								
									(16)dynamic
				assumptions means economic assumptions that are used in determining
				actuarial costs and liabilities of a retirement system and in anticipating the
				effects of long-term future—
										(A)investment
				yields;
										(B)increases in rates
				of basic pay; and
										(C)rates of price
				inflation.
										.
							(b)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 852 (22 U.S.C. 4071a)—
						(1)in paragraph
			 (4)—
							(A)by striking
			 normal cost and inserting normal cost percentage;
			 and
							(B)by striking
			 by the Secretary of State;
							(2)in paragraph
			 (7)—
							(A)by striking
			 supplemental and inserting unfunded;
							(B)in subparagraph
			 (B)(i) by striking (I) and and (II) contributions for
			 past civilian and military service; and
							(C)in subparagraph
			 (B)(ii) by inserting before the semicolon with respect to participants
			 currently subject to this part; and
							(3)(A)at the end of paragraph
			 (8) by striking and;
							(B)at the end of paragraph (9) by
			 striking the period and inserting ; and; and
							(C)by adding at the end the following new
			 paragraph:
								
									(10)dynamic
				assumptions means economic assumptions that are used in determining
				actuarial costs and liabilities of a retirement system and in anticipating the
				effects of long-term future—
										(A)investment
				yields;
										(B)increases in rates
				of basic pay; and
										(C)rates of price
				inflation.
										.
							(c)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 805(a)(1) (22 U.S.C. 4045(a))—
						(1)by striking the
			 second sentence;
						(2)(by redesignating
			 that subsection, as so amended, as (a)(1)(A);
						(3)by redesignating
			 the last sentence of that subsection, as so amended as (a)(1)(C);
						(4)by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)Each employing
				agency having participants shall contribute to the Fund the amount computed in
				a manner similar to that used under section 8334(a) of title 5, United States
				Code, pursuant to determinations of the normal cost percentage of the Foreign
				Service Retirement and Disability System. Contributions under this subparagraph
				shall be paid from the appropriations or fund used for payment of the salary of
				the
				participant.
								;
						(5)in subsection
			 (a)(2)(A) by striking An equal amount shall be contributed by the
			 Department and inserting in its place Each employing agency
			 having participants shall contribute to the Fund the amount computed in a
			 manner similar to that used under section 8334(a) of title 5, United States
			 Code, pursuant to determinations of the normal cost percentage of the Foreign
			 Service Retirement and Disability System; and
						(6)in subsection
			 (a)(2)(B) by striking An equal amount shall be contributed by the
			 Department and inserting in its place Each employing agency
			 having participants shall contribute to the Fund from amounts available for
			 salaries and expenses the amount computed in a manner similar to that used
			 under section 8334(a) of title 5, United States Code, pursuant to
			 determinations of the normal cost percentage of the Foreign Service Retirement
			 and Disability System.
						(d)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended by repealing sections 821 and 822 (22 U.S.C. 4061
			 and 4062) and by adding the following new section:
						
							821.Unfunded
				liability
								(a)(1)Not later than June 30,
				2011, the Secretary of State shall cause to be made actuarial valuations of the
				Fund that determine the unfunded liability of the Fund, as of September 30,
				2010, attributable to benefits payable under this subchapter and make
				recommendations regarding its liquidation. After considering such
				recommendations, the Secretary of State shall establish an amortization
				schedule, including a series of annual installments commencing October 1, 2010,
				which provides for the liquidation of such liability by October 1, 2049.
									(2)The Secretary of State shall
				redetermine the unfunded liability of the Fund as of the close of the fiscal
				year, for each fiscal year beginning after September 30, 2010, through the
				fiscal year ending September 30, 2044, and shall establish a new amortization
				schedule, including a series of annual installments commencing on October 1 of
				the second subsequent fiscal year, which provides for the liquidation of such
				liability by October 1, 2049.
									(3)The Secretary of State shall
				redetermine the unfunded liability of the Fund as of the close of the fiscal
				year for each fiscal year beginning after September 30, 2044, and shall
				establish a new amortization schedule, including a series of annual
				installments commencing on October 1 of the second subsequent fiscal year,
				which provides for the liquidation of such liability over five years.
									(4)Amortization schedules established
				under this subsection shall be set in accordance with generally accepted
				actuarial practices and principles, with interest computed at the rate used in
				the most recent valuation of the Foreign Service Retirement and Disability
				System.
									(b)At the beginning
				of each fiscal year, beginning on October 1, 2011, the Secretary of State shall
				notify the Secretary of the Treasury of the amount of the first installment
				under the most recent amortization schedule established under paragraph (1).
				The Secretary of the Treasury shall credit that amount to the Fund, as a
				Government contribution, out of any money in the Treasury of the United States
				not otherwise
				appropriated.
								.
					(e)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 857(b)(1) (22 U.S.C. 4071f(b)(1)) by
			 striking equal annual installments and inserting annual
			 installments set in accordance with generally accepted actuarial practices and
			 principles.
					(f)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 859 (22 U.S.C. 4071h) by adding
			 percentage after normal cost.
					(g)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 802 (22 U.S.C. 4042) by adding at the
			 end the following: The Fund is appropriated for the payment of benefits
			 as provided by this subchapter..
					(h)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 818 (22 U.S.C. 4058) by striking
			 System and inserting Systems under this
			 subchapter.
					504.Public Health
			 Service Commissioned Corps Retirement System
					(a)In
			 GeneralTitle II of the Public
			 Health Service Act (42 U.S.C. 202 et seq.) is amended by adding at
			 the end the following new part:
						
							CPublic Health
				Service Commissioned Corps Retirement System
								251.Establishment and Purpose of
		  FundThere is
				established on the books of the Treasury a fund to be known as the Public
				Health Service Commissioned Corps Retirement Fund (hereinafter in this part
				referred to as the Fund), which shall be administered by the
				Secretary. The Fund shall be used for the accumulation of funds in order to
				finance on an actuarially sound basis liabilities of the Department of Health
				and Human Services for benefits payable on account of retirement, disability,
				or death to commissioned officers of the Public Health Service and to their
				survivors pursuant to part A of this title.
								252.Assets of the FundThere shall be
				deposited into the Fund the following, which shall constitute the assets of the
				Fund:
									(1)Amounts paid into
				the Fund under section 255.
									(2)Any return on
				investment of the assets of the Fund.
									(3)Amounts
				transferred into the Fund pursuant to section 504(c) of the Spending, Deficit,
				and Debt Control Act of 2009.
									253.Payment From the
		  FundThere shall be
				paid from the Fund benefits payable on account of retirement, disability, or
				death to commissioned officers of the Public Health Service and to their
				survivors pursuant to part A of this title.
								254.Determination of Contributions to the
		  Fund(a)(1)Not later than June 30,
				2011, the Secretary shall determine the unfunded liability of the Fund
				attributable to service performed as of September 30, 2010, which is
				active service for the purpose of section 212. The Secretary
				shall establish an amortization schedule, including a series of annual
				installments commencing October 1, 2011, which provides for the liquidation of
				such liability by October 1, 2049.
										(2)The Secretary shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year, for each
				fiscal year beginning after September 30, 2010, through the fiscal year ending
				September 30, 2044, and shall establish a new amortization schedule, including
				a series of annual installments commencing on October 1 of the second
				subsequent fiscal year, which provides for the liquidation of such liability by
				October 1, 2049.
										(3)The Secretary shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year for each
				fiscal year beginning after September 30, 2044, and shall establish a new
				amortization schedule, including a series of annual installments commencing on
				October 1 of the second subsequent fiscal year, which provides for the
				liquidation of such liability over five years.
										(b)The Secretary
				shall determine each fiscal year, in sufficient time for inclusion in the
				budget request for the following fiscal year, the total amount of Department of
				Health and Human Services contributions to be made to the Fund during the
				fiscal year under section 255(a). That amount shall be the sum of—
										(1)the product
				of—
											(A)the current
				estimate of the value of the single level percentage of basic pay to be
				determined under subsection (c)(1) at the time of the most recent actuarial
				valuation under subsection (c); and
											(B)the total amount
				of basic pay expected to be paid during that fiscal year to commissioned
				officers of the Public Health Service on active duty (other than active duty
				for training); and
											(2)the product
				of—
											(A)the current
				estimate of the value of the single level percentage of basic pay and of
				compensation (paid pursuant to section 206 of title 37, United States Code) to
				be determined under subsection (c)(2) at the time of the most recent actuarial
				valuation under subsection (c); and
											(B)the total amount
				of basic pay and of compensation (paid pursuant to section 206 of title 37,
				United States Code) expected to be paid during the fiscal year to commissioned
				officers of the Reserve Corps of the Public Health Service (other than officers
				on full-time duty other than for training) who are not otherwise described in
				subparagraph (A).
											(c)Not less often
				than every four years thereafter (or by the fiscal year end prior to the
				effective date of any statutory change affecting benefits payable on account of
				retirement, disability, or death to commissioned officers or their survivors),
				the Secretary shall carry out an actuarial valuation of benefits payable on
				account of retirement, disability, or death to commissioned officers of the
				Public Health Service and to their survivors pursuant to part A of this title.
				Each such actuarial valuation shall be signed by an enrolled Actuary and shall
				include—
										(1)a determination
				(using the aggregate entry-age normal cost method) of a single level percentage
				of basic pay for commissioned officers of the Public Health Service on active
				duty (other than active duty for training); and
										(2)a determination
				(using the aggregate entry-age normal cost method) of a single level percentage
				of basic pay and of compensation (paid pursuant to section 206 of title 37,
				United States Code) of commissioned officers of the Reserve Corps of the Public
				Health Service (other than officers on full time duty other than for training)
				who are not otherwise described in paragraph (1).
										(d)All determinations
				under this section shall be in accordance with generally accepted actuarial
				principles and practices and, where appropriate, shall follow the general
				pattern of methods and assumptions approved by the Department of Defense
				Retirement Board of Actuaries.
									(e)The Secretary
				shall provide for the keeping of such records as are necessary for determining
				the actuarial status of the Fund.
									255.Payments into the
		  Fund(a)From amounts available
				to the Department of Health and Human Services for salaries and expenses, the
				Secretary shall pay into the Fund at the end of each month the amount that is
				the sum of—
										(1)the product
				of—
											(A)the level
				percentage of basic pay determined using all the methods and assumptions
				approved for the most recent (as of the first day of the current fiscal year)
				actuarial valuation under sections 254(C)(1) (except that any statutory change
				affecting benefits payable on account of retirement, disability, or death to
				commissioned officers or their survivors that is effective after the date of
				that valuation and on or before the first day of the current fiscal year shall
				be used in such determination); and
											(B)the total amount
				of basic pay accrued for that month by commissioned officers of the Public
				Health Service on active duty (other than active duty for training); and
											(2)the product
				of—
											(A)the level
				percentage of basic pay and of compensation (paid pursuant to section 206 of
				title 37, United States Code) determined using all the methods and assumptions
				approved for the most recent (as of the first day of the current fiscal year)
				actuarial valuation under section 254(C)(2) (except that any statutory change
				affecting benefits payable on account of retirement, disability, or death to
				commissioned officers or their survivors that is effective after the date of
				that valuation and on or before the first day of the current fiscal year shall
				be used in such determinations); and
											(B)the total amount
				of basic pay and of compensation (paid pursuant to section 206 of title 37,
				United States Code) accrued for that month by commissioned officers of the
				Reserve Corps of the Public Health Service (other than officers on full-time
				duty other than for training).
											(b)At the beginning
				of each fiscal year, beginning on October 1, 2011, the Secretary shall certify
				to the Secretary of the Treasury the amount of the first installment under the
				most recent amortization schedule established under section 254(a). The
				Secretary of the Treasury shall pay into the Fund from the General Fund of the
				Treasury the amount so certified. Such payment shall be the contribution to the
				Fund for that fiscal year.
									256.Investments of Assets of
		  FundThe Secretary may
				request the Secretary of the Treasury to invest such portion of the Fund as is
				not, in the judgment of the Secretary, required to meet the current needs of
				the Fund. Such investments shall be made by the Secretary of the Treasury in
				public debt securities with maturities suitable to the needs of the Fund, as
				determined by the Secretary, and bearing interest at rates determined by the
				Secretary of the Treasury, taking into consideration current market yields on
				outstanding marketable obligations of the United States of comparable
				maturities. The income on such investments shall be credited to and form a part
				of the Fund.
								257.Implementation Year
		  Exceptions(a)To avoid funding
				shortfalls in the first year should formal actuarial determinations not be
				available in time for budget preparation, the amounts used in the first year in
				sections 255(a)(1)(A) and 255(a)(2)(A) shall be set equal to those estimates in
				sections 254(b)(1)(A) and 254(b)(2)(A) if final determinations are not
				available. The original unfunded liability as defined in section 254(a) shall
				include an adjustment to correct for this difference between the formal
				actuarial determinations and the estimates in sections 254(b)(1)(A) and
				254(b)(2)(A).
									.
					(b)Conforming
			 AmendmentsSection 214 of the
			 Public Health Service Act (42 U.S.C.
			 215) is amended by adding at the end the following new subsection:
						
							(e)The Secretary
				shall condition any detail under subsection (a), (b), or (c) upon the agreement
				of the executive department, State, subdivision, Committee of the Congress, or
				institution concerned to pay to the Department of Health and Human Services, in
				advance or by way of reimbursement, for the full cost of the detail including
				that portion of the contributions under section 255(a) that is attributable to
				the detailed
				personnel.
							.
					(c)Transfer of
			 AppropriationsThere shall be transferred on October 1, 2012,
			 into the fund established under section 251 of the
			 Public Health Service Act, as added
			 by subsection (a), any obligated or unobligated balances of appropriations made
			 to the Department of Health and Human Services that are currently available for
			 benefits payable on account of retirement, disability, or death to commissioned
			 officers of the Public Health Service and to their survivors pursuant to part A
			 of title II of the Public Health Service
			 Act, and amounts so transferred shall be part of the assets of the
			 Fund.
					505.National
			 Oceanic and Atmospheric Administration Commissioned Officer Corps Retirement
			 System
					(a)In
			 GeneralThe National Oceanic and Atmospheric Administration
			 Commissioned Officer Corps Act of 2002 (title II of Public Law 107–372) is
			 amended by inserting after section 246 (33 U.S.C. 3046) the following new
			 section:
						
							246ANational
				Oceanic and Atmospheric Administration Commissioned Officer Corps Retirement
				System
								(a)Establishment
				and Purpose of NOAA Commissioned Officer Corps Retirement Fund
									(1)There is established on the books of
				the Treasury a fund to be known as the National Oceanic and Atmospheric
				Administration Commissioned Officer Corps Retirement Fund (hereinafter in this
				section referred to as the Fund), which shall be administered by
				the Secretary. The Fund shall be used for the accumulation of funds in order to
				finance on an actuarially sound basis liabilities of the Department of Commerce
				under military retirement and survivor benefit programs for the commissioned
				officers corps.
									(2)The term military retirement
				and survivor benefit program means—
										(A)the provisions of this title and title
				10, United States Code, creating entitlement to, or determining, the amount of
				retired pay;
										(B)the programs under the jurisdiction of
				the Department of Defense providing annuities for survivors and members and
				former members of the Armed Forces, including chapter 73 of title 10, section 4
				of Public Law 92–425, and section 5 of Public Law 96–202, as made applicable to
				the commissioned officer corps by section 261.
										(b)Assets of the
				FundThere shall be deposited into the Fund the following, which
				shall constitute the assets of the Fund:
									(1)Amounts paid into
				the Fund under subsection (e).
									(2)Any return on
				investment of the assets of the Fund.
									(3)Amounts
				transferred into the Fund pursuant to section 405(b) of the Spending, Deficit,
				and Debt Control Act of 2009.
									(c)Payments From
				the FundThere shall be paid from the Fund benefits payable on
				account of military retirement and survivor benefit programs to commissioned
				officers of the commissioned officer corps and their survivors.
								(d)Determination of
				Contributions to the Fund(1)(A)Not later than June 30,
				2010, the Secretary shall determine the unfunded liability of the Fund
				attributable to service performed as of September 30, 2010, which is
				active service for the purpose of this title. The Secretary
				shall establish an amortization schedule, including a series of annual
				installments commencing October 1, 2011, which provides for the liquidation of
				such liability by October 1, 2049.
										(B)The Secretary shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year, for each
				fiscal year beginning after September 30, 2010, through the fiscal year ending
				September 30, 2044, and shall establish a new amortization schedule, including
				a series of annual installments commencing on September 30 of the subsequent
				fiscal year, which provides for the liquidation of such liability by October 1,
				2049.
										(C)The Secretary shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year for each
				fiscal year beginning after September 30, 2044, and shall establish a new
				authorization schedule, including series of annual installments commencing on
				October 1 of the second subsequent fiscal year, which provides for the
				liquidation of such liability over five years.
										(2)The Secretary shall determine each
				fiscal year, in sufficient time for inclusion in the budget request for the
				following fiscal year, the total amount of Department of Commerce contributions
				to be made to the Fund during that fiscal year under (e). The amount shall be
				the product of—
										(A)the current estimate of the value of
				the single level percentage of basic pay to be determined under subsection (e)
				at the time of the most recent actuarial valuation under paragraph (3);
				and
										(B)the total amount of basic pay expected
				to be paid during that fiscal year to commissioned officers of NOAA on active
				duty.
										(3)Not less often then every four years
				(or by the fiscal year end before the effective date of any statutory change
				affecting benefits payable on account of retirement, disability, or death to
				commissioned officers or their survivors), the Secretary shall carry out an
				actuarial valuation of benefits payable on account of military retirement and
				survivor benefit programs to commissioned officers of the Administration and to
				their survivors. Each such actuarial valuation shall be signed by an enrolled
				Actuary and shall include a determination (using the aggregate entry-age normal
				cost method) of a single level percentage of basic pay for commissioned
				officers on active duty.
									(4)All determinations under this section
				shall be in accordance with generally accepted actuarial principles and
				practices, and, where appropriate, shall follow the general pattern of methods
				and assumptions approved by the Department of Defense Retirement Board of
				Actuaries.
									(5)The Secretary shall provide for the
				keeping of such records as are necessary for determining the actuarial status
				of the Fund.
									(e)Payments Into
				the Fund(1)From amounts
				appropriated to the National Oceanic Atmospheric Administration for salaries
				and expenses, the Secretary shall pay into the Fund at the end of each month
				the amount that is the product of—
										(A)the level percentage of basic pay
				determined using all the methods and assumptions approved for the most recent
				(as of the first day of the current fiscal year) actuarial valuation under
				subsection (d) (except that any statutory change affecting benefits payable on
				account of military retirement and survivor benefit programs to commissioned
				officers of the Administration and to their survivors that is effective date
				after the date of that valuation and on or before the first day of the current
				fiscal year shall be used in such determination); and
										(B)the total amount of basic pay accrued
				for that month by commissioned officers on active duty.
										(2)(A)At the beginning of each
				fiscal year, the Secretary shall determine the sum of—
											(i)the amount of the payment for that
				year under the amortization of the original unfunded liability of the
				Fund;
											(ii)the amount (including any negative
				amount) for that year under the most recent amortization schedule determined by
				the Secretary for the amortization of any cumulative actuarial gain or loss to
				the Fund, resulting from changes in benefits; and
											(iii)the amount (including any negative
				amount) for that year under the most recent amortization schedule determined by
				the Secretary for the amortization or any cumulative actuarial gain or loss to
				the Fund resulting from changes in actuarial assumptions and from experience
				different from the assumed since the last valuation.
											The Secretary shall promptly certify the amount of
				the sum to the Secretary of the Treasury.(B)Upon receiving the certification
				pursuant to paragraph (1), the Secretary of the Treasury shall promptly pay
				into the Fund from the General Fund of the Treasury the amount so certified.
				Such payment shall be the contribution to the Fund for that fiscal year.
										(f)Investment of
				Assets of the FundThe Secretary may request the Secretary of the
				Treasury to invest such portion of the Fund as is not, in the judgment of the
				Secretary, required to meet the current needs of the Fund. Such investments
				shall be made by the Secretary of the Treasury in public debt securities with
				maturities suitable to the needs of the Fund, as determined by the Secretary,
				and bearing interest at rates determined by the Secretary of the Treasury,
				taking into consideration current market yields on outstanding marketable
				obligations of the United States of comparable maturities. The income of such
				investments shall be credited to and form a part of the Fund.
								(g)Implementation
				Year Exceptions(1)To avoid funding
				shortfalls in the first year should formal actuarial determinations not be
				available in time for budget preparation, the amounts used in the first year in
				subsection (e)(1)(A) shall be set equal to the estimate in subsection (d)(2)(A)
				if final determinations are not available. The original unfunded liability as
				determined in subsection (d)(1) shall include an adjustment to correct for this
				difference between the formal actuarial determinations and the estimates in
				subsection
				(d)(2)(A).
									.
					(b)Transfer of
			 AppropriationsThere shall be transferred on October 1, 2012,
			 into the fund established under section 246A(a) of the National Oceanic and
			 Atmospheric Administration Commissioned Officer Corps Act of 2002 (title II of
			 Public Law 107–372, as added by subsection (a)), any obligated and unobligated
			 balance of appropriations made to the Department of Commerce that are available
			 as of the date of the enactment of this Act for benefits payable on account of
			 military retirement and survivor benefit programs to commissioned officers of
			 the NOAA Commissioned Officer Corps and to their survivors, and amounts so
			 transferred shall be part of the assets of the Fund, effective October 1,
			 2012.
					(c)Effective
			 DateSubsection (c) (relating to payments from the Fund) and (e)
			 (relating to payments into the Fund) of section 246A of the National Oceanic
			 and Atmospheric Administration Commissioned Officer Corps Act of 2002 (title II
			 of Public Law 107–372, as added by subsection (a)), shall take effect on
			 October 1, 2010.
					506.Coast Guard
			 Military Retirement System
					(a)Accrual Funding
			 for Coast Guard Retirement
						(1)In
			 generalChapter 11 of title 14, United States Code, is amended by
			 adding at the end the following new subchapter:
							
								VCOAST GUARD
				MILITARY RETIREMENT FUND
									441.Establishment
				and purpose of Fund; definitions
										(a)Establishment of
				Fund; PurposeThere is established on the books of the Treasury a
				fund to be known as the Coast Guard Military Retirement Fund (hereinafter in
				this subchapter referred to as the Fund), which shall be
				administered by the Secretary. The Fund shall be used for the accumulations of
				funds in order to finance on an actuarially sound basis liabilities of the
				Coast Guard under military retirement and survivor benefit programs.
										(b)Military
				Retirement and Survivor Benefit Programs DefinedIn this
				subchapter, the term military retirement and survivor benefit
				programs means—
											(1)the provisions of
				this title and title 10 creating entitlement to, or determining the amount of,
				retired pay;
											(2)the programs
				providing annuities for survivors of members and former members of the armed
				forces, including chapter 73 of title 10, section 4 of Public Law 92–425, and
				section 5 of Public Law 96–402; and
											(3)the authority
				provided in section 1048(h) of title 10.
											(c)Secretary
				DefinedIn this subchapter, the term Secretary means
				the Secretary of Homeland Security when the Coast Guard is not operating as a
				service in the Navy and the Secretary of Defense when the Coast Guard is
				operating as a service in the Navy.
										442.Assets of the
				FundThere shall be deposited
				into the Fund the following, which shall constitute the assets of the
				Fund:
										(1)Amounts paid into
				the Fund under section 445 of this title.
										(2)Any return on
				investment of the assets of the Fund.
										(3)Amounts
				transferred into the Fund pursuant to section 406(d) of the Spending, Deficit,
				and Debt Control Act of 2009.
										443.Payments from
				the Fund
										(a)In
				GeneralThere shall be paid from the Fund the following:
											(1)Retired pay
				payable to persons on the retired list of the Coast Guard.
											(2)Retired pay
				payable under chapter 1223 of title 10 to former members of the Coast Guard and
				the former United States Lighthouse Service.
											(3)Benefits payable
				under programs that provide annuities for survivors of members and former
				members of the armed forces, including chapter 73 of title 10, section 4 of
				Public Law 92–425, and section 5 of Public Law 96–402.
											(4)Amounts payable
				under section 1048(h) of title 10.
											(b)Availability of
				Assets of the FundThe assets of the Fund are hereby made
				available for payments under subsection (a).
										444.Determination
				of contributions to the Fund
										(a)Initial Unfunded
				Liability(1)Not later than June 30,
				2011, the Secretary shall determine the unfunded liability of the Fund
				attributable to service performed as of September 30, 2010, which is
				active service for the purposes of section 212. The Secretary
				shall establish an amortization schedule, including a series of annual
				installments commencing October 1, 2011, which provides for the liquidation of
				such liability by October 1, 2049.
											(2)The Secretary shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year, for each
				beginning after September 30, 2010, through the fiscal year ending September
				30, 2044, and shall establish a new amortization schedule, including a series
				of annual installments commencing on October 1 of the second subsequent fiscal
				year, which provides for the liquidation of such liability by October 1,
				2049.
											(3)The Secretary shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year for each
				fiscal year beginning after September 30, 2044, and shall establish a new
				amortization schedule, including a series of annual installments commencing on
				October 1 of the second subsequent fiscal year, which provides for the
				liquidation of such liability over five years.
											(b)Annual
				Contributions for Current Services(1)The Secretary shall
				determine each fiscal year, in sufficient time for inclusion in the budget
				request for the following fiscal year, the total amount of Department of
				Homeland Security, or Department of Defense, contributions to be made to the
				Fund during that fiscal year under section 445(a) of this title. That amount
				shall be the sum of the following:
												(A)The product of—
													(i)the current estimate of the value
				of the single level percentage of basic pay to be determined under subsection
				(c)(1)(A) at the time of the most recent actuarial valuation under subsection
				(c); and
													(ii)the total amount of basic pay
				expected to be paid during that fiscal year to members of the Coast Guard on
				active duty (other than active duty for training).
													(B)The product of—
													(i)the current estimate of the value
				of the single level percentage of basic pay and of compensation (paid pursuant
				to section 206 of title 37) to be determined under subsection (c)(1)(B) at the
				time of the most recent actuarial valuation under subsection (c); and
													(ii)the total amount of basic pay and
				compensation (paid pursuant to section 206 of title 37) expected to be paid
				during that fiscal year to members of the Coast Guard Ready Reserve (other than
				members on full-time Reserve duty other than for training) who are not
				otherwise described in subparagraph (A)(ii).
													(2)The amount determined under paragraph
				(1) for any fiscal year is the amount needed to be appropriated to the
				Department of Homeland Security for that fiscal year for payments to be made to
				the Fund during that year under section 445(a) of this title. The President
				shall include not less than the full amount so determined in the budget
				transmitted to Congress for that fiscal year under section 1105 of title 31.
				The President may comment and make recommendations concerning any such
				amount.
											(c)Periodic
				Actuarial Valuations(1)Not less often than
				every four years (or before the effective date of any statutory change
				affecting benefits payable on account of retirement, disability, or death to
				members of the Coast Guard or their survivors), the Secretary shall carry out
				an actuarial valuation of the Coast Guard military retirement and survivor
				benefit programs. Each actuarial valuation of such programs shall be signed by
				an enrolled actuary and shall include—
												(A)a determination (using the aggregate
				entry-age normal cost method) of a single level percentage of basic pay for
				members of the Coast Guard on active duty (other than active duty for
				training); and
												(B)a determination (using the aggregate
				entry-age normal cost method) of single level percentage of basic pay and of
				compensation (paid pursuant to section 206 of title 37) for members of the
				Ready Reserve of the Coast Guard (other than members on full-time Reserve duty
				other than for training) who are not otherwise described in subparagraph
				(A).
												(2)Such single level percentages shall
				be used for the purposes of subsection (b) and section 445(a) of this
				title.
											(d)Use of Generally
				Accepted Actuarial Principles and PracticesAll determinations
				under this section shall be in accordance with generally accepted actuarial
				principles and practices and, where appropriate, shall follow the general
				pattern of methods and assumptions approved by the Department of Defense
				Retirement Board of Actuaries.
										(e)RecordsThe
				Secretary shall provide for the keeping of such records as are necessary for
				determining the actuarial status of the Fund.
										445.Payments into
				the Fund
										(a)Monthly Accrual
				Charge for Current ServicesFrom amounts appropriated to the
				Coast Guard for salaries and expenses, the Secretary shall pay into the Fund at
				the end of each month as the Department of Homeland Security, or Department of
				Defense, contribution to the Fund for that month the amount that is the sum of
				the following:
											(1)The product
				of—
												(A)the level
				percentage of basic pay determined using all the methods and assumptions
				approved for the most recent (as of the first day of the current fiscal year)
				actuarial valuation under section 444(c)(1)(A) of this title (except that any
				statutory change in the military retirement and survivor benefit systems that
				is effective after the date of that valuation and on or before the first day of
				the current fiscal year shall be used in such determination); and
												(B)the total amount
				of basic pay accrued for that month by members of the Coast Guard on active
				duty (other than active duty for training).
												(2)The product
				of—
												(A)the level
				percentage of basic pay and compensation (accrued pursuant to section 206 of
				title 37) determined using all the methods and assumptions approved for the
				most recent (as of the first day of the current fiscal year) actuarial
				valuation under section 444(c)(1)(B) of this title (except that any statutory
				change in the military retirement and survivor benefit systems that is
				effective after the date of that valuation and on or before the first day of
				the current fiscal year shall be used in such determination); and
												(B)the total amount
				of basic pay and of compensation (paid pursuant to section 206 of title 37)
				accrued for that month by members of the Ready Reserve (other than members of
				full-time Reserve duty other than for training) who are not otherwise described
				in paragraph (1)(B).
												(b)Annual Payment
				for Unfunded Liabilities(1)At the beginning of each
				fiscal year, beginning on October 1, 2011, the Secretary shall certify to the
				Secretary of the Treasury the amount of the first installment under the most
				recent amortization schedule established under section 254(a). The Secretary of
				the Treasury shall promptly pay into the Fund from the General Fund of the
				Treasury the amount so certified. Such payment shall be the contribution to the
				Fund for that fiscal year.
											446.Investment of
				assets of the FundThe
				Secretary may request the Secretary of the Treasury to invest such portion of
				the Fund as is not, in the judgment of the Secretary, required to meet the
				current needs of the Fund. Such investments shall be made by the Secretary of
				the Treasury in public debt securities with maturities suitable to the needs of
				the Fund, as determined by the Secretary, and bearing interest at rates
				determined by the Secretary of the Treasury, taking into consideration current
				market yields on outstanding marketable obligations of the United States of
				comparable maturities. The income on such investments shall be credited to and
				form a part of the
				Fund.
									.
						(2)Technical
			 amendmentsSuch chapter is further amended—
							(A)by amending the
			 center heading after the table of sections to read as follows:
								
									IOFFICERS
									;
							(B)by amending the
			 center heading after section 336 to read as follows:
								
									IIENLISTED
				MEMBERS
									;
							(C)by amending the
			 center heading after section 373 to read as follows:
								
									IIIGENERAL
				PROVISIONS
									;
									and
							(D)by amending the
			 center heading after section 425 to read as follows:
								
									IVSPECIAL
				PROVISIONS
									.
							(3)Clerical
			 amendmentsThe table of sections at the beginning of such chapter
			 is amended—
							(A)by striking
			 officers at the beginning of the table and
			 inserting subchapter
			 I—officers;
							(B)by striking
			 enlisted
			 members after the item relating to section 336 and
			 inserting subchapter
			 ii—enlisted members;
							(C)by striking
			 general
			 provisions after the item relating to section 373 and
			 inserting subchapter
			 iii—general provisions;
							(D)by striking
			 special
			 provisions after the item relating to section 425 and
			 inserting subchapter
			 iv—special provisions; and
							(E)by adding at the
			 end the following:
								
									
										SUBCHAPTER V—COAST GUARD MILITARY
				RETIREMENT FUND
										441. Establishment and purpose of Fund;
				definitions.
										442. Assets of the Fund.
										443. Payments from the Fund.
										444. Determination of contributions to the
				Fund.
										445. Payments into the Fund.
										446. Investment of assets of the
				Fund.
									
									.
							(b)Implementation
			 Year ExceptionsTo avoid funding shortfalls in the first year of
			 implementation of subchapter V of chapter 11 of title 14, United States Code,
			 as added by subsection (a), if formal actuarial determinations are not
			 available in time for budget preparation, the amounts used in the first year
			 under sections 445(a)(1)(A) and 445(a)(2)(A) of such title shall be set equal
			 to those estimates in sections 444(b)(1)(A)(i) and 444(b)(1)(B)(i),
			 respectively, of such title if final determinations are not available. The
			 original unfunded liability, as defined in section 444(a) of such title, shall
			 include an adjustment to correct for this difference between the formal
			 actuarial determinations and the estimates in sections 444(b)(1)(A)(i) and
			 444(b)(1)(B)(i) of such title.
					(c)Transfer of
			 Existing Balances
						(1)TransferThere
			 shall be transferred into the Fund on October 1, 2011, any obligated and
			 unobligated balances of appropriations made to the Department of Homeland
			 Security that are currently available for retired pay, and amounts so
			 transferred shall be part of the assets of the Fund.
						(2)Fund
			 definedFor purposes of paragraph (1), the term Fund
			 means the Coast Guard Military Retirement Fund established under section 441 of
			 title 14, United States Code, as added by subsection (a).
						(d)Effective
			 DateSections 443 (relating to payments from the Fund) and 445
			 (relating to payments into the Fund) of title 14, United States Code, as added
			 by subsection (a), shall take effect on October 1, 2011.
					BAccrual Funding of
			 Post-Retirement Health Benefits Costs for Federal Employees
				511.Federal
			 Employees Health Benefits Fund
					(a)Section 8906 of
			 title 5, United States Code, is amended—
						(1)by redesignating
			 subsection (c) as subsection (c)(1) and by adding at the end the following new
			 paragraphs:
							
								(2)In addition to Government
				contributions required by subsection (b) and paragraph (1), each employing
				agency shall contribute amounts as determined by the Office to be necessary to
				prefund the accruing actuarial cost of post-retirement health benefits for each
				of the agency’s current employees who are eligible for Government contributions
				under this section. Amounts under this paragraph shall be paid by the employing
				agency separate from other contributions under this section, from the
				appropriations or fund used for payment of the salary of the employee, on a
				schedule to be determined by the Office.
								(3)Paragraph (2) shall not apply to the
				United States Postal Service or the Government of the District of
				Columbia.
								
						(2)by amending
			 subsection (g)(1) to read as follows:
							
								(g)(1)Except as provided in
				paragraphs (2) and (3), all Government contributions authorized by this section
				for health benefits for an annuitant shall be paid from the Employees Health
				Benefits Fund to the extent that funds are available in accordance with section
				8909(h)(6) and, if necessary, from annual appropriations which are authorized
				to be made for that purpose and which may be made available until
				expended.
									.
						(b)Section 8909 of
			 title 5, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(h)(1)Not later than June 30,
				2012, the Office shall determine the existing liability of the Fund for
				post-retirement health benefits, excluding the liability of the United States
				Postal Service for service under section 8906(g)(2), under this chapter as of
				September 30, 2012. The Office shall establish an amortization schedule,
				including a series of annual installments commencing September 30, 2012, which
				provides for the liquidation of such liability by September 30, 2048.
								(2)At the close of each fiscal year, for
				fiscal years beginning after September 30, 2011, the Office shall determine the
				supplemental liability of the Fund for post-retirement health benefits,
				excluding the liability attributable to the United States Postal Service for
				service subject to section 8906(g)(2), and shall establish an amortization
				schedule, including a series of annual installments commencing on September 30
				of the subsequent fiscal year, which provides for liquidation of such
				supplemental liability over 30 years.
								(3)Amortization schedules established
				under this paragraph shall be set in accordance with generally accepted
				actuarial practices and principles.
								(4)At the end of each fiscal year on and
				after September 30, 2012, the Office shall notify the Secretary of the Treasury
				of the amounts of the next installments under the most recent amortization
				schedules established under paragraphs (1) and (2). Before closing the accounts
				for the fiscal year, the Secretary shall credit the sum of these amounts
				(including in that sum any negative amount for the amortization of the
				supplemental liability) to the Fund, as a Government contribution, out of any
				money in the Treasury of the United States not otherwise appropriated.
								(5)For the purpose of carrying out
				paragraphs (1) and (2), the Office shall perform or arrange for actuarial
				determinations and valuations and shall prescribe retention of such records as
				it considers necessary for making periodic actuarial valuations of the
				Fund.
								(6)Notwithstanding subsection (b), the
				amounts deposited into the Fund pursuant to this subsection and section
				8906(C)(2) to prefund post-retirement health benefits costs shall be segregated
				within the Fund so that such amounts, as well as earnings and proceeds under
				subsection (c) attributable to them, may be used exclusively for the purpose of
				paying Government contributions for post-retirement health benefits costs. When
				such amounts are used in combination with amounts withheld from annuitants to
				pay for health benefits, a portion of the contributions shall then be set aside
				in the Fund as described in subsection (b).
								(7)Under this subsection,
				supplemental liability means—
									(A)the actuarial present value for future
				post-retirement health benefits that are the liability of the Fund, less
									(B)the sum of—
										(i)the actuarial present value of all
				future contributions by agencies and annuitants to the Fund toward those
				benefits pursuant to section 8906;
										(ii)the present value of all scheduled
				amortization payments to the Fund pursuant to paragraphs (1) and (2);
										(iii)the Fund balance as of the date
				the supplemental liability is determined, to the extent that such balance is
				attributable to post-retirement benefits; and
										(iv)any other appropriate amount, as
				determined by the Office in accordance with generally accepted actuarial
				practices and
				principles.
										.
					512.Funding
			 Uniformed Services health benefits for all retireesTitle 10, United States Code, is
			 amended—
					(1)in the title of
			 chapter 56, by striking DEPARTMENT OF DEFENSE MEDICARE-ELIGIBLE
			 and inserting UNIFORMED
			 SERVICES;
					(2)in section
			 1111—
						(A)in subsection
			 (a)—
							(i)by
			 striking Department of Defense Medicare-Eligible and inserting
			 Uniformed Services;
							(ii)by
			 striking Department of Defense under; and
							(iii)by
			 striking for Medicare-eligible beneficiaries;
							(B)in subsection
			 (c)—
							(i)by
			 striking The Secretary of Defense may and inserting The
			 Secretary of Defense shall;
							(ii)by
			 striking with any other and inserting with
			 each;
							(iii)by
			 striking Any such agreement and inserting Such
			 agreements; and
							(iv)by
			 striking administering Secretary may and inserting
			 administrative Secretary shall;
							(3)in section
			 1113—
						(A)in subsection
			 (a)—
							(i)by
			 striking and are Medicare eligible;
							(ii)by
			 striking who are Medicare eligible; and
							(iii)by
			 adding at the end the following new sentence: For the fiscal year
			 starting October 1, 2010, only, the payments will be solely for the costs of
			 members or former members of a uniformed service who are entitled to retired or
			 retainer pay and are Medicare-eligible, and eligible dependents or survivors
			 who are Medicare-eligible.;
							(B)in subsection
			 (c)(1), by striking who are Medicare-eligible;
						(C)in subsection (d),
			 by striking who are Medicare-eligible; and
						(D)in subsection (f),
			 by striking If and inserting When;
						(4)in section 1114,
			 in subsection (a)(1), by striking Department of Defense
			 Medicare-Eligible and inserting Uniformed
			 Services;
					(5)in section
			 1115—
						(A)in subsection
			 (b)(2), by striking The amount determined under paragraph (1) for any
			 fiscal year is the amount needed to be appropriated to the Department of
			 Defense (or to the other executive department having jurisdiction over the
			 participating uniformed service) and inserting The amount
			 determined under paragraph (1), or the amount determined under section 1111(c)
			 for a participating uniformed service, for any fiscal year, is the amount
			 needed to be appropriated to the Department of Defense (or to any other
			 executive department having jurisdiction over a participating uniformed
			 service);
						(B)in subsection
			 (c)(2), by striking for Medicare eligible beneficiaries;
			 and
						(C)by adding at the
			 end the following new subsection:
							
								(f)For the fiscal
				year starting October 1, 2010, only, the amounts in this section shall be based
				solely on the costs of Medicare-eligible benefits of beneficiaries and the
				costs for their eligible dependents or survivors who are Medicare-eligible, and
				shall be recalculated thereafter to reflect the cost of beneficiaries defined
				in section
				1111.
								.
						(6)in section
			 1116—
						(A)in subsection
			 (a)(1)(A), by striking for Medicare-eligible
			 beneficiaries;
						(B)in subsection
			 (a)(2)(A), by striking for Medicare-eligible beneficiaries;
			 and
						(C)in subsection (c),
			 by striking subsection (a) shall be paid from funds available for the
			 health care programs and inserting subsection (a) and section
			 1111(c) shall be paid from funds available for the pay of members of the
			 participating uniformed services under the jurisdiction of the respective
			 administering secretaries.
						513.Effective
			 dateExcept as otherwise
			 provided, this title shall take effect upon enactment with respect to fiscal
			 years beginning after 2014.
				CEarmark
			 Reform
				521.Joint Select
			 Committee on Earmark Reform
					(a)Establishment
			 and CompositionThere is hereby established a Joint Select
			 Committee on Earmark Reform (hereinafter referred to as the joint select
			 committee). The joint select committee shall be composed of 16 members
			 as follows:
						(1)Eight Members of the House of
			 Representatives, 4 appointed from the majority party by the Speaker of the
			 House, and 4 from the minority party by the Speaker upon the recommendation of
			 the minority leader.
						(2)Eight Members of the Senate, 4
			 appointed from the majority party by the majority leader of the Senate, and 4
			 from the minority party to be appointed by the minority leader.
						A vacancy
			 in the joint select committee shall not affect the power of the remaining
			 members to execute the functions of the joint select committee, and shall be
			 filled in the same manner as the original selection.(b)Study and
			 Report
						(1)StudyThe joint
			 select committee shall make a full study of the practices of the House, Senate,
			 and Executive Branch regarding earmarks in authorizing, appropriation, tax, and
			 tariff measures. As part of the study, the joint select committee shall
			 consider the efficacy of—
							(A)the disclosure requirements of clause
			 9 of rule XXI and clause 17 of rule XXIII of the Rules of the House of
			 Representatives and rule XLIV of the Standing Rules of the Senate, and the
			 definitions contained therein;
							(B)requiring full transparency in the
			 process, with earmarks listed in bills at the outset of the legislative process
			 and continuing throughout consideration;
							(C)requiring that earmarks not be placed
			 in any bill after initial committee consideration;
							(D)requiring that Members be permitted to
			 offer amendments to remove earmarks at subcommittee, full committee, floor
			 consideration, and during conference committee meetings;
							(E)requiring that bill sponsors and
			 majority and minority managers certify the validity of earmarks contained in
			 their bills;
							(F)recommending changes to earmark
			 requests made by the Executive Branch through the annual budget submitted to
			 Congress pursuant to section 1105 of title 31, United States Code;
							(G)requiring that House and Senate
			 amendments meet earmark disclosure requirements, including amendments adopted
			 pursuant to a special order of business;
							(H)establishing new categories for
			 earmarks, including—
								(i)projects with National
			 scope;
								(ii)military projects; and
								(iii)local or provincial projects,
			 including the level of matching funds required for such project.
								(2)Report
							(A)The joint select committee shall submit to
			 the House and the Senate a report of its findings and recommendations not later
			 than 6 months after adoption of this joint resolution.
							(B)No recommendation shall be made by the
			 joint select committee except upon the majority vote of the members from each
			 House, respectively.
							(C)Notwithstanding any other provision of this
			 resolution, any recommendation with respect to the rules and procedures of one
			 House that only affects matters related solely to that House may only be made
			 and voted on by members of the joint select committee from that House and, upon
			 its adoption by a majority of such members, shall be considered to have been
			 adopted by the full committee as a recommendation of the joint select
			 committee.
							In
			 conducting the study under
			 paragraph (1), the joint select committee
			 shall hold not fewer than 5 public hearings.(c)Resources and
			 Dissolution
						(1)The joint select committee may
			 utilize the resources of the House and Senate.
						(2)The joint select committee shall
			 cease to exist 30 days after the submission of the report described in
			 subsection (a)(2).
						(d)DefinitionFor purposes of this section, the term
			 earmark shall include congressional earmarks, congressionally
			 directed spending items, limited tax benefits, or limited tariff benefits as
			 those terms are used in clause 9 of rule XXI of the Rules of the House of
			 Representatives and rule XLIV of the Standing Rules of the Senate. Nothing in
			 this subsection shall confine the study of the joint select committee or
			 otherwise limit its recommendations.
					522.Moratorium on
			 Consideration of Earmarks
					(a)In the
			 HouseIt shall not be in order to consider a bill, joint
			 resolution, or conference report containing a congressional earmark, limited
			 tax benefit, or limited tariff benefit (as such terms are used in clause 9 of
			 rule XXI of the Rules of the House of Representatives) or an earmark
			 attributable to the President until the filing of the report required under
			 section 1.
					(b)In the
			 SenateTo be
			 supplied.
					DPublic Debt
			 Limit
				531.Limit on public
			 debtUpon the enactment of a
			 joint resolution setting forth the debt limit consistent with this section,
			 section 3101 of title 31, United States Code, is amended to read as follows,
			 with the blank to be set at the level provided for in such joint
			 resolution:
					
						3101.Public debt
				limit
							(a)In this section,
				the current redemption value of an obligation issued on a discount basis and
				redeemable before maturity at the option of its holder is deemed to be the face
				amount of the obligation.
							(b)The face amount of obligations issued under
				this chapter and the face amount of obligations whose principal and interest
				are guaranteed by the United States Government (except guaranteed obligations
				held by the Secretary of the Treasury and intragovernmental holdings) may not
				be more than $________ outstanding at one time, subject to changes periodically
				made in that amount as provided by law.
							(c)For purposes of
				this section, the face amount, for any month, of any obligation issued on a
				discount basis that is not redeemable before maturity at the option of the
				holder of the obligation is an amount equal to the sum of—
								(1)the original issue
				price of the obligation, plus
								(2)the portion of the
				discount on the obligation attributable to periods before the beginning of such
				month (as determined under the principles of section 1272(a) of the Internal
				Revenue Code of 1986 without regard to any exceptions contained in paragraph
				(2) of such section).
								(d)For purposes of
				this section, the term intragovernment holding is any obligation
				issued by the Secretary of the Treasury to any Federal trust fund or Government
				account, whether in respect of public money, money otherwise required to be
				deposited in the Treasury, or amounts
				appropriated.
							.
				532.Repeal of the
			 Gephardt RuleThe Rules of the
			 House of Representatives are amended by repealing rule XXVIII (relating to the
			 statutory limit on public debt).
				ERisk-Assumed
			 Budgeting
				541.Market Adjusted
			 Rate for Federal Credit Reform Act of 1990Amend section 502(5)(E) of the Federal
			 Credit Reform Act of 1990 to read as follows:
					
						(E)In estimating net present values, the
				discount rate shall be the average interest rate on marketable Treasury
				securities of similar maturity to the cash flows of the direct loan or loan
				guarantee for which the estimate is being made, as adjusted for market risks;
				and
						.
				542.CBO and GAO
			 studyThe Congressional Budget
			 Office and the Government Accountability Office shall prepare a study and make
			 recomendations as to the feasibility of applying accrual concepts to budgeting
			 for the costs of Federal insurance programs, adapting the budgetary principles
			 now used for Federal loan and loan guarantee programs to Federal insurance
			 programs.
				VIBUDGET
			 ENFORCEMENT
			600.Short
			 titleThis title may be cited
			 as the Budget Enforcement and
			 Congressional Control Act of 2009.
			AEnforcement
			 Amendments
				601.Points of order
			 in the House of Representatives and the SenateSection 904 of the Congressional Budget Act
			 of 1974 is amended as follows:
					(1)In subsection
			 (c)(1), insert 312(g), (h), (i), and (j), before
			 313,, and insert 316, 317, 322, 323, before
			 904(C),;
					(2)In subsection
			 (d)(2), insert 312(g), (h), (i), and (j), before
			 313,, and insert 316, 317, 322, 323, before
			 904(C),;
					(3)In subsections
			 (C)(2) and (d)(3), strike 311(a),;
					(4)In
			 subsections (C)(1) and (d)(2) insert 311(a), after
			 310(d)(2),.;
					(5)In subsections
			 (C)(1), (C)(2), (d)(2), and (d)(3) by inserting or the House of
			 Representatives after Senate each place it appears,
			 and
					(6)Strike subsection
			 (e).
					602.Point of order
			 waiver protectionRule XIII of
			 the Rules of the House of Representatives (as amended by section 313) is
			 further amended by adding at the end the following new clause:
					
						10.
				(a)It shall not be in order to consider a rule or order that
				waives the provisions of any section of the Congressional Budget Act of 1974
				referred to in section 904(C)(1) of such Act or of section 212 of the Spending,
				Deficit, and Debt Control Act of 2009.
						(b)As disposition of
				a point of order under paragraph (a), the Chair shall put the question of
				consideration with respect to the proposition that is the subject of the point
				of order. A question of consideration under this clause shall be debatable for
				10 minutes by the Member initiating the point of order and for 10 minutes by an
				opponent of the point of order, but shall otherwise be decided without
				intervening motion except one that the House of Representatives adjourn or that
				the Committee of the Whole rise, as the case may be.
						(c)The disposition of
				the question of consideration under this clause with respect to a bill or joint
				resolution shall be considered also to determine the question of consideration
				under this clause with respect to an amendment made in order as original
				text.
						.
				603.Application of
			 the limitation on reconciliation legislationSection 310(g) of the Congressional Budget
			 Act of 1974 is amended by adding , but it shall be in order to consider
			 any such bill, resolution, amendment, or conference report if the report issued
			 pursuant to section 308(f)(1) indicates that the solvency referred to in such
			 paragraph has not been achieved before the period at the end.
				604.Twenty-percent
			 limit on new direct spending in reconciliation legislationAt the end of section 313 of the
			 Congressional Budget Act add the following subsection:
					
						(f)Direct Spending
				Limitation
							(1)Point of
				orderIn the House of
				Representatives and the Senate, it shall not be in order to consider any
				reconciliation bill, joint resolution, motion, amendment, or any conference
				report on, or an amendment between the House of Representatives in relation to,
				a reconciliation bill pursuant to section 310(a) or (h) of the Congressional
				Budget Act of 1974, that produces an increase in outlays, if—
								(A)the effect of all
				the provisions in the jurisdiction of any committee is to create gross new
				direct spending that exceeds 20 percent of the total savings instruction to the
				committee; or
								(B)the effect of the
				adoption of an amendment results in gross new direct spending that exceeds 20
				percent of the total savings instruction to the committee.
								(2)Application of
				section 313
								(A)A point of order
				under paragraph (1) may be raised by a Senator as provided in section 313(e) of
				the Congressional Budget Act of 1974.
								(B)Paragraph (1) may
				be waived or suspended only by an affirmative vote of three-fifths of the
				Members, duly chosen and sworn. An affirmative vote of three-fifths of the
				Members of the Senate, duly chosen and sworn, shall be required to sustain an
				appeal of the ruling of the Chair on a point of order raised under paragraph
				(1).
								(C)If a point of
				order is sustained under paragraph (1) against a conference report in the
				Senate, the report shall be disposed of as provided in section 313(d) of the
				Congressional Budget Act of
				1974.
								.
				605.Treatment of
			 extraneous appropriations
					(a)In
			 GeneralTitle III of the Congressional Budget Act of 1974 (as
			 amended by section 305) is further amended by adding at the end the following
			 new section:
						
							321.Treatment of extraneous appropriations in omnibus
		  appropriation measures(a)Point of
				OrderIt shall not be in order in the House of Representatives or
				the Senate to consider an omnibus appropriation measure, or any amendment
				thereto or conference report thereon, that appropriates funds for any program,
				project, or activity that is not within the subject-matter jurisdiction of any
				subcommittee of the Committee on Appropriations of the House of Representatives
				or Senate, as applicable, with jurisdiction over any regular appropriation bill
				contained in such
				measure.
								.
					(b)Conforming
			 AmendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 320 the following new item:
						
							
								Sec. 321. Treatment of extraneous
				appropriations in omnibus appropriation
				measures.
							
							.
					(c)Advance
			 Appropriation Point of OrderSection 312 of the Congressional
			 Budget Act of 1974 (as amended by section 601) is further amended by adding at
			 the end the following new subsection:
						
							(l)Advance
				Appropriation Point of OrderIt shall not be in order in the
				House of Representatives or the Senate to consider any appropriation bill or
				joint resolution, or amendment thereto or conference report thereon, that
				provides advance discretionary new budget authority that first becomes
				available for any fiscal year after the budget year at an amount for any
				program, project, or activity above the amount of appropriations for fiscal
				year 2007 for such program, project, or
				activity.
							.
					606.Establishment
			 of Discretionary Deficit Reduction Account
					(a)Discretionary
			 deficit reduction AccountTitle III of the Congressional Budget
			 Act of 1974 (as amended by section 605) is further amended by adding at the end
			 the following new section:
						
							322.Discretionary Deficit Reduction Account(a)Establishment of
				AccountThe chairman of the Committee on the Budget of the House
				of Representatives and of the Senate shall each maintain an account to be known
				as the deficit reduction Discretionary Account. The Account
				shall be divided into entries corresponding to the subcommittees of the
				Committee on Appropriations of that House and each entry shall consist of the
				deficit reduction Balance.
								(b)ComponentsEach
				entry shall consist only of amounts credited to it under subsection (c). No
				entry of a negative amount shall be made.
								(c)Crediting of
				Amounts to Account
									(1)Whenever a Member
				or Senator, as the case may be, offers an amendment to an appropriation bill to
				reduce new budget authority in any account, that Member or Senator may state
				the portion of such reduction that shall be credited to—
										(A)the deficit
				reduction Balance;
										(B)used to offset an
				increase in new budget authority in any other account; or
										(C)allowed to remain
				within the applicable section 302(b) suballocation.
										(2)If no such
				statement is made, the amount of reduction in new budget authority resulting
				from the amendment shall be credited to the deficit reduction Balance, as
				applicable, if the amendment is agreed to.
									(3)Except as provided
				by paragraph (4), the chairman of the Committee on the Budget of the House of
				Representatives or Senate, as applicable, shall, upon the engrossment of any
				appropriation bill by the House of Representatives or Senate, as applicable,
				credit to the applicable entry balances amounts of new budget authority and
				outlays equal to the net amounts of reductions in budget authority and in
				outlays resulting from amendments agreed to by that House to that bill.
									(4)When computing the
				net amounts of reductions in new budget authority and in outlays resulting from
				amendments agreed to by the House of Representatives or Senate, as applicable,
				to an appropriation bill, the chairman of the Committee on the Budget of that
				House shall only count those portions of such amendments agreed to that were so
				designated by the Members offering such amendments as amounts to be credited to
				the deficit reduction Balance, or that fall within the last sentence of
				paragraph (1).
									(5)The chairman of
				the Committee on the Budget of the House of Representatives and of the Senate
				shall each maintain a running tally of the amendments adopted reflecting
				increases and decreases of budget authority in the bill as reported to its
				House. This tally shall be available to Members or Senators during
				consideration of any bill by that House.
									(d)Calculation of
				Savings in Deficit Reduction Accounts in the House of Representatives and
				Senate
									(1)For the purposes of enforcing section
				302(a), upon the engrossment of any appropriation bill by the House of
				Representatives or Senate, as applicable, the amount of budget authority and
				outlays calculated pursuant to subsection (c)(3) shall be counted against the
				302(a) allocation provided to the Committee on Appropriations as if the amount
				calculated pursuant to subsection (c)(3) was included in the bill just
				engrossed.
									(2)For purposes of enforcing section
				302(b), upon the engrossment of any appropriation bill by the House of
				Representatives or Senate, as applicable, the 302(b) allocation provided to the
				subcommittee for the bill just engrossed shall be deemed to have been reduced
				by the amount of budget authority and outlays calculated, pursuant to
				subsection (c)(3).
									(e)DefinitionAs
				used in this section, the term appropriation bill means any
				general or special appropriation bill, and any bill or joint resolution making
				supplemental, deficiency, or continuing appropriations through the end of
				fiscal year 2010 or any subsequent fiscal year, as the case may
				be.
								.
					607.Establishment
			 of Mandatory Deficit Reduction AccountTitle III of the Congressional Budget Act of
			 1974 (as amended by section 606) is further amended by adding at the end the
			 following new section:
					
						323.Mandatory Deficit Reduction Account(a)Establishment of
				AccountThe chairman of the Committee on the Budget of the House
				of Representatives and of the Senate shall each maintain an account to be known
				as the deficit reduction Mandatory Account. The Account shall be
				divided into entries corresponding to the House of Representatives or Senate
				committees, as applicable, that received allocations under section 302(a) in
				the most recently adopted joint resolution on the budget, except that it shall
				not include the Committee on Appropriations of that House and each entry shall
				consist of the First Year deficit reduction Account and the
				Five Year deficit reduction Account or the period covered by the
				resolution on the budget for that fiscal year, as applicable.
							(b)ComponentsEach
				entry shall consist only of amounts credited to it under subsection (c). No
				entry of a negative amount shall be made.
							(c)Calculation of
				Account Savings in House and SenateFor the purposes of enforcing
				section 302(a), upon the engrossment of any bill, other than an appropriation
				bill, by the House of Representatives or Senate, as applicable, the amount of
				budget authority and outlays calculated pursuant to subsection (c)(3) shall be
				counted against the 302(a) allocation provided to the applicable committee or
				committees of that House which reported the bill as if the amount calculated
				pursuant to subsection (c)(3) was included in the bill just engrossed.
							(d)Crediting of
				Amounts to Account
								(1)Whenever a Member
				or Senator, as the case may be, offers an amendment to a bill that reduces the
				amount of mandatory budget authority provided either under current law or
				proposed to be provided by the bill under consideration, that Member or Senator
				may state the portion of such reduction achieved in the first year covered by
				the most recently adopted joint resolution on the budget and in addition the
				portion of such reduction achieved in the first five years covered by the most
				recently adopted joint resolution on the budget that shall be credited to the
				First Year deficit reduction Balance and the Five Year deficit reduction
				Balance, as applicable, if the amendment is agreed to.
								(2)Except as provided
				by paragraph (3), the chairman of the Committee on the Budget of the House of
				Representatives or Senate, as applicable, shall, upon the engrossment of any
				bill, other than an appropriation bill, by the House of Representatives or
				Senate, as applicable, credit to the applicable entry balances amounts of new
				budget authority and outlays equal to the net amounts of reductions in budget
				authority and in outlays resulting from amendments agreed to by that House to
				that bill.
								(3)When computing the
				net amounts of reductions in budget authority and in outlays resulting from
				amendments agreed to by the House of Representatives or Senate, as applicable,
				to a bill, the chairman of the Committee on the Budget of that House shall only
				count those portions of such amendments agreed to that were so designated by
				the Members or Senators offering such amendments as amounts to be credited to
				the First Year deficit reduction Balance and the Five-Year deficit reduction
				Balance, or that fall within the last sentence of paragraph (1).
								(4)The chairman of
				the Committee on the Budget of the House of Representatives and of the Senate
				shall each maintain a running tally of the amendments adopted reflecting
				increases and decreases of budget authority in the bill as reported to its
				House. This tally shall be available to Members or Senators during
				consideration of any bill by that House.
								(e)DefinitionAs
				used in this section, the term appropriation bill means any
				general or special appropriation bill, and any bill or joint resolution making
				supplemental, deficiency, or continuing appropriations through the end of
				fiscal year 2009 or any subsequent fiscal year, as the case may
				be.
							.
				608.Conforming
			 amendmentThe table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by inserting after the item relating to section
			 321 the following new items:
					
						
							Sec. 322. Discretionary deficit reduction
				account.
							Sec. 323. Mandatory deficit reduction
				account.
						
						.
				BCommittee Term
			 Limits Study in the House of Representatives
				611.Suspension of
			 certain requirements regarding the House of Representatives committee term
			 limits committeeClause
			 5(a)(2)(B) of rule X of the Rules of the House of Representatives is
			 suspended.
				612.Establishment
			 of the select committee on requirements regarding the House of Representatives
			 Budget CommitteeThere is
			 established a select committee to review the rules regarding the membership on
			 the Committee on the Budget of the House of Representatives.
				613.Procedure
					(a)Legislative
			 JurisdictionThe select committee shall not have legislative
			 jurisdiction and shall have no authority to take legislative action on any bill
			 or resolution.
					(b)StudyThe
			 select committee shall study and make recommendations about the effectiveness
			 of limiting the membership on the House of Representatives Budget Committee to
			 four Congresses within a period of six successive Congresses.
					614.CompositionThe select committee shall be composed of 8
			 members appointed by the Speaker, of whom 4 shall be appointed upon the
			 recommendation of the minority leader. The Speaker shall designate one member
			 of the select committee as chairman.
				615.ReportingThe select committee shall issue at least
			 one public report to be filed with the House of Representatives not later than
			 December 31, 2010, and shall include recommendations based on its
			 findings.
				616.Administrative
			 ProvisionsThere shall be paid
			 out of the applicable accounts of the House of Representatives such sums as may
			 be necessary for the expenses of the select committee. Such payments shall be
			 made on vouchers signed by the chairman of the select committee and approved in
			 the manner directed by the Committee on House Administration.
				617.DissolutionThe select committee shall cease to exist on
			 December 31, 2010.
				CJudicial
			 Consideration
				621.Judicial
			 review
					(a)Expedited
			 Review
						(1)any Member of
			 Congress or any individual adversely affected by this Act may bring an action,
			 in the United States District Court for the District of Columbia, for
			 declaratory judgment and injunctive relief on the ground that any provision of
			 this part violates the Constitution.
						(2)a
			 copy of any complaint in an action brought under paragraph (1) shall be
			 promptly delivered to the Secretary of the Senate and the Clerk of the House of
			 Representatives, and each House of Congress shall have the right to intervene
			 in such action.
						(3)nothing in this
			 section or in any other law shall infringe upon the right of the House of
			 Representatives to intervene in an action brought under paragraph (1) without
			 the necessity of adopting a resolution to authorize such intervention.
						(b)Appeal to
			 Supreme CourtNotwithstanding any other provision of law, any
			 order of the United States District Court for the District of Columbia which is
			 issued pursuant to an action brought under paragraph (1) of subsection (a)
			 shall be reviewable by appeal directly to the Supreme Court of the United
			 States. Any such appeal shall be taken by a notice of appeal filed within 10
			 calendar days after such order is entered; and the jurisdictional statement
			 shall be filed within 30 calendar days after such order is entered. No stay of
			 an order issued pursuant to an action brought under paragraph (1) of subsection
			 (a) shall be issued by a single Justice of the Supreme Court.
					(c)Expedited
			 ConsiderationIt shall be the duty of the District Court for the
			 District of Columbia and the Supreme Court of the United States to advance on
			 the docket and to expedite to the greatest possible extent the disposition of
			 any matter brought under subsection (a).
					622.SeverabilityIf any provision of this subtitle, or the
			 application of any provision of this subtitle to any person or circumstance is
			 held invalid, the application of such provision or circumstance and the
			 remainder of this subtitle shall not be affected thereby.
				
